Exhibit 10.1
EXECUTION VERSION
REVOLVING CREDIT AGREEMENT
Dated as of September 10, 2010
Among
EOG RESOURCES, INC.
as Borrower
and
BANK OF AMERICA, N.A.
as Administrative Agent
JPMORGAN CHASE BANK, N.A. and BARCLAYS CAPITAL
as Co-Syndication Agents
CITIBANK, N.A., SOCIÉTÉ GÉNÉRALE, U.S. BANK NATIONAL ASSOCIATION and
UBS SECURITIES LLC
as Co-Documentation Agents
and
THE BANKS NAMED HEREIN
as Banks
J.P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC
and
BARCLAYS CAPITAL
as Joint Lead Arrangers and Bookrunners

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page    
ARTICLE I
           
DEFINITIONS AND ACCOUNTING TERMS
           
 
        Section 1.1  
Certain Defined Terms
    1   Section 1.2  
Computation of Time Periods
    17   Section 1.3  
Accounting Terms
    18   Section 1.4  
Miscellaneous
    18   Section 1.5  
Ratings
    18      
 
           
ARTICLE II
           
AMOUNT AND TERMS OF THE ADVANCES
           
 
        Section 2.1  
The Advances
    18   Section 2.2  
Making the Advances
    19   Section 2.3  
Fees
    20   Section 2.4  
Repayment
    20   Section 2.5  
Interest
    20   Section 2.6  
Additional Interest on Eurodollar Advances
    21   Section 2.7  
Interest Rate Determination and Protection
    21   Section 2.8  
Voluntary Conversion of Borrowings; Continuation of Eurodollar Borrowings
    23   Section 2.9  
Letters of Credit
    23   Section 2.10  
Prepayments
    32   Section 2.11  
Increased Costs; Capital Adequacy, Etc
    32   Section 2.12  
Illegality
    34   Section 2.13  
Payments and Computations
    34   Section 2.14  
Taxes
    35   Section 2.15  
Sharing of Payments, Etc
    39   Section 2.16  
Ratable Reduction or Termination of the Commitments; Canadian Allocation of
Commitments; Sterling Allocation of Commitments
    40   Section 2.17  
Non-Ratable Reduction or Termination of Commitments
    41   Section 2.18  
Termination; Replacement of Bank
    41   Section 2.19  
Defaulting Banks
    43   Section 2.20  
Commitment Increase
    47   Section 2.21  
Extension of Termination Date
    48   Section 2.22  
Swingline Commitment
    49   Section 2.23  
Procedure for Swingline Borrowing; Refunding of Swingline Loans
    50      
 
           
ARTICLE III
           
CONDITIONS TO ADVANCES
           
 
        Section 3.1  
Initial Conditions Precedent
    51   Section 3.2  
Additional Conditions Precedent to Each Advance and L/C Credit Extension
    52      
 
           
ARTICLE IV
           
REPRESENTATIONS AND WARRANTIES
           
 
        Section 4.1  
Representations and Warranties of the Borrower
    53      
 
           
ARTICLE V
           
COVENANTS OF THE BORROWER
           
 
        Section 5.1  
Affirmative Covenants
    55   Section 5.2  
Negative Covenants
    59  

i



--------------------------------------------------------------------------------



 



                      Page    
ARTICLE VI
           
EVENTS OF DEFAULT
           
 
        Section 6.1  
Events of Default
    61      
 
           
ARTICLE VII
           
THE AGENTS
           
 
        Section 7.1  
Authorization of the Agents
    64   Section 7.2  
Delegation of Duties
    65   Section 7.3  
Liability of the Agents
    65   Section 7.4  
Reliance by Agents
    65   Section 7.5  
Notice of Default
    66   Section 7.6  
Credit Decision; Disclosure of Information by the Agents
    66   Section 7.7  
Indemnification of the Administrative Agents
    66   Section 7.8  
The Agents in their Respective Individual Capacities
    67   Section 7.9  
Successor Agents
    67   Section 7.10  
The Administrative Agent May File Proofs of Claim
    68   Section 7.11  
Other Agents; Arrangers and Managers
    69      
 
           
ARTICLE VIII
           
MISCELLANEOUS
           
 
        Section 8.1  
Amendments, Etc
    69   Section 8.2  
Notices, Etc
    70   Section 8.3  
No Waiver; Remedies
    71   Section 8.4  
Costs and Expenses
    71   Section 8.5  
Payments Set Aside; Right of Set-Off
    73   Section 8.6  
Assignments and Participations
    74   Section 8.7  
Governing Law; Entire Agreement, Integration; Jurisdiction
    78   Section 8.8  
Interest
    78   Section 8.9  
Captions
    79   Section 8.10  
Confidentiality
    79   Section 8.11  
Survival; Term; Reinstatement
    79   Section 8.12  
Severability
    80   Section 8.13  
Time of the Essence
    80   Section 8.14  
Execution in Counterparts
    80   Section 8.15  
Effectiveness; Assignment by the Borrower
    80   Section 8.16  
Tax Forms
    80   Section 8.17  
Waiver of Right to Trial by Jury
    82   Section 8.18  
USA Patriot Act Notice
    82   Section 8.19  
Calculation of Dollar Equivalent Amounts
    83   Section 8.20  
No Fiduciary Duty
    83  

ii



--------------------------------------------------------------------------------



 



Appendix 1 — Terms of Canadian Borrowings and Canadian Letters of Credit

             
ARTICLE IA
       
DEFINITIONS
       
 
    Section 1A.1  
Certain Defined Terms
  Appendix 1-1    
 
       
ARTICLE IIA
       
AMOUNT AND TERMS OF THE CANADIAN ADVANCES
       
 
    Section 2A.1  
The Canadian Advances
  Appendix 1-6 Section 2A.2  
Making the Canadian Advances
  Appendix 1-7 Section 2A.3  
Fees
  Appendix 1-9 Section 2A.4  
Repayment
  Appendix 1-9 Section 2A.5  
Interest
  Appendix 1-9 Section 2A.6  
Voluntary Conversion of Borrowings
  Appendix 1-10 Section 2A.7  
Canadian Letters of Credit
  Appendix 1-11 Section 2A.8  
Prepayments
  Appendix 1-19 Section 2A.9  
Payments and Computations
  Appendix 1-19 Section 2A.10  
Canadian Allocation and Reallocation of the Commitments
  Appendix 1-20 Section 2A.11  
Canadian Bankers’ Acceptances
  Appendix 1-21 Section 2A.12  
Currency Fluctuations
  Appendix 1-25 Section 2A.13  
Currency Conversion and Currency Indemnity
  Appendix 1-26    
 
       
ARTICLE IIIA
       
ADDITIONAL CONDITIONS TO CANADIAN ADVANCES
       
 
    Section 3A.1  
Additional Initial Conditions Precedent
  Appendix 1-27 Section 3A.2  
Additional Conditions Precedent to Each Canadian Advance and Canadian L/C Credit
Extension
  Appendix 1-27

Appendix 2 — Terms of Sterling Borrowings and Sterling Letters of Credit

             
ARTICLE IB
       
DEFINITIONS
       
 
    Section 1B.1  
Certain Defined Terms
  Appendix 2-1    
 
       
ARTICLE IIB
       
AMOUNT AND TERMS OF THE STERLING ADVANCES
       
 
    Section 2B.1  
The Sterling Advances
  Appendix 2-5 Section 2B.2  
Making the Sterling Advances
  Appendix 2-6 Section 2B.3  
Fees
  Appendix 2-7 Section 2B.4  
Repayment
  Appendix 2-7 Section 2B.5  
Interest
  Appendix 2-7 Section 2B.6  
Additional Interest on Sterling Advances
  Appendix 2-8 Section 2B.7  
Interest Rate Determination and Protection
  Appendix 2-8 Section 2B.8  
Sterling Letters of Credit
  Appendix 2-10 Section 2B.9  
Prepayments
  Appendix 2-18 Section 2B.10  
Payments and Computations
  Appendix 2-18 Section 2B.11  
Sterling Allocation and Reallocation of the Commitments
  Appendix 2-19

iii



--------------------------------------------------------------------------------



 



          Section 2B.12  
Currency Fluctuations
  Appendix 2-19 Section 2B.13  
Currency Conversion and Currency Indemnity
  Appendix 2-20    
ARTICLE IIIB
       
ADDITIONAL CONDITIONS TO STERLING ADVANCES
       
 
    Section 3B.1  
Additional Initial Conditions Precedent
  Appendix 2-21 Section 3B.2  
Additional Conditions Precedent to Each Sterling Advance and Sterling L/C Credit
Extension
  Appendix 2-21

      SCHEDULES AND EXHIBITS    
 
Domestic Facility:    
 
Schedule I  
Facility Fee and Applicable Margins
Schedule II  
Banks, Commitments, Pro Rata Shares and Administrative Information
Schedule III  
Outstanding Letters of Credit
Schedule IV  
Swingline Commitments
   
 
Exhibit A -  
Form of Note
Exhibit B -  
Form of Notice of Borrowing
Exhibit C -  
Form of Opinion of Fulbright & Jaworski LLP, Counsel to the Borrower
Exhibit D -  
Form of Opinion of Senior Vice President and General Counsel of the Borrower
Exhibit E -  
Form of Notice of Conversion
Exhibit F -  
Terms of Negative Pledge
Exhibit G -  
Form of Assignment and Assumption
Exhibit H -  
Form of Notice of Commitment Increase
   
 
Canadian Facility:  
 
   
 
Exhibit 1-A -  
Form of Canadian Note
Exhibit 1-B -  
Form of Canadian Notice of Borrowing
Exhibit 1-C -  
Form of Opinion of Bennett Jones, LLP, Counsel to the Canadian Borrower
Exhibit 1-D-  
Form of Canadian Notice of Conversion
Exhibit 1-E-  
Form of Canadian Guaranty
   
 
Sterling Facility:  
 
   
 
Exhibit 2-A -  
Form of Sterling Note
Exhibit 2-B -  
Form of Sterling Notice of Borrowing
Exhibit 2-C -  
Form of UK Guaranty
Exhibit 2-D -  
Form of Opinion of Bond Pearce LLP, Counsel to the UK Borrower

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
Dated as of September 10, 2010
     EOG Resources, Inc., a Delaware corporation, the Banks, Bank of America,
N.A., as Administrative Agent for the Banks, JPMorgan Chase Bank, N.A. and
Barclays Capital, as Co-Syndication Agents, and Citibank, N.A., Société
Générale, U.S. Bank National Association and UBS Securities LLC, as
co-documentation agents, agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Certain Defined Terms. Unless otherwise expressly provided in
this Agreement (without regard to Appendix 1 and Appendix 2 hereto), capitalized
terms used herein which are defined in Appendix 1 or Appendix 2 hereto have the
meanings therein defined. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms defined):
     “2007 Tax Act” has the meaning specified in the definition of the term “UK
Tax Act”.
     “2010 Tax Act” has the meaning specified in the definition of the term “UK
Tax Act”.
     “Adjusted Eurodollar Rate” means the Eurodollar Rate, as adjusted for
statutory reserve requirements for Eurocurrency liabilities.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under this Agreement, together with any successor thereto
pursuant to Section 7.9.
     “Advance” means an advance by a Bank to the Borrower pursuant to Article II
(as divided or combined from time to time as contemplated in the definition
herein of “Borrowing”), and refers to a Base Rate Advance or a Eurodollar
Advance (each of which shall be a “Type” of Advance).
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent” means any of the Administrative Agent, the Canadian Administrative
Agent and/or the UK Administrative Agent, as the context requires.
     “Agent-Related Persons” means each Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.
     “Agreement” means this Revolving Credit Agreement, as the same may from
time to time be amended, modified, restated, or replaced from time to time,
including, for the avoidance of doubt, each Appendix hereto.

 



--------------------------------------------------------------------------------



 



     “Alternative Currency” means each of the Canadian Dollar, Sterling, and
each other currency (other than Dollars) that may be approved hereunder.
     “AML Legislation” has the meaning given to it in Section 8.18.
     “Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Advance.
     “Applicable Margin” means, for each Rating Level, (i) the percentage set
forth adjacent to the respective captioned terms “Applicable Margin-Base Rate”
and “Applicable Margin-Non-Base Rate”, as each of the foregoing is set forth in
Schedule I, and for any day for each Base Rate Advance, for any Interest Period
for each Eurodollar Advance, for any Sterling Interest Period for each Sterling
Advance, or with respect to any Canadian Bankers’ Acceptance accepted by any
Canadian Bank at any time, as the case may be, the percentage per annum
applicable on such day for such Base Rate Advance, or to such Interest Period
for such Eurodollar Advance, such Sterling Interest Period for such Sterling
Advance or at such times with respect to such Canadian Bankers’ Acceptance, as
the case may be, as shown in Schedule I and (ii) being based on the Rating
Level, which for the purposes of determining such respective Applicable Margins
shall be the Rating Level in effect on the first day of such quarter for such
Base Rate Advance, the first day of such Interest Period or Sterling Interest
Period, as applicable, or on the corresponding day that such Canadian Bankers’
Acceptances are accepted by the Canadian Banks, as the case may be.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit G.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
     “Bank of America” means Bank of America, N.A., a national banking
association, and any successor thereto.
     “Bankruptcy Code” means Title 11 of the United States Code, as now or
hereafter in effect, or any successor thereto.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a governmental authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

2



--------------------------------------------------------------------------------



 



     “Banks” means each Person a signatory to the Base Agreement, and shall
include any Person that becomes a Bank pursuant to Section 2.18, Section 2.19 or
Section 8.6, in each case, however, so long as it shall hold a Commitment.
     “Barclays” means Barclays Bank PLC and any successor thereto.
     “Barclays Capital” means Barclays Capital, the investment banking division
of Barclays, and any successor thereto.
     “Base Agreement” means the physical portion of this Agreement excluding
each Joinder to Credit Agreement and each Appendix.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Adjusted Eurodollar Rate
for a one-month interest period plus 1%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Base Rate Advance” means an Advance which bears interest as provided in
Section 2.5(a).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means EOG Resources, Inc., a Delaware corporation, and any
successor thereto pursuant to Section 5.2(e).
     “Borrowing” means a borrowing hereunder consisting of Advances of the same
Type made on the same day by the Banks pursuant hereto and, in the case of
Eurodollar Advances, having the same Interest Period; provided that (a) all Base
Rate Advances outstanding at any time shall thereafter be deemed to be one
Borrowing, and (b) subject to the limitations in Section 2.2 as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.7, 2.8(c)
and 2.12 on the last day of an Interest Period for a Borrowing comprised of
Eurodollar Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of Eurodollar Advances (with the result that each Bank’s
Advance as a part of each such multiple Borrowing is proportionately the same as
its Advance as a part of such divided Borrowing) or combined with all or a
ratable portion of the Base Rate Advances or all or a ratable portion of one or
more other Borrowings, the Interest Period for which also ends on such day, to
form a new Borrowing comprised of Eurodollar Advances, such division or
combination to be made by notice from the Borrower given to the Administrative
Agent not later than 11:00 A.M. on the third Business Day prior to the proposed
division or combination specifying the date of such division or combination
(which shall be a Business Day) and all other relevant information (such as the
Borrowings to be divided or combined, the respective amounts of the Borrowings
resulting from any such division, the relevant Interest Periods, the amount of
the Base Rate Advances or other Borrowings to be so combined and such other
information as the Administrative Agent may request), but in no event shall any
Borrowing resulting from, or remaining after, any such

3



--------------------------------------------------------------------------------



 



division or combination be less than $5,000,000, and in all cases each Bank’s
Advance as a part of each such combined, resultant or remaining Borrowing shall
be proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination and each combined, resultant or remaining
Borrowing shall be in an integral multiple of $1,000,000. Each Borrowing
comprised of a Type of Advance shall be that “Type” of Borrowing.
     “Business Day” means (a) any day of the year except Saturday, Sunday and
any day on which banks are required or authorized to close in Houston, Texas,
New York, New York, or the state in which the Payment Office is located, and
(b) if the applicable Business Day relates to any Eurodollar Advances, any day
which is a “Business Day” described in clause (a) and which is also a day for
trading by and between banks in the applicable interbank Eurodollar market.
     “Cash Collateralize” has the meaning specified in Section 2.9(g).
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, set forth at 42 U.S.C.
§§9601 et seq (1988), state and local analogs and all rules and regulations
promulgated thereunder, in each case as now or hereafter in effect.
     “Change of Control” means any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).
     “CI Bank” has the meaning specified in Section 2.20(a).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury regulations promulgated thereunder, or any successor
Federal tax code or regulations, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.
     “Commitment” means, as to each Bank, its obligation to (a) make Advances to
the Borrower pursuant to Section 2.1, (b) purchase participations in L/C
Obligations pursuant to Section 2.9(c) and (c) make Refunded Swingline Loans and
purchase participations in Swingline Loans pursuant to Section 2.22, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Bank’s name on Schedule II (including after any revision
thereof under Section 2.20(e)) or in the Assignment and Assumption pursuant to
which such Bank becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement; provided, that:
     (a) during a Canadian Allocation Period, the Commitment of any Bank that
is, or has a branch or Affiliate that is, a Canadian Bank shall be reduced by
the Canadian Commitment of such Canadian Bank; and

4



--------------------------------------------------------------------------------



 



     (b) during a Sterling Allocation Period, the Commitment of any Bank that
is, or has a branch or Affiliate that is, a UK Bank shall be reduced by the
Sterling Commitment of such UK Bank.
     “Commitment Increase” has the meaning specified in Section 2.20(a).
     “Commitment Increase Effective Date” has the meaning specified in
Section 2.20(b).
     “Consenting Banks” has the meaning specified in Section 2.21(b).
     “Consolidated” refers to the consolidation of the accounts of the Borrower
and its Subsidiaries in accordance with GAAP.
     “Consolidated Net Worth” means at any date the Consolidated stockholders’
equity of the Borrower and its Consolidated Subsidiaries.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances or a Borrowing of one Type into Advances or a Borrowing, as the case
may be, of another Type pursuant to Section 2.7, Section 2.8(a) or
Section 2.11(b).
     “Credit Exposure” as applied to each Bank shall mean (i) at any time prior
to the termination of the Commitments, the Pro Rata Share of such Bank of the
Total Committed Amount multiplied by the Total Committed Amount and (ii) at any
time after the termination, in whole, of the Commitments, the principal balance
of the outstanding Advances, the Swingline Exposure and participation interest
in L/C Obligations of such Bank.
     “Debt” of any Person means, at any date, without duplication,
(a) obligations for the repayment of money borrowed which (i) are evidenced by
bonds, notes, debentures, loan agreements, credit agreements or similar
instruments or agreements and (ii) are or should be shown on a balance sheet as
debt in accordance with GAAP, (b) obligations as lessee under leases which, in
accordance with GAAP, are capital leases (and monetary obligations under
so-called synthetic or off-balance sheet leases), (c) all obligations of such
Person to deliver commodities, goods or services, including hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements or other similar arrangements in each
case in the ordinary course of business, (d) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment, and (e) guaranties of payment or
collection of any obligations described in clauses (a) through (d) of other
Persons, provided, that clauses (a) through (d) include, in the case of
obligations of the Borrower or any Subsidiary, only such obligations as are or
should be shown as debt, deferred revenues (in the case of clause (d)) or
capital lease liabilities on a Consolidated balance sheet in accordance with
GAAP; provided, further, that none of the following shall constitute Debt:
(A) transfers of accounts receivable pursuant to a receivables purchase facility
considered as a sale under GAAP (and indemnification, recourse or repurchase
obligations thereunder as are reasonable given market standards for transactions
of similar type) and (B) the liability of any Person as a general partner of a
partnership for Debt of such partnership, if the partnership is not a Subsidiary
of such Person.
     “Default” means any event or circumstance which, with the giving of notice,
lapse of time or otherwise, would constitute an Event of Default.

5



--------------------------------------------------------------------------------



 



     “Defaulting Bank” means (i) any Bank, Canadian Bank or UK Bank, as the case
may be, that has (a) failed to fund any portion of its Advances, Canadian
Advances or Sterling Advances, as the case may be, or participations in Letters
of Credit, Canadian Letters of Credit or Sterling Letters of Credit, as the case
may be, or Swingline Loans, as applicable (and for purposes of this definition,
each such funding obligation, as the context shall require, a “funding
obligation”), within three (3) Business Days following the date required to be
funded by it hereunder, (b) notified the Borrower and the Administrative Agent
in writing that it does not intend to or is unable to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to or is unable to comply with its funding
obligations under this Agreement, (c) failed, within three Business Days after
request by the Administrative Agent or the Borrower, to confirm, in writing,
(1) that it will comply with the terms of this Agreement relating to its
prospective funding obligations hereunder, unless the subject of a good-faith
dispute, and (2) that it is financially able and capable to meet such funding
obligations timely and fully, without regard to the existence of any good faith
dispute, (d) otherwise failed to pay over to the Administrative Agent, the
Canadian Administrative Agent or the UK Administrative Agent, as the case may
be, or any other Bank, Canadian Bank or UK Bank, as the case may be, any other
amount required to be paid by it hereunder within three Business Days following
the date when due, unless the subject of a good-faith dispute or (e) become, or
whose Parent has become, the subject of a Bankruptcy Event and (ii) any of the
Administrative Agent, the Canadian Administrative Agent or the UK Administrative
Agent, as the case may be, that is or becomes a Defaulting Bank pursuant to any
sub-clause of the preceding clause (i), whether by virtue of being a Bank, a
Canadian Bank or a UK Bank or, if not a Bank, Canadian Bank or UK Bank, by
virtue of the application to it (or, in respect to sub-clause (e) above, its
Parent) of the circumstances or events described therein.
     “Dollar”, “dollar” or “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time equal to the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
     “Domestic Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Domestic Lending Office” under its name on
Schedule II or in the Assignment and Assumption or other document pursuant to
which it became a party hereto as contemplated by Section 2.18, Section 2.19 or
Section 8.6, or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.
     “Eligible Assignee” has the meaning specified in Section 8.6(g).
     “Environment” has the meaning specified in 42 U.S.C. §9601(8) (1988).
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Obligors or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Protection Statute, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the

6



--------------------------------------------------------------------------------



 



environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Environmental Protection Statute” means any law, statute, ordinance, rule,
regulation, order, decision, decree, judgment, permit, license, authorization or
agreement (all as amended from time to time) arising from, in connection with,
or relating to the pollution, protection or regulation of the Environment or the
protection or regulation of health or safety, whether the foregoing are required
or promulgated by any government or agency or other authority of or in the
United States (whether local, state, or federal) or any foreign country or
subdivision thereof, including without limitation, CERCLA, RCRA and other laws,
statutes, ordinances, rules and regulations relating to the disposal, removal,
remediation, production, storing, refining, handling, transferring, processing,
recycling or transporting of or exposure to any material or substance, wherever
located, and any rule, regulation or decision issued or promulgated in
connection with such laws, statutes, ordinances, rules or regulations by any
government, agency or other authority of or in the United States (whether local,
state or federal) or of any foreign country or subdivision thereof, in each case
as now or hereafter in effect.
     “EPA” means the United States Environmental Protection Agency, or any
successor thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute of similar import, together
with the regulations thereunder, as in effect from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.
     “Eurodollar Advance” means an Advance which bears interest as provided in
Section 2.5(b).
     “Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Advances.
     “Eurodollar Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Eurodollar Lending Office” under its name on
Schedule II or in the Assignment and Assumption or other document pursuant to
which it became a party hereto as contemplated by Section 2.18, Section 2.19 or
Section 8.6, or such other office of such Bank as such Bank may from time to
time specify to the Borrower and the Administrative Agent.
     “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Advance, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be reasonably designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day

7



--------------------------------------------------------------------------------



 



of such Interest Period) with a term equivalent to such Interest Period, or
(ii) if the rate referenced in the preceding clause (i) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate reasonably determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (iii) if
the rates referenced in the preceding clauses (i) and (ii) are not available,
then, the rate per annum reasonably determined by the Administrative Agent to be
the rate of interest at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Advance being made, continued or converted and with a term equivalent
to such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to (i) BBA LIBOR, as published by Reuters (or
such other commercially available source providing quotations of BBA LIBOR as
may be reasonably designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, determined two Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day, or (ii) if the rate referenced in the
preceding clause (i) does not appear on such page or service or such page or
service shall not be available, the rate per annum equal to the rate reasonably
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to one month, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or (iii) if such rate is not available at such time for
any reason, the rate per annum reasonably determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate
Advance being made and with a term equal to one month would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
     “Events of Default” has the meaning specified in Section 6.1.
     “Extension Effective Date” has the meaning specified in Section 2.21(b).
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
     “FDIC” means the Federal Deposit Insurance Corporation, or any federal
agency or authority of the United States from time to time succeeding to its
function.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

8



--------------------------------------------------------------------------------



 



Reserve System arranged by Federal funds brokers on such day, as published for
such day by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
     “Foreign Bank” has the meaning specified in Section 8.16(a).
     “GAAP” means accounting principles generally accepted in the United States
consistent with those applied in the preparation of the audited consolidated
financial statements referred to in Section 4.1(d).
     “Hazardous Materials” means (a) any substance or material identified as a
hazardous substance pursuant to CERCLA; (b) any substance or material regulated
as a hazardous or solid waste pursuant to RCRA; (c) any other material or
substance regulated under any Environmental Protection Statute; and (d) all
pollutants, contaminants, toxic substances, radioactive materials, refined
products, natural gas liquids, crude oil, petroleum and petroleum products,
polychlorinated biphenyls and asbestos.
     “Highest Lawful Rate” means, on any day and with respect to each Total
Facility Bank, as the case may be, the maximum non-usurious rate of interest
that: (a) with respect to the Borrower, such Bank is permitted under Federal,
New York or other applicable law to contract for, charge, receive, take or
reserve for with respect to obligations of the Borrower hereunder, stated as a
rate per annum; (b) with respect to the Canadian Borrower, such Canadian Bank is
permitted under Federal, New York, Canadian, or other applicable law to contract
for, charge, receive, take or reserve for with respect to obligations of the
Canadian Borrower hereunder, stated as a rate per annum; or (c) with respect to
the UK Borrower, such UK Bank is permitted under Federal, New York, UK or other
applicable law to contract for, charge, receive, take or reserve for with
respect to obligations of the UK Borrower hereunder, stated as a rate per annum.
All determinations herein of the Highest Lawful Rate, or of any interest rate
determined by reference to the Highest Lawful Rate, shall be made separately for
each Total Facility Bank, as the case may be, as appropriate to assure that the
Loan Documents are not construed to obligate any Person to pay interest to any
Total Facility Bank, as the case may be, at a rate in excess of the Highest
Lawful Rate applicable to it.
     “Honor Date” has the meaning specified in Section 2.9(c)(i).
     “ICC” has the meaning specified in Section 2.9(h).
     “Indemnified Liabilities” has the meaning specified in Section 8.4(c).
     “Indenture” means that certain Indenture dated as of September 1, 1991
between the Borrower, as issuer, and The Bank of New York Mellon Trust Company,
N.A. (as successor in

9



--------------------------------------------------------------------------------



 



interest to JPMorgan Chase Bank, N.A. (formerly, Texas Commerce Bank National
Association)), as Trustee, without giving effect to any amendment, modification
or discharge thereof.
     “Insufficiency” means, with respect to any Plan, the amount, if any, by
which the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.
     “Interest Period” means, with respect to each Eurodollar Advance, in each
case comprising part of the same Borrowing, the period commencing on the date of
such Advance or the date of the Conversion of any Advance into (or a division or
combination of any Borrowing resulting in) such an Advance and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below except that any
Interest Period for Eurodollar Advances which commences on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month shall end on the last Business Day of the appropriate subsequent calendar
month. The duration of each such Interest Period shall be one, two, three or six
months, in each case as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
     (a) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Advance, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day; and
     (c) no Interest Period may end after the Termination Date.
     “ISP” has the meaning specified in Section 2.9(h).
     “Issuer” means any L/C Issuer, any Canadian L/C Issuer and/or any Sterling
L/C Issuer, as the context requires.
     “Issuer Document” means with respect to any Letter of Credit, each of the
Letter of Credit Application entered into by the Borrower, and each other
document, agreement and instrument entered into by the L/C Issuer and the
Borrower (or any one or more Subsidiaries) or executed by the Borrower or any
one or more Subsidiaries in favor of the L/C Issuer and relating to such Letter
of Credit.
     “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association,
and any successor thereto.

10



--------------------------------------------------------------------------------



 



     “L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any Unreimbursed Amount in accordance with its Pro Rata Share
pursuant to Section 2.9(c)(iii).
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, the renewal or
increase of the amount thereof, or the amendment or other modification thereof.
     “L/C Fee Rate” means at any time with respect to any Letter of Credit,
Canadian Letter of Credit or Sterling Letter of Credit issued hereunder, a
percentage per annum equal to the Applicable Margin then in effect.
     “L/C Issuer” means either JPMorgan, Bank of America or Barclays in its
capacity as issuer of Letters of Credit hereunder, any other Bank that may
become a Letter of Credit issuer as mutually agreed to by the Borrower, such
Bank and the Administrative Agent, or any successor issuer of Letters of Credit
hereunder; provided that Barclays will only be an L/C Issuer with respect to
standby Letters of Credit; and provided further that no L/C Issuer will be
required to issue Letters of Credit in an aggregate principal amount greater
than one-third (1/3) of the Total Committed Amount (or such greater amount as
may be agreed to by an L/C Issuer).
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus
(without duplication) the aggregate of all Unreimbursed Amounts, including all
L/C Advances. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 2.9(n). For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Letter of Credit” means any letter of credit issued hereunder by an L/C
Issuer, as the same may be amended, extended, renewed or otherwise modified from
time to time. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer, with such amendments thereto as the Borrower may reasonably
request and acceptable to an L/C Issuer to avoid any conflict between it and
this Agreement.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Termination Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).
     “Loan Document” means this Agreement, each Note, each Letter of Credit
Application, each Letter of Credit, each Notice of Borrowing, each Canadian
Note, each Canadian Bankers’ Acceptance, the Canadian Guaranty, each Canadian
Letter of Credit Application, each Canadian Letter of Credit, each Canadian
Notice of Borrowing, each Sterling Note, the UK Guaranty, each Sterling Letter
of Credit Application, each Sterling Letter of Credit, each Sterling Notice of
Borrowing and each other document or instrument executed and delivered in
connection with this Agreement.

11



--------------------------------------------------------------------------------



 



     “Majority Banks” means, subject to Section 2.19(b) and at any relevant time
of determination, all Banks and, if during a Canadian Allocation Period or
Sterling Allocation Period, as the case may be, all other Total Facility Banks
in the aggregate having in the aggregate more than 50% of the Total Facility
Amount, or, if the Total Facility Commitment has been terminated pursuant to
Section 6.1, Total Facility Banks in the aggregate holding in the aggregate more
than 50% of the Total Facility Outstandings.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and more than one employer other than the Borrower or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.
     “New Funds Amount” has the meaning specified in Section 2.20(d).
     “Note” means, to the extent requested by any Bank, a promissory note of the
Borrower payable to the order of such Bank, in substantially the form of
Exhibit A, evidencing the aggregate indebtedness of the Borrower to such Bank
resulting from the Advances owed to such Bank.
     “Notice of Borrowing” has the meaning specified in Section 2.2.
     “Notice of Commitment Increase” has the meaning specified in
Section 2.20(b).
     “Obligor” means the Borrower, the Canadian Borrower or the UK Borrower, or
any of them as the context requires.
     “Other Taxes” has the meaning specified in Section 2.14(c).
     “Parent” means, with respect to any Bank, Canadian Bank or UK Bank or any
of the Administrative Agent, the Canadian Administrative Agent or the UK
Administrative Agent, as the case may be, any Person as to which such Bank,
Canadian Bank, UK Bank, Administrative Agent, Canadian Administrative Agent or
UK Administrative Agent is, directly or indirectly, a subsidiary.
     “Payment Office” means the office of the Administrative Agent located at
901 Main Street, Dallas, Texas 75202-3714 or such other office as the
Administrative Agent may designate by written notice to the other parties
hereto.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any federal
agency or authority of the United States from time to time succeeding to its
function.

12



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
which is (or, in the event that any such plan has been terminated within five
years after a transaction described in Section 4069 of ERISA, was) maintained
for employees of the Borrower or any ERISA Affiliate and covered by Title IV of
ERISA.
     “Prescribed Forms” means such duly executed form(s) or statement(s),
including the forms described in Sections 8.16(a) and (b), and in such number of
copies, which may, from time to time, be prescribed by law and which, pursuant
to applicable provisions of (a) an income tax treaty between the United States
and the country of residence of the Bank providing the form(s) or statement(s),
(b) the Code, or (c) any applicable rule or regulation under the Code or the tax
law of the applicable jurisdiction, permit the Borrower to make payments
hereunder for the account of such Bank free of deduction or withholding of
income or similar taxes (except for any deduction or withholding of income or
similar taxes as a result of any change in or in the interpretation of any such
treaty, the Code or any such rule or regulation).
     “Principal Subsidiary” means (a) EOG Resources Trinidad Limited, (b) the
Canadian Borrower, during any Canadian Allocation Period, (c) the UK Borrower,
during any Sterling Allocation Period and (d) any other Subsidiary having total
assets in excess of $200,000,000, excluding (i) intercompany loans and advances
to and from the Borrower and its Subsidiaries, (ii) investments in Subsidiaries
of such Subsidiary, and (iii) equity interests in Subsidiaries of such
Subsidiary. For purposes of this definition, total assets shall be determined
based on the most recent quarterly or annual financial statements available
prior to such determination.
     “Pro Rata Share” means, with respect to each Bank:
     (a) at any time the Commitments remain outstanding, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of the Commitment of such Bank at such time and the denominator of
which is the amount of the Total Committed Amount; and
     (b) upon the termination, in whole, of the Commitments pursuant to the
terms of this Agreement, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is:
the sum of
     (i) the outstanding Advances of such Bank plus
     (ii) an amount equal to (A) (1) the outstanding Advances of such Bank,
divided by (2) the aggregate outstanding Advances of all Banks, times (B) the
sum of (1) all outstanding L/C Obligations plus (2) the outstanding Swingline
Loans, and
the denominator of which is the Total Outstanding Amount.

13



--------------------------------------------------------------------------------



 



The initial Pro Rata Share of each Bank is set forth opposite the name of such
Bank on Schedule II or in the Assignment and Assumption pursuant to which such
Bank becomes a party hereto, as applicable.
     “Rating Level” means the applicable category of rating level contained in
Schedule I which is based on the rating of the Borrower’s senior unsecured
long-term debt as classified by Moody’s or Standard & Poor’s, or both of them,
if applicable.
     “RCRA” means the Resource Conservation Act of 1976, as amended from time to
time, set forth at 42 U.S.C. §§ 6901 et seq (1988), state and local analogs and
all rules and regulations promulgated thereunder, in each case as now or
hereafter in effect.
     “Reducing Percentage Bank” has the meaning specified in Section 2.20(d).
     “Reduction Amount” has the meaning specified in Section 2.20(d).
     “Refunded Swingline Loans” has the meaning specified in Section 2.23(b).
     “Reg U Limited Assets” means assets that are subject to any arrangement (as
contemplated by Regulation U) with any Bank or the Administrative Agent (a) that
restricts the right or ability of the Borrower or (to the extent relevant to the
compliance with Regulation U or Regulation X by any of the Banks or the Borrower
in connection with this Agreement or any of the Advances) its Subsidiaries to
sell, pledge or otherwise dispose of (within the meaning of Regulation U) such
assets or (b) that provides that the exercise of such right is or may be cause
for accelerating the maturity of all or any portion of the Advances or any other
amount payable hereunder or under such arrangement.
     “Register” has the meaning specified in Section 8.6(c).
     “Regulation U” means Regulation U of the Federal Reserve Board, as the same
is from time to time in effect, and all rulings and interpretations thereunder
or thereof.
     “Regulation X” means Regulation X of the Federal Reserve Board, as the same
is from time to time in effect, and all rulings and interpretations thereunder
or thereof.
     “Responsible Officer” of a Person means such Person’s chief executive
officer, president, chief financial officer, vice president-finance, treasurer
or assistant treasurer. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.
     “Revaluation Date” means (a) with respect to any Advance, each of the
following: (i) each date of a Borrowing of a Eurodollar Advance denominated in
either Canadian Dollars or Sterling, (ii) each date of a continuation of a
Eurodollar Advance denominated in either Canadian Dollars or Sterling hereunder
and (iii) such additional dates as the Administrative Agent shall determine or
the Majority Banks shall require, in each instance for the purpose of
calculating the amount of availability of the respective commitments hereunder
or the Total Facility Outstandings (or any component thereof) as a result of
fluctuations in the relevant currency exchange rates, upon prior written notice
to the Borrower; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in either
Canadian Dollars or Sterling, (ii) each date of an amendment of any such Letter
of Credit having the effect of increasing the amount thereof (solely with
respect to the

14



--------------------------------------------------------------------------------



 



increased amount), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in either Canadian Dollars or Sterling and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Majority Banks shall require, in each instance for the purpose
of calculating the amount of availability of the respective commitments
hereunder or the Total Facility Outstandings (or any component thereof) as a
result of fluctuations in the relevant currency exchange rates, upon prior
written notice to the Borrower.
     “Scheduled Maturity Date” means the later to occur of (i) September 10,
2013, and (ii) as to any Bank that has extended its Commitment pursuant to
Section 2.21, the latest date to which the Commitments have been extended
pursuant to Section 2.21.
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency and provided further that, in conjunction
with each of the proceeding determinations, the Borrower is provided a written
description of the applicable Spot Rate and the sources used to determine such
rate.
     “Standard & Poor’s” and “S&P” each means Standard & Poor’s Ratings Group,
Inc. or any successor to the rating agency business thereof.
     “Subsidiary” means any corporation, partnership, joint venture or other
entity (a) of which more than 50% of the outstanding capital stock or other
equity interests having ordinary voting power (irrespective of whether or not at
the time capital stock or other equity interest of any other class or classes of
such corporation, partnership, joint venture or other entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned by the Borrower and (b) which is a Consolidated Subsidiary in
accordance with GAAP; provided, that the definition of “Subsidiary” in Exhibit F
shall apply in Section 5.2(a) only.
     “Successor Agent” has the meaning specified in Section 7.9.
     “Swingline Commitment” means the obligation of the Swingline Lender to make
its Swingline Loans pursuant to Section 2.22 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite the
Swingline Lender’s name on Schedule IV.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any Bank
at any time shall be its Pro Rata Share of all Swingline Loans outstanding at
such time.
     “Swingline Lender” means Bank of America, in its capacity as a lender of
Swingline Loans.

15



--------------------------------------------------------------------------------



 



     “Swingline Loans” has the meaning specified in Section 2.22.
     “Swingline Participation Amount” has the meaning specified in
Section 2.23(c).
     “Swingline Rate” means, for any day, a variable per annum rate equal to
(a) the “ASK” rate for over-night Federal funds as published by Reuters on the
date the Borrower requests a Swingline Loan hereunder and on each day thereafter
that such Swingline Loan is outstanding; provided, however, if such rate is not
available at such time for any reason, then the “Swingline Rate” shall be, for
any day, the rate per annum reasonably determined by the Swingline Lender to be
the rate at which deposits in Dollars in same day funds in the approximate
amount of the Swing Line Loan by the Swingline Lender would be offered for
overnight borrowings by the Swingline Lender’s London Branch to major banks in
the London interbank Eurodollar market at their request at approximately
11:00 a.m. (London time) on the date the Borrower requests a Swingline Loan
hereunder and on each day thereafter that such Swingline Loan is outstanding;
plus (b) the then applicable Applicable Margin for Eurodollar Advances. The
Administrative Agent’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.
     “Syndication Agents” means, at each relevant time of determination and
unless such designation has not been theretofore terminated or otherwise is no
longer then in effect, collectively, JPMorgan and Barclays Capital (however, for
purposes of Section 7.9 only, rather than Barclays Capital, shall mean
Barclays), and in lieu of, or in addition to, any of them, such other financial
institution or institutions as shall then be so designated as a “Syndication
Agent” in connection with this Agreement.
     “Taxes” has the meaning specified in Section 2.14.
     “Termination Date” means, the earlier of (i) the Scheduled Maturity Date
and (ii) the date of termination in whole of the Total Facility Amount pursuant
to Section 2.16 or Section 6.1.
     “Termination Event” means (a) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year in which it was a
“substantial employer”, as such term is defined in Section 4001(a)(2) of ERISA,
or the incurrence of liability by the Borrower or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the distribution of a notice of intent to terminate a Plan pursuant to
Section 4041(a)(2) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
     “Total Capitalization” means, at any time, the sum (without duplication) of
(a) Total Debt plus (b) Consolidated Net Worth less any amount thereof
attributable to “minority interests” (as defined below). For the purpose of this
definition, “minority interests” means any investment or interest of the
Borrower in any corporation, partnership or other entity to the extent that the
total amount thereof owned by the Borrower (directly or indirectly) constitutes
50% or less of all outstanding interests or investments in such corporation,
partnership or entity.

16



--------------------------------------------------------------------------------



 



     “Total Committed Amount” means, at any time, the aggregate amount of the
Commitments at such time.
     “Total Debt” means, at any time, all Consolidated Debt of the Borrower and
its Consolidated Subsidiaries.
     “Total Facility Advances” means Advances, Canadian Advances and Sterling
Advances.
     “Total Facility Amount” means, at any relevant time of determination, the
sum of (i) the Total Committed Amount, (ii) if during a Canadian Allocation
Period, the then applicable Canadian Total Committed Amount and (iii) if during
a Sterling Allocation Period, the then applicable Sterling Total Committed
Amount.
     “Total Facility Banks” means, at any relevant time of determination, all
Banks holding a Commitment, all Canadian Banks holding a Canadian Commitment and
all UK Banks holding a Sterling Commitment.
     “Total Facility Commitment” means, at any relevant time of determination,
the sum of (i) the Commitments, (ii) the Canadian Commitments and (iii) the
Sterling Commitments, in each case then in effect.
     “Total Facility Outstandings” means the sum of (i) the Total Outstanding
Amount, (ii) the Canadian Total Outstanding Amount and (iii) the Sterling Total
Outstanding Amount.
     “Total Outstanding Amount” means, at any time, the sum of (a) the
outstanding Advances, (b) the outstanding L/C Obligations and (c) the
outstanding Swingline Loans.
     “Type” has the meaning specified in the definition of the term “Advance”.
     “UK” means the United Kingdom of Great Britain and Northern Ireland.
     “UK Double Taxation Treaty” shall mean any convention between the
government of the United Kingdom and any other government for the avoidance of
double taxation and the prevention of fiscal evasion with respect to taxes on
income and capital gains.
     “UK Tax Act” means, collectively, the United Kingdom Income Tax Act 2007
(the “2007 Tax Act”) and Corporation Tax Act 2010 (the “2010 Tax Act”), each as
amended from time to time, or any successor statutes, together with all
regulations and interpretations thereof or thereunder by the United Kingdom
Inland Revenue (or any successor).
     “Unreimbursed Amount” has the meaning set forth in Section 2.9(c)(i).
     “Withdrawal Liability” shall have the meaning given such term under Part I
of Subtitle E of Title IV of ERISA.
     Section 1.2 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”. Unless otherwise indicated, all references to a
particular time are references to Houston, Texas time.

17



--------------------------------------------------------------------------------



 



     Section 1.3 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with, and certificates of compliance for
the financial covenant shall be based on, GAAP; provided, however, the financial
statements and reports required pursuant to Section 5.1(a)(i) and (xii) shall be
prepared in accordance with generally accepted accounting principles in effect
at the time of application thereof except to the extent stated therein.
     Section 1.4 Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, in each case as then amended,
revised or otherwise modified and then in effect, unless otherwise specified.
The term “including” shall mean “including, without limitation,” and the term
“or” is not exclusive. The term “United States” when used in any Loan Document
shall refer to and mean the United States of America.
     Section 1.5 Ratings. A rating, whether public or private, by Standard &
Poor’s or Moody’s shall be deemed to be in effect on the date of announcement or
publication by Standard & Poor’s or Moody’s, as the case may be, of such rating
or, in the absence of such announcement or publication, on the effective date of
such rating and will remain in effect until the date when any change in such
rating is deemed to be in effect. In the event any of the rating categories used
by Moody’s or Standard & Poor’s is revised or designated differently (such as by
changing letter designations to different letter designations or to numerical
designations), the references herein to such rating shall be changed to the
revised or redesignated rating for which the standards are closest to, but not
lower than, the standards at the date hereof for the rating which has been
revised or redesignated. Long-term debt supported by a letter of credit,
guaranty, insurance or other similar credit enhancement mechanism shall not be
considered as senior unsecured long-term debt.
ARTICLE II
AMOUNT AND TERMS OF THE ADVANCES
     Section 2.1 The Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances as part of a
Borrowing to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an aggregate amount
not to exceed at any time outstanding, such Bank’s Commitment minus the sum of
(a) such Bank’s Pro Rata Share of outstanding L/C Obligations plus (b) such
Bank’s Pro Rata Share of outstanding Swingline Loans. Each Borrowing (other than
a Borrowing or deemed Borrowing under Section 2.9(c)(ii) to reimburse an L/C
Issuer for any Unreimbursed Amount) shall be in an aggregate amount not less
than $5,000,000, shall be in an integral multiple of $1,000,000 and shall, when
made, consist of Advances of the same Type having (in the case of a Borrowing
comprised of Eurodollar Advances) the same Interest Period, made on the same day
by the Banks ratably according to their respective Commitments (excluding, with
respect to any Borrowing or deemed Borrowing under Section 2.9(c)(ii), the Pro
Rata Share of any Defaulting Bank). Within the limits of each Bank’s Commitment,
the Borrower may borrow, prepay pursuant to Section 2.10 and reborrow under this
Section 2.1. Subject to the terms and conditions hereof, more than one Borrowing
may be made on a Business Day (including, for example, a Borrowing comprised of
Eurodollar Advances having one Interest Period and another Borrowing comprised
of Eurodollar Advances having a different Interest Period).

18



--------------------------------------------------------------------------------



 



     Section 2.2 Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than 11:00 A.M. (i) in the case of a proposed Borrowing
comprised of Eurodollar Advances, at least three Business Days prior to the date
of the proposed Borrowing, and (ii) in the case of a proposed Borrowing
comprised of Base Rate Advances, on the day of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt
notice thereof by telecopy. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telecopy, confirmed immediately in writing, in
substantially the form of Exhibit B, duly signed by a Responsible Officer,
specifying therein the requested (A) date of such Borrowing, (B) Type of
Advances comprising such Borrowing, (C) aggregate amount of such Borrowing, and
(D) in the case of a Borrowing comprised of Eurodollar Advances, initial
Interest Period for each such Advance, provided that the Borrower may not
specify Eurodollar Advances for any Borrowing if, after giving effect to such
Borrowing, Eurodollar Advances having more than ten (10) different Interest
Periods shall be outstanding. In the case of a proposed Borrowing comprised of
Eurodollar Advances, the Administrative Agent shall promptly notify each Bank
and the Borrower of the applicable interest rate under Section 2.5(b). Each Bank
shall, before 11:00 A.M. (1:00 P.M. in the case of a Borrowing comprised of Base
Rate Advances) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at its Payment Office,
in same day funds, such Bank’s ratable portion of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Advances, the Borrower shall, subject
to Section 8.8, indemnify each Bank against any loss, cost or expense incurred
by such Bank as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III or to make the Borrowing specified in such
Notice of Borrowing on the date specified, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date.
          (c) Unless the Administrative Agent shall have received notice from a
Bank prior to the time it is required to make available its ratable portion of
any Borrowing that such Bank will not make available to the Administrative Agent
such Bank’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Bank has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.2 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Bank shall not have so made such ratable portion available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Bank, the Federal Funds Rate. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Advance as part of such Borrowing for purposes of this
Agreement.

19



--------------------------------------------------------------------------------



 



          (d) The failure of any Bank to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Bank of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.
     Section 2.3 Fees.
          (a) Facility Fee. Subject to Section 8.8, the Borrower agrees to pay
without duplication to each Bank a facility fee on the average daily amount of
such Bank’s Commitment, whether or not used, from the closing date hereof until
the Termination Date. The facility fee is due on the last Business Day of each
March, June, September and December during the term of such Bank’s Commitment,
commencing September 30, 2010, and on the date such Bank’s Commitment is
terminated. The rate per annum of the facility fee for each calendar quarter
shall be determined as provided in Schedule I based on the Rating Level in
effect on the first day of such quarter. The Borrower may at its option pay such
facility fee together with any Canadian facility fee owing to the Canadian Banks
pursuant to Section 2A.3(a) and any Sterling facility fee owing to the UK Banks
pursuant to Section 2B.3(a) pursuant to a single payment to Administrative Agent
for the benefit of the Banks, the Canadian Banks and the UK Banks; provided, the
Borrower shall so specify to the Administrative Agent that such payment is with
respect to the facility fee hereunder and such Canadian facility fee and such
Sterling facility fee, as appropriate.
          (b) Administrative Agent’s Fee. Subject to Section 8.8, the Borrower
shall pay to the Administrative Agent such fees as may be separately agreed to
by it and the Administrative Agent.
     Section 2.4 Repayment. The Borrower shall repay the unpaid principal amount
of each Advance owed to each Bank on the Termination Date.
     Section 2.5 Interest. Subject to Section 8.8, the Borrower shall pay
interest on the unpaid principal amount of each Advance owed to each Bank from
the date of such Advance until such principal amount shall be paid in full, at
the following rates per annum:
          (a) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of the Base Rate
plus the Applicable Margin in effect from time to time, due quarterly on the
last Business Day of each March, June, September and December, commencing
September 30, 2010, during such periods and on the date such Base Rate Advance
shall be Converted (in whole or in part), changed (in whole or in part) as a
result of any division or combination of any Borrowing, or paid in full;
provided that any such Advance not paid when due shall bear interest on the
principal amount thereof from time to time outstanding, payable upon demand,
until paid in full at a rate per annum equal at all such times to 2% above the
Base Rate in effect from time to time.
          (b) Eurodollar Advances. During such periods as such Advance is a
Eurodollar Advance, a rate per annum equal at all times during each Interest
Period for such Advance to the sum of the Eurodollar Rate for such Interest
Period for such Advance plus the Applicable Margin per annum for such Interest
Period, due on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on the day which occurs during such
Interest Period three months from the first day of such Interest Period (each
Eurodollar Advance to bear interest from and including the first day of the
Interest Period for

20



--------------------------------------------------------------------------------



 



such Advance to (but not including) the last day of such Interest Period);
provided that any such Advance not paid when due shall bear interest on the
principal amount thereof from time to time outstanding, payable upon demand,
until paid in full at a rate per annum equal at all such times to the greater of
(x) 2% above the Base Rate in effect from time to time and (y) 2% above the rate
per annum required to be paid on such Advance immediately prior to the date on
which such Event of Default occurred.
          (c) Other Obligations. If any amount payable by the Borrower (other
than any Advance) under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount from time to time outstanding shall thereafter bear
interest on the principal amount thereof from time to time outstanding, payable
upon demand, until paid in full, at a fluctuating interest rate per annum at all
such times equal to 2% above the Base Rate in effect from time to time.
     Section 2.6 Additional Interest on Eurodollar Advances. If any Bank is
required under regulations of the Federal Reserve Board to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, and if as a result thereof there is an increase in the cost to such
Bank of agreeing to make or making, funding or maintaining Eurodollar Advances,
the Borrower shall, subject to Section 8.8, from time to time, within 20
Business Days following its receipt of the certificate hereinbelow referenced
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank additional amounts, as
additional interest hereunder, sufficient to compensate such Bank for such
increased cost. A certificate in reasonable detail as to the basis for and the
amount of such increased cost, and certifying that such costs are generally
being charged by it to other similarly situated borrowers under similar credit
facilities shall be submitted to the Borrower and the Administrative Agent by
such Bank, shall be conclusive and binding for all purposes, absent manifest
error; provided, however, no Bank shall be permitted to recover increased costs
incurred or accrued pursuant to this Section 2.6 more than 180 days prior to the
date it sends such certificate to the Borrower; provided further that, if any
such requirement (or change in requirement) giving rise to such increased costs
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     Section 2.7 Interest Rate Determination and Protection. (a) If, prior to
the commencement of any selected Interest Period for a Eurodollar Advance, the
Administrative Agent is unable to obtain timely information for determining the
Eurodollar Rate for such Interest Period:
               (i) the Administrative Agent shall forthwith notify the Borrower
and the Banks that the interest rate cannot be determined for such Interest
Period,
               (ii) each such Advance for which such Interest Period was
selected will, on the last day of the then existing Interest Period therefor,
either (A) Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance) or (B) continue as one or
more Eurodollar Advances of Interest Periods not affected by such notice of the
Majority Banks, as selected by the Borrower, and
               (iii) the obligation of the Banks to make, or to Convert Advances
or Borrowings into, or to make divisions or combinations of Borrowings resulting
in, Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall
be suspended until the

21



--------------------------------------------------------------------------------



 



Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist.
          (b) If, with respect to any Eurodollar Advances, the Majority Banks
notify the Administrative Agent that the applicable interest rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Banks of making, funding or maintaining their respective portions of
such Eurodollar Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Banks, whereupon
               (i) each such Advance will, on the last day of the then existing
Interest Period therefor, either (A) Convert into a Base Rate Advance (or, if
such Advance is then a Base Rate Advance, will continue as a Base Rate Advance)
or (B) continue as one or more Eurodollar Advances of Interest Periods not
affected by such notice of the Majority Banks, as selected by the Borrower, and
               (ii) the obligation of the Banks to make, or to Convert Advances
or Borrowings into, or to make divisions or combinations of Borrowings resulting
in, Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall
be suspended until the Administrative Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.1 or fails to give a timely
Notice of Conversion with respect to any Eurodollar Advances in accordance with
the provisions contained in Section 2.8(a), the Administrative Agent will
forthwith so notify the Borrower and the Banks and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) If the aggregate unpaid principal amount of Advances comprising
any Eurodollar Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $5,000,000, such Advances shall automatically Convert,
on the last day of the then existing Interest Period for such Advances, into
Base Rate Advances, unless the Borrower has elected to continue such Advances as
Eurodollar Advances by selecting a new Interest Period therefor in accordance
with the provisions hereof commencing on such day and the sum of the outstanding
principal amount of such Advances plus the outstanding principal amount of each
other Borrowing that is being Converted into, or continued as, a Eurodollar
Borrowing on such day with the same Interest Period as such Advances is at least
$5,000,000.
          (e) Any Bank may, if it so elects, fulfill its Commitment as to any
Eurodollar Advance by causing a branch, foreign or otherwise, or Affiliate of
such Bank to make such Advance and may transfer and carry such Advance at, to or
for the account of any branch office or Affiliate of such Bank; provided that in
such event, for the purposes of this Agreement, such Advance shall be deemed to
have been made by such Bank and the obligation of the Borrower to repay such
Advance shall nevertheless be to such Bank and shall be deemed to be held by
such Bank, to the extent of such Advance, for the account of such branch or
Affiliate; provided further that for U.S. federal income tax purposes if such
branch or Affiliate is the beneficial owner of such interest, or if such Bank is
regarded as acting as an intermediary for such branch or Affiliate, then such
Bank, or such branch or Affiliate, shall provide to the Borrower and the

22



--------------------------------------------------------------------------------



 



Administrative Agent the required forms and documentation as set forth in
Section 8.16(a)(i) or (ii), as appropriate.
     Section 2.8 Voluntary Conversion of Borrowings; Continuation of Eurodollar
Borrowings. (a) The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (i) in the case of a proposed
Conversion into a Eurodollar Borrowing, on the third Business Day prior to the
date of the proposed Conversion, and (ii) in the case of a proposed Conversion
into a Base Rate Borrowing, on the date of the proposed Conversion, and subject
to the limitations in Section 2.2 as to the number of permitted Interest Periods
and subject to the provisions of Sections 2.7, 2.8(c)and 2.12, Convert all or
any portion of a Borrowing of one Type into a Borrowing of another Type;
provided, however, that any Conversion of any Eurodollar Borrowing shall be made
on, and only on, the last day of an Interest Period for such Eurodollar
Borrowing. Each such notice of a Conversion (a “Notice of Conversion”) shall be
by telecopy, confirmed immediately in writing, in substantially the form of
Exhibit E, duly signed by a Responsible Officer, and shall, within the
restrictions specified above, specify (x) the date of such Conversion, (y) the
Borrowing (or identified portion thereof) to be Converted and the Type into
which it is to be Converted, and (z) if such Conversion is into a Eurodollar
Borrowing, the duration of the Interest Period for each Advance comprising such
Borrowing.
          (b) The Borrower may continue all or any portion of any Eurodollar
Borrowing as a Eurodollar Borrowing for an additional Interest Period that
complies with the requirements set forth in the definition herein of “Interest
Period,” by giving notice of such Interest Period as set forth in such
definition, subject to the limitations in Section 2.2 as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.7, 2.8(c)
and 2.12.
          (c) All Borrowings, Conversions and continuations under this Agreement
shall be effected in a manner that (i) treats all Banks ratably (including, for
example, effecting Conversions of any portion of a Borrowing in a manner that
results in each Bank retaining its same ratable percentage of both the Converted
portion and the remaining portion not Converted), and (ii) results in each
Borrowing (including, in the case of any Conversion of a portion of a Borrowing,
both the Converted portion and the remaining portion not Converted) being in an
amount not less than $5,000,000 and in an integral multiple of $1,000,000. Upon
Conversion of any Borrowing, or portion thereof, into a particular Type, all
Advances comprising such Borrowing or portion thereof, as the case may be, will
be deemed Converted into Advances of such Type.
     Section 2.9 Letters of Credit.
          (a) The Letter of Credit Commitment.
               (i) Subject to the terms and conditions set forth herein,
(A) each L/C Issuer agrees, in reliance upon the agreements of the other Banks
set forth in this Section 2.9, (1) from time to time on any Business Day prior
to the Letter of Credit Expiration Date, to issue Letters of Credit for the
account of the Borrower for any general corporate purpose of the Borrower and
its Subsidiaries, and to amend or renew Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; and (B) the Banks severally agree to participate in Letters
of Credit issued for the account of the Borrower; provided that (i) no L/C
Issuer shall be obligated to make any L/C Credit Extension

23



--------------------------------------------------------------------------------



 



with respect to any Letter of Credit if the aggregate amount of Letters of
Credit, Canadian Letters of Credit and Sterling Letters of Credit issued by it
and its Affiliates would exceed one-third (1/3) of the Total Committed Amount
(or such greater amount as may be agreed to by an L/C Issuer), and (ii) no L/C
Issuer shall be obligated to issue Letters of Credit and no Bank shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension the Total Facility Outstandings would exceed the Total Facility
Amount. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
               (ii) No L/C Issuer shall be under any obligation to issue any
Letter of Credit if:
                    (A) any order, judgment or decree of any governmental body,
agency or official or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any law, rule,
regulation or order applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any governmental body, agency or
official with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the date hereof, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the date hereof and which such L/C
Issuer in good faith deems material to it;
                    (B) subject to Section 2.9(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last renewal, unless a majority of the Banks (such majority
determined in relation to their respective Commitments, if the Commitments are
then in effect, and if not so in effect, then determined in relation to the then
Total Outstanding Amount) has approved such expiry date;
                    (C) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Banks have
approved such expiry date;
                    (D) the issuance of such Letter of Credit would violate one
or more reasonable and customary commercial banking policies of such L/C Issuer
generally applicable to the issuance of letters of credit and applied by such
L/C Issuer to other similarly situated borrowers under similar credit
facilities;
                    (E) such Letter of Credit is in an initial amount less than
$100,000, in the case of a commercial Letter of Credit, or $500,000, in the case
of a standby Letter of Credit (or, as to Letters of Credit denominated in a
currency other than Dollars, the respective currency equivalent thereof as
reasonably determined by such L/C Issuer), or is to be denominated in a currency
other than Dollars, Canadian Dollars, Euros, British Pounds Sterling, Swiss
Francs or Japanese Yen; or
                    (F) it is not then required to issue a Letter of Credit
pursuant to Section 2.19(e).

24



--------------------------------------------------------------------------------



 



               (iii) No L/C Issuer shall be under any obligation to amend,
extend, renew or otherwise modify any Letter of Credit if (A) such L/C Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended, extended, renewed or modified form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment,
extension, renewal or other modification to such Letter of Credit.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
               (i) Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the relevant L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer. Such
Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as requested by the Borrower and as the relevant L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the relevant L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the relevant L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
relevant L/C Issuer may require.
               (ii) Promptly after receipt of any Letter of Credit Application,
the relevant L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the relevant L/C Issuer
will provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the relevant L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the relevant L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Bank’s Pro Rata Share times the
amount of such Letter of Credit.
               (iii) If the Borrower so requests in any applicable Letter of
Credit Application, the relevant L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the relevant L/C Issuer to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed

25



--------------------------------------------------------------------------------



 



upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Banks shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time prior to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the relevant L/C Issuer shall
not permit any such renewal if (A) the relevant L/C Issuer has determined that
it would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.9(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonrenewal Notice Date (1) from the Administrative Agent that the Majority
Banks have elected not to permit such renewal or (2) from the Administrative
Agent, any Bank or the Borrower that one or more of the applicable conditions
specified in Section 3.2 is not then satisfied.
               (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
               (i) On the date of any payment by any L/C Issuer under any Letter
of Credit (each such date, an “Honor Date”), the relevant L/C Issuer shall
notify the Borrower and the Administrative Agent of such payment. If the
relevant L/C Issuer shall give such notice prior to 11:00 a.m. on the Honor
Date, the Borrower shall reimburse the relevant L/C Issuer by 11:00 a.m. on the
Honor Date through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrower fails to reimburse the relevant L/C Issuer by
11:00 a.m. on the Honor Date, the Administrative Agent shall promptly notify
each Bank of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Bank’s Pro Rata Share thereof. In
such event, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Advances to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.1 for the principal amount of Base Rate Advances, but otherwise
subject to Section 2.1 and subject to compliance with the conditions set forth
in Section 3.2 (other than (i) the delivery of a Notice of Borrowing and
(ii) the absence of an event that would constitute an Event of Default but for
the requirement of time elapse, which is based upon the Borrower’s failure to
fully and timely reimburse for such drawing). Any notice given by any L/C Issuer
or the Administrative Agent pursuant to this Section 2.9(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
               (ii) Each Bank (including the Bank acting as L/C Issuer) shall
upon any notice pursuant to Section 2.9(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Honor Date specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.9(c)(iii), each Bank that so makes funds available shall be deemed to
have made a Base Rate Advance subject to compliance with the conditions set
forth in Section 3.2 (other than (i) the delivery of a Notice of Borrowing and
(ii) the absence of an event that would constitute an Event of Default but for
the requirement of time elapse, which is based upon the Borrower’s

26



--------------------------------------------------------------------------------



 



failure to fully and timely reimburse for such drawing) to the Borrower in such
amount and the corresponding Unreimbursed Amount shall be deemed refinanced. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
               (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing or a deemed Borrowing under Section 2.9(c)(i) or
(ii) because the conditions set forth in Section 3.2 and not excused under
Section 2.9(c)(i) or Section 2.9(c)(ii) cannot be satisfied on the Honor Date,
then (A) the relevant L/C Issuer will notify the Borrower of the amount of such
Unreimbursed Amount that has not been refinanced and (B) such Unreimbursed
Amount that is not so refinanced shall (1) bear interest on the amount thereof
from time to time outstanding at a rate per annum equal to 2% above the Base
Rate in effect from time to time and (2) shall be due and payable on the 15th
day following the Borrower’s receipt of such notice from such L/C Issuer. In
such event, each Bank’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.9(c)(ii) shall be payment in
respect of its participation in such Unreimbursed Amount and shall constitute an
L/C Advance from such Bank in satisfaction of its participation obligation under
this Section 2.9.
               (iv) Until each Bank funds its Advance or L/C Advance pursuant to
this Section 2.9(c) to reimburse the relevant L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Bank’s Pro Rata Share of
such amount shall be solely for the account of the relevant L/C Issuer.
               (v) Each Bank’s obligation to reimburse the relevant L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this
Section 2.9(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Bank may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of a
reimbursement to an L/C Issuer shall constitute a Borrowing if the Borrower is
unable to satisfy the conditions set forth in Section 3.2 (other than (i) the
delivery of a Notice of Borrowing and (ii) the absence of an event that would
constitute an Event of Default but for the requirement of time elapse, which is
based upon the Borrower’s failure to fully and timely reimburse for such
drawing) and no such making of a reimbursement shall relieve or otherwise impair
the obligation of the Borrower to reimburse the relevant L/C Issuer for the
amount of any payment made by the relevant L/C Issuer under any Letter of
Credit, together with interest as provided in Section 2.9(c).
               (vi) If any Bank fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Bank pursuant to the foregoing provisions of this Section 2.9(c) by the time
specified in Section 2.9(c)(ii), the relevant L/C Issuer shall be entitled to
recover from such Bank (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
relevant L/C Issuer at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of an L/C Issuer submitted to any Bank
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

27



--------------------------------------------------------------------------------



 



          (d) Repayment of Participations.
               (i) At any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Bank such Bank’s L/C Advance in
respect of such payment in accordance with Section 2.9(c), if the Administrative
Agent receives for the account of the relevant L/C Issuer any payment in respect
of the related Unreimbursed Amount or interest thereon (whether directly from
the Borrower or otherwise, including proceeds of Cash Collateral applied thereto
by the Administrative Agent), the Administrative Agent will distribute to such
Bank its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
               (ii) If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.9(c)(i) is required to be
returned under any of the circumstances described in Section 8.5(a) (including
pursuant to any settlement entered into by the relevant L/C Issuer in its
discretion), each Bank shall pay to the Administrative Agent for the account of
the relevant L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Bank, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
               (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;
               (ii) the existence of any claim, counterclaim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
               (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
               (iv) any payment by the relevant L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
relevant L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code or any other law
relating to bankruptcy, insolvency or reorganization or relief of debtors; or

28



--------------------------------------------------------------------------------



 



               (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the relevant L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against an L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (f) Role of L/C Issuer. Each Bank and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of an L/C Issuer shall be liable to any Bank for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Banks or the Majority Banks, as applicable; (ii) any action taken or omitted
unless a court of competent jurisdiction determines by a final, non-appealable
judgment that the taking or omitting of such action constituted gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of any L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of an L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.9(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to indirect, special, punitive, consequential
or exemplary, damages suffered by the Borrower or its Subsidiaries which the
Borrower proves were caused by (A) an L/C Issuer’s willful misconduct or gross
negligence or (B) an L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of the Administrative Agent,
(i) if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an Unreimbursed Amount, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, and in each
case so long as such Unreimbursed Amount or Letter of Credit remains
outstanding, the Borrower shall immediately Cash Collateralize such then
outstanding L/C Obligations (in an amount equal to such outstanding L/C
Obligations determined as of the date

29



--------------------------------------------------------------------------------



 



of such Unreimbursed Amount or the Letter of Credit Expiration Date, as the case
may be). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Banks, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Banks). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of any L/C Issuer and the Banks, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing,
which security interest shall be deemed automatically terminated and such
collateral subject to the Borrower’s instruction on return, upon such L/C
Obligations no longer being outstanding. Cash collateral shall be maintained in
a blocked, non-interest bearing deposit account at and subject to the control of
the Administrative Agent.
          (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by an L/C Issuer and the Borrower, when a Letter of Credit is issued (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance, as the case may be, the “ISP”) shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance
(including, if in effect at each relevant time, the ICC decision published by
the Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Letter of
Credit.
          (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Bank in accordance with its Pro
Rata Share, a Letter of Credit fee in Dollars for each Letter of Credit equal to
the L/C Fee Rate times the daily maximum amount available to be drawn under such
Letter of Credit, it being agreed that with respect to any Letter of Credit
that, by its terms or the terms of the related Letter of Credit Application or
any other document, agreement or instrument related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. The L/C Fee Rate for each calendar quarter shall be
determined as provided in Schedule I based on the Rating Level in effect on each
applicable day of such quarter.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the relevant L/C Issuer for its own
account a fronting fee in Dollars with respect to each Letter of Credit equal to
0.20% per annum times the daily maximum amount available to be drawn under such
Letter of Credit, it being agreed that with respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time; provided, further, that with
respect to any outstanding Letter of Credit that, by its terms or the terms of
any Issuer Document related thereto, provides for one or more automatic
reductions in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to

30



--------------------------------------------------------------------------------



 



be the Dollar Equivalent of the amount available to be drawn under such Letter
of Credit after giving effect to all such reductions that have theretofore
occurred and are in effect at the relevant time of determination. Such fronting
fee shall be computed on a quarterly basis in arrears. Such fronting fee shall
be due and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to the
relevant L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges of the
relevant L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
          (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
          (l) Currency Indemnity
               (i) The Borrower shall reimburse an L/C Issuer pursuant to
Section 2.9(c)(i) in the currency (the “Agreed Currency”) in which the Letter of
Credit under which the relevant L/C Issuer made payment was issued. If any
payment is received on account of any Letter of Credit in any currency (the
“Other Currency”) other than the Agreed Currency (whether voluntarily, pursuant
to the Borrower or an Unreimbursed Amount, or pursuant to an order or judgment
or the enforcement thereof or the realization of any security or the liquidation
of the Borrower or otherwise howsoever), such payment shall constitute a
discharge of the liability of the Borrower hereunder and under the other Loan
Documents in respect thereof only to the extent of the amount of Agreed Currency
which the relevant L/C Issuer is able to purchase with the amount of the Other
Currency received by it on the Business Day next following such receipt in
accordance with its normal procedures and after deducting any premium and costs
of exchange.
               (ii) If, for the purpose of obtaining or enforcing judgment in
any court in any jurisdiction, it becomes necessary to convert into a particular
currency (the “Judgment Currency”) any amount due in the Agreed Currency, then
the conversion shall be made on the basis of the rate of exchange prevailing on
the next Business Day following the date such judgment is given and in any event
the Borrower shall be obligated to pay the relevant L/C Issuer any deficiency in
accordance with Section 2.9(l)(iii). For the foregoing purposes “rate of
exchange” means the rate at which an L/C Issuer, in accordance with its normal
banking procedures is able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.
               (iii) If an L/C Issuer receives any payment or payments on
account of the liability of the Borrower hereunder pursuant to any judgment or
order in any Other Currency, and the amount of the Agreed Currency which the
relevant L/C Issuer is able to purchase on the Business Day next following such
receipt with the proceeds of such payment or payments in accordance with its
normal procedures and after deducting any premiums and costs of exchange is less
than the amount of the Agreed Currency due in respect of such liabilities
immediately prior to such judgment or order, then the Borrower on demand shall,
and the Borrower hereby agrees to, indemnify and save the relevant L/C Issuer
harmless from and against any loss, cost or expense arising out of or in
connection with such deficiency. The agreement of indemnity

31



--------------------------------------------------------------------------------



 



provided for in this Section 2.9(l)(iii) shall constitute an obligation separate
and independent from all other obligations contained in this Agreement, shall
give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted an L/C Issuer, Administrative Agent or
Bank, or any of them from time to time, and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due hereunder or under any judgment or order.
          (m) Outstanding Letters of Credit. On the date hereof, each Letter of
Credit listed on Schedule III shall be deemed to have been issued under this
Agreement by JPMorgan, as an L/C Issuer, Bank of America, as an L/C Issuer, or
Barclays, as an L/C Issuer, as specified on Schedule III, without payment of any
fees otherwise due upon the issuance of a Letter of Credit, and JPMorgan, Bank
of America and Barclays as L/C Issuers, shall be deemed, without further action
by any party hereto, to have sold to each Bank, and each Bank shall be deemed,
without further action by any party hereto, to have purchased from JPMorgan,
Bank of America or Barclays as L/C Issuers, a participation, to the extent of
such Bank’s Pro Rata Share, in such Letters of Credit.
          (n) Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time; provided, further,
that with respect to any outstanding Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
reductions in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the amount available to be drawn
under such Letter of Credit after giving effect to all such reductions that have
theretofore occurred and are in effect at the relevant time of determination.
     Section 2.10 Prepayments. The Borrower may (a) in respect of Eurodollar
Advances, upon at least three Business Days’ notice, and (b) in respect of Base
Rate Advances, upon notice by 11:00 A.M. on the day of the proposed prepayment,
to the Administrative Agent (which shall promptly notify each Bank) stating the
proposed date and aggregate principal amount of the prepayment and the Types of
Advances to be prepaid, and in the case of Eurodollar Advances, the specific
Borrowing or Borrowings pursuant to which made, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid
without premium or penalty; provided, however, that each partial prepayment
shall be in an aggregate principal amount not less than $5,000,000, and provided
further, that if the Borrower prepays any Eurodollar Advance on any day other
than the last day of an Interest Period therefor, the Borrower shall compensate
the Banks pursuant to Section 8.4(b).
     Section 2.11 Increased Costs; Capital Adequacy, Etc. (a) Subject to
Section 8.8, if, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, in each case after the date of this Agreement, or (ii)
the compliance with any guideline or request from any governmental authority,
central bank or

32



--------------------------------------------------------------------------------



 



comparable agency (whether or not having the force of law) in each case made or
issued after the date of this Agreement, there shall be any increase in the cost
to any Bank of agreeing to make or making, funding or maintaining Eurodollar
Advances (other than increased costs described in Section 2.6 or in clause
(c) below), the Borrower shall from time to time, within 20 Business Days
following its receipt of the certificate herein referenced (with a copy of such
certificate from the requesting Bank to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank additional amounts sufficient
to compensate such Bank for such increased cost. A certificate in reasonable
detail stating the basis for and the amount of such increased cost, showing in
reasonable detail the calculation of such additional amounts as shall be
required to compensate it for the increased costs to it as a result of such
events and certifying that such costs are generally being charged by it to other
similarly situated borrowers under similar credit facilities shall be submitted
to the Borrower and the Administrative Agent by such Bank, which certificate
shall be conclusive and binding for all purposes, absent manifest error.
Promptly after any Bank becomes aware of any such introduction, change or
proposed compliance, such Bank shall notify the Borrower thereof. No Bank shall
be permitted to recover increased costs incurred or accrued pursuant to this
Section 2.11(a) more than 180 days prior to the date it sends the certificate to
the Borrower which is referred to in this Section 2.11(a); provided, however,
that if any such introduction, change, interpretation, guideline or request
referred to above giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. For the purposes of this Section 2.11, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
regulations, orders, requests, guidelines or directives in connection therewith
are deemed to have been adopted and gone into effect after the date of this
Agreement.
          (b) If the Borrower so notifies the Administrative Agent of any
increased cost pursuant to the provisions of Section 2.11, the Borrower shall
have the right to Convert all Advances of the Type affected by such increased
cost of all Banks then outstanding into Advances of another Type in accordance
with Section 2.8 and, additionally, reimburse such Bank for such increased cost
in accordance with Section 2.11.
          (c) If any Total Facility Bank shall have determined that, after the
date hereof, the adoption of any applicable law, rule, regulation or treaty
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, in each case after the date hereof, or compliance by any such Total
Facility Bank (or its lending office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency (except to the extent such request or
directive arises as a result of the individual creditworthiness of such Total
Facility Bank, in each case made or issued after the date hereof), has or would
have the effect of increasing the amount of capital required or expected to be
maintained as a result of its Commitment, Canadian Commitment or Sterling
Commitment hereunder, such Total Facility Bank shall have the right to give
prompt written notice thereof to the Borrower with a copy to the Administrative
Agent, which notice shall show in reasonable detail the calculation of such
additional amounts as shall be required to compensate it for the increased cost
to it as a result of such increase in capital and shall certify that such costs
are generally being charged by it to other similarly situated borrowers under
similar credit facilities, which notice shall be conclusive and binding for all
purposes, absent manifest error, although the failure to give any such notice
shall not, unless such notice fails to set forth the information required above
or except as otherwise expressly provided in Section 2.18(a), release or
diminish any of the Borrower’s obligations to

33



--------------------------------------------------------------------------------



 



pay additional amounts pursuant to Section 2.18(a). No Total Facility Bank shall
be permitted to recover increased costs incurred or accrued pursuant to this
Section 2.11(c) more than 180 days prior to the date it sends the certificate to
the Borrower which is referred to in this Section 2.11(c); provided, however,
that if any such adoption or change in any applicable law, rule, regulation or
treaty, or any request or directive, giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
          (d) Each Total Facility Bank shall use its reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
select a jurisdiction for its Applicable Lending Office, Canadian Lending Office
or UK Lending Office, as appropriate, or change the jurisdiction of its
Applicable Lending Office, Canadian Lending Office or UK Lending Office, as the
case may be, so as to avoid the imposition of any increased costs under
Section 2.6 or this Section 2.11 or to eliminate the amount of any such
increased cost which may thereafter accrue; provided that no such selection or
change of the jurisdiction for its Applicable Lending Office, Canadian Lending
Office or UK Lending Office shall be made if, in the reasonable judgment of such
Total Facility Bank, such selection or change would be disadvantageous to it.
     Section 2.12 Illegality. Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
or compliance with any law or regulation, in each case after the date hereof,
shall make it unlawful, or any governmental authority, central bank or
comparable agency shall, after the date hereof, assert that it is unlawful, for
any Total Facility Bank or its Eurodollar Lending Office to perform its
respective obligations hereunder to make Eurodollar Advances or Sterling
Advances or to continue to fund or maintain Eurodollar Advances or Sterling
Advances hereunder, or the introduction of or any change in or in the
interpretation of or compliance with any law or regulation, in each case after
the date hereof, shall make it unlawful, or any governmental authority, central
bank or comparable agency shall, after the date hereof, assert that it is
unlawful, for any Canadian Bank or its Canadian Lending Office to make Canadian
Prime Rate Advances or accept and purchase Canadian Bankers’ Acceptances, then,
on notice thereof and demand therefor by such Total Facility Bank to the
Borrower through the Administrative Agent, (a) the obligation of such Bank to
make, or to Convert Advances or Borrowings into, or to make divisions or
combinations of Borrowings resulting in, Eurodollar Advances or Eurodollar
Borrowings, or, if applicable, the obligation of such Canadian Banks to make
Canadian Prime Rate Advances or to accept and purchase Canadian Bankers’
Acceptances, or, if applicable, the obligation of such UK Banks to make Sterling
Advances, shall terminate, as the case may be, and (b) if then required by the
provisions of such event, (i) the Borrower shall forthwith Convert all affected
Eurodollar Advances of all Banks then outstanding into Advances of another Type
in accordance with Section 2.8 (other than the requirement that Conversions be
made only on the last day of an Interest Period), (ii) the Canadian Borrower
shall forthwith terminate the Canadian Commitments and prepay all such Canadian
Prime Rate Advances and Canadian Bankers’ Acceptances or (iii) the UK Borrower
shall forthwith terminate the Sterling Commitments and prepay all such Sterling
Advances, as applicable.
     Section 2.13 Payments and Computations. (a) The Borrower shall make each
payment under any Loan Document not later than 11:00 A.M. on the day when due in
dollars to the Administrative Agent at its Payment Office in same day funds
without setoff, deduction or counterclaim. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.6, 2.11, 2.14, 2.17 or 8.4(b)) to the Banks (decreased, as
to any

34



--------------------------------------------------------------------------------



 



Bank, for any taxes withheld in respect of such Bank as contemplated by
Section 2.14(b)) for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Bank
to such Bank for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.
          (b) All computations of interest based on the Base Rate (except during
such times as the Base Rate is determined pursuant to clause (a) of the
definition thereof) shall be made by the Administrative Agent on the basis of a
year of 365 or 366 days, as the case may be, and, subject to Section 8.8, all
computations of interest based on the Eurodollar Rate, the Federal Funds Rate
or, during such times as the Base Rate is determined pursuant to clause (a) of
the definition thereof, the Base Rate and all computations of facility fees
shall be made by the Administrative Agent, and all computations of interest
pursuant to Section 2.6 shall be made by a Bank, on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Administrative Agent (or,
in the case of Section 2.6, by a Bank) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall, subject to Section 8.8, repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the earlier of (i) the date such Bank repays such amount to the
Administrative Agent and (ii) the date two Business Days after the date such
amount is so distributed, at the Federal Funds Rate and thereafter until the
date such Bank repays such amount to the Administrative Agent at the Federal
Funds Rate plus 2%.
     Section 2.14 Taxes. (a) Subject to Section 8.8, any and all payments by the
Obligors hereunder or under the Notes, the Canadian Notes or the Sterling Notes
shall be made, in accordance with Section 2.13 with respect to payments made by
the Borrower under the Notes, Section 2B.10 with respect to payments made by the
UK Borrower under the Sterling Notes and 2A.9 with respect to payments made by
the Canadian Borrower under the Canadian Notes, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges, fees, duties or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Bank, Canadian Bank or UK Bank and the
Administrative Agent, the Canadian Administrative Agent or the UK Administrative
Agent, (i) taxes imposed on its income, profits or capital, (ii) franchise taxes
imposed on it by the jurisdiction under the laws of which (or by a jurisdiction
under the laws of a political subdivision of which) such Bank,

35



--------------------------------------------------------------------------------



 



Canadian Bank or UK Bank or the Administrative Agent, the Canadian
Administrative Agent or the UK Administrative Agent, as the case may be, is
organized or any political subdivision thereof and, in the case of each Bank,
each Canadian Bank and each UK Bank, franchise taxes imposed on it by the
jurisdiction of such Bank’s Applicable Lending Office, such Canadian Bank’s
Canadian Lending Office or such UK Bank’s UK Lending Office or any political
subdivision thereof, (iii) branch profit taxes imposed by the United States of
America or any similar taxes imposed by any other jurisdiction in which an
Obligor is located or described in the preceding clause (ii), (iv) any
withholding taxes imposed by Canada by virtue of a Canadian Bank not dealing at
“arm’s length,” within the meaning of the applicable taxing legislation, with
the Canadian Borrower, (v) any withholding taxes imposed by the United States of
America, Canada or the UK if and to the extent that such taxes (A) shall be in
effect and shall be applicable on the date hereof (or with respect to any entity
that becomes a Bank, a Canadian Bank or a UK Bank after the date hereof, on the
date such entity becomes a Bank, a Canadian Bank or a UK Bank) to payments to be
made to such Bank, Canadian Bank or UK Bank or the Administrative Agent, the
Canadian Administrative Agent or the UK Administrative Agent or (B) are
attributable to such Bank’s, Canadian Bank’s or UK Bank’s failure to comply with
Section 2.14(g), (vi) any United States federal withholding taxes imposed as a
result of a Bank, Canadian Bank or UK Bank failing to comply with the
requirements of FATCA to establish and maintain an exemption from withholding
thereunder, and (vii) due to the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof after the date
hereof, withholding taxes in respect of any principal, interest, fees or other
amounts paid or payable by the Canadian Borrower to or for the account of any
Canadian Bank under this Agreement or any other Loan Document which the Canadian
Borrower is required to withhold and remit in respect of any principal,
interest, fees or other amounts paid or payable by the Canadian Borrower to or
for the account of any Canadian Bank under this Agreement or any other Loan
Document (all such non-excluded taxes, levies, imposts, deductions, charges,
fees, duties, withholdings and liabilities being hereinafter referred to as
“Taxes”). Subject to Section 8.8, if any Obligor shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note, Canadian Note or Sterling Note or Canadian Bankers’ Acceptance to any
Bank, Canadian Bank or UK Bank or the Administrative Agent, the Canadian
Administrative Agent or the UK Administrative Agent, (x) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Bank, Canadian Bank or UK Bank or the Administrative Agent,
the Canadian Administrative Agent or the UK Administrative Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (y) the relevant Obligor shall make such deductions and
(z) such Obligor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, each Obligor and each Agent shall be entitled, to the extent it is
required to do so by law, to deduct or withhold income or other similar taxes
imposed by the United States of America, Canada or the UK from interest, fees or
other amounts payable hereunder for the account of any Bank, Canadian Bank or UK
Bank (without obligation of the payment by such Obligor of increased amounts to
such Bank, Canadian Bank or UK Bank pursuant to Section 2.14(a)) except there
shall be no deduction or withholding of income or other similar taxes:

36



--------------------------------------------------------------------------------



 



               (i) with respect to the Commitments, the Advances and the Letters
of Credit, from such amounts payable to a Bank that has the Prescribed Forms on
file with the Borrower and the Administrative Agent for the applicable year to
the extent deduction or withholding of such taxes is not required as a result of
the filing of such Prescribed Forms, and
               (ii) with respect to the Sterling Commitments, the Sterling
Advances and the Sterling Letters of Credit, from amounts payable to a UK Bank
who satisfied the requirements set forth in Section 2.14(f)(iii);
provided that if the Borrower shall so deduct or withhold any such taxes, it
shall provide a statement (in the form required by applicable law) to the
Administrative Agent and such Bank, Canadian Bank or UK Bank, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Bank, Canadian Bank or UK Bank or the
applicable Agent may reasonably request for assisting such Bank, Canadian Bank
or UK Bank or the applicable Agent to obtain any allowable credits or deductions
for the taxes so deducted or withheld in the jurisdiction or jurisdictions in
which such Bank, Canadian Bank or UK Bank is subject to tax.
          (c) In addition, subject to Section 8.8, the Obligors agree to pay or
reimburse any present or future stamp or documentary taxes or any other excise
or property taxes, charges or similar levies which arise from any payment made
hereunder or under the Notes, the Canadian Notes or the Sterling Notes,
respectively, or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or the Notes, the Canadian Notes or the Sterling
Notes, respectively (hereinafter referred to as “Other Taxes”).
          (d) The Borrower, to the fullest extent permitted by law, will
indemnify each Total Facility Bank and each Agent for the full amount of Taxes
or Other Taxes paid by such Total Facility Bank or Agent, as the case may be,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within 45 days from the
date such Total Facility Bank or Agent, as the case may be, makes written demand
therefor from the Borrower and provides the Borrower a reasonably detailed
written explanation of the nature and amount of such claim, together with copies
of all demands and other communications received by such Total Facility Bank or
Agent, as the case may be, from related taxing authorities. No Total Facility
Bank nor any Agent shall be indemnified for Taxes or Other Taxes (i) incurred or
accrued more than 180 days prior to the date that such Bank, Canadian Bank, UK
Bank or such Agent notifies the Borrower thereof or (ii) arising out of a
failure by a Total Facility Bank or any Agent to provide the Prescribed Forms or
other comparable document prescribed by any applicable law to the applicable
Obligor and the Administrative Agent; provided, however, that any such adoption,
change, change in interpretation or administration referred to in this
Section 2.14 giving rise to such Taxes or Other Taxes is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          (e) Within 45 days after the date of any payment of Taxes by or at the
direction of any Obligor (or, in the case of clause (i) of this Section 2.14(e),
within 10 Business Days after the Borrower has received a receipt from the
relevant taxing authority), the Borrower will furnish to the Administrative
Agent (and the Canadian Administrative Agent and the UK Administrative Agent, if
appropriate), at the relevant address referred to in Section 8.2, (i) the
original or a certified copy of a receipt evidencing payment thereof if the
relevant taxing

37



--------------------------------------------------------------------------------



 



authority provides a receipt or (ii) if the relevant taxing authority does not
provide a receipt, other reasonable evidence of payment thereof. Should any
Total Facility Bank or any Agent ever receive any refund, credit or deduction
from any taxing authority to which it would not be entitled but for the payment
by such Obligor of Taxes or Other Taxes as required by this Section 2.14 (it
being understood that the decision as to whether or not to claim, and if
claimed, as to the amount of any such refund, credit or deduction shall be made
by such Person in its sole discretion), such Person, as the case may be,
thereupon shall repay to such Obligor, as appropriate, an amount with respect to
such refund, credit or deduction equal to any net reduction in taxes actually
obtained by such Person, as the case may be, and determined by it, as the case
may be, to be attributable to such refund, credit or deduction.
          (f) (i) Each Bank shall use its reasonable efforts (consistent with
its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office, or change the jurisdiction of
its Applicable Lending Office, as the case may be, so as to avoid the imposition
of any Taxes or Other Taxes or to eliminate the amount of any such additional
amounts which may thereafter accrue; provided that no such selection or change
of the jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Bank, such selection or change would be
disadvantageous to such Bank.
               (ii) Each Canadian Bank shall use its reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
select a jurisdiction for its Canadian Lending Office, as appropriate, or change
the jurisdiction of its Canadian Lending Office, as the case may be, so as to
avoid the imposition of any Taxes or Other Taxes or to eliminate the amount of
any such additional amounts which may thereafter accrue; provided that no such
selection or change of the jurisdiction for its Canadian Lending Office shall be
made if, in the reasonable judgment of such Canadian Bank, such selection or
change would be disadvantageous to such Bank or Canadian Bank.
               (iii) Each UK Bank represents and warrants to the Borrower and
the UK Borrower and the UK Administrative Agent that at all times that it is a
UK Bank, either (A) it (or any lending office, branch, permanent establishment
or Affiliate through which it performs any of its obligations or exercises any
of its rights, in each case under the Loan Documents) is a Person resident in
the UK for UK tax purposes and is beneficially entitled to interest payable to
it or (B) it (or any lending office or Affiliate through which it performs any
of its obligations or exercises any of its rights, in each case under the Loan
Documents) is a “bank”, as defined for the purpose of Section 879 of the 2007
Tax Act, that has permission under Part 4 of the Financial Services and Markets
Act 2000 to accept deposits (as set out in Section 1120 of the 2010 Tax Act), is
beneficially entitled to the interest and is within the charge to UK corporation
tax thereon or (C) it (or any lending office, branch, permanent establishment or
Affiliate through which it performs any of its obligations or exercises any of
its rights, in each case under the Loan Documents) is a Person who is resident
(as such term is defined in the appropriate UK Double Taxation Treaty) in a
country with which the UK has an appropriate UK Double Taxation Treaty giving
residents of that country full exemption from UK taxation on interest where such
Person has provided the appropriate authorization from HM Revenue & Customs to
the UK Borrower and the UK Administrative Agent. Not in derogation of the
foregoing representation and warranty, but in furtherance thereof, each UK Bank
shall use its reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to select a jurisdiction for its UK Lending
Office, as appropriate, or change the jurisdiction of its UK Lending Office, as
the case may be, so as to avoid the imposition of any Taxes or Other Taxes or to
eliminate the amount of any such additional amounts which may thereafter accrue;
provided that no such selection or

38



--------------------------------------------------------------------------------



 



change of the jurisdiction for its UK Lending Office shall be made if, in the
reasonable judgment of such UK Bank, such selection or change would be
disadvantageous to such UK Bank.
          (g) Each Total Facility Bank also agrees to deliver to the Borrower,
the Canadian Borrower or the UK Borrower, as appropriate, and to the relevant
Agent such forms or documentation, including the Prescribed Forms referred to in
Section 8.16, as may at any time be required in order to confirm or maintain in
effect its entitlement to exemption from United States, Canadian or UK
withholding tax, as the case may be, on any payments hereunder, provided that,
at the relevant time, applicable laws permit such Total Facility Bank to do so.
          (h) In the case of a Bank that would be subject to withholding tax
imposed by FATCA on payments made on account of any obligation of the Borrower
hereunder if such Bank fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Bank, as the case may be, shall provide such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Bank as may be necessary for the Bank to comply with
its obligations under FATCA, to determine that such Bank, as the case may be,
has complied with such Bank’s obligations under FATCA or to determine the amount
to deduct and withhold from any such payments.
     Without prejudice to the survival of any other agreement of the Obligors
hereunder, but subject to the expiration of any applicable statute of
limitations, the agreements and obligations of the Obligors contained in this
Section 2.14 shall survive the payment in full of principal and interest
hereunder and under the Notes, the Canadian Notes, the Sterling Notes and the
Canadian Bankers’ Acceptances.
     Section 2.15 Sharing of Payments, Etc. If, other than as provided elsewhere
herein, any Total Facility Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Total Outstanding Amount, the Canadian Total Outstanding Amount
or the Sterling Total Outstanding Amount, as the case may be, made by it (other
than pursuant to Section 2.6, 2.11, 2.14, 2.17, 2.18 or 8.4(b)) in excess of its
ratable share of payments on account of the Total Outstanding Amount, the
Canadian Total Outstanding Amount or the Sterling Total Outstanding Amount,
obtained by all Total Facility Banks with respect to the Total Outstanding
Amount, the Canadian Total Outstanding Amount or the Sterling Total Outstanding
Amount, as applicable, such Total Facility Bank receiving a greater proportion
of the payments shall forthwith purchase from the applicable Total Facility
Banks participations in the Total Outstanding Amount, the Canadian Total
Outstanding Amount or the Sterling Total Outstanding Amount made by them as
shall be necessary to cause such purchasing Total Facility Bank to share the
excess payment ratably with each of them, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Total Facility Bank, such purchase from each Total Facility Bank shall be
rescinded and such Total Facility Bank shall repay to the purchasing Total
Facility Bank the purchase price to the extent of its ratable share (according
to the proportion of (a) the amount of the participation purchased from such
Total Facility Bank as a result of such excess payment to (b) the total amount
of such excess payment) of such recovery together with an amount equal to such
Total Facility Bank’s ratable share (according to the proportion of (i) the
amount of such Total Facility Bank’s required repayment to (ii) the total amount
so recovered from the purchasing Total Facility Bank) of any interest or other
amount paid or payable by the purchasing Total Facility Bank in respect of the
total amount so recovered. Each Obligor agrees that any Total Facility Bank so
purchasing a participation from another Total Facility Bank

39



--------------------------------------------------------------------------------



 



pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Total Facility Bank were its direct
creditor in the amount of such participation.
     Section 2.16 Ratable Reduction or Termination of the Commitments; Canadian
Allocation of Commitments; Sterling Allocation of Commitments. (a) The Borrower
shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Banks; provided that each partial
reduction shall be in the aggregate amount of at least $10,000,000; provided,
further, no such termination or reduction shall reduce the Total Committed
Amount to an amount less than the Total Outstanding Amount. Any reduction or
termination of any Commitment (whether pursuant to this Section 2.16,
Section 2.17 or Section 2.18) shall be irrevocable, and any such termination
shall automatically terminate such Bank’s or its Affiliate’s Canadian Allocated
Commitment or Sterling Allocated Commitment (if any). Upon and at all times
after any Commitment of any Bank is terminated in whole pursuant to any
provision of this Agreement, such Commitment (and related Canadian Allocated
Commitment, Canadian Commitment, Sterling Allocated Commitment or Sterling
Commitment, if any) shall be zero and such Bank shall have no further obligation
to make any Advances or purchase participations in L/C Obligations, nor shall
such Bank or any Canadian or UK branch or Affiliate have any further obligation
as a Canadian Bank or UK Bank, as the case may be, to make any Canadian Advances
or UK Advances, as the case may be, or purchase participations in Canadian L/C
Obligations or Sterling L/C Obligations.
          (b) Pursuant to and as set forth in Section 2A.10, the Borrower shall
have the right to allocate a portion of the Total Committed Amount as the
Canadian Allocated Total Commitment; provided that no Canadian Bank shall have a
Canadian Allocated Commitment of more than US $25,000,000.00, unless such
Canadian Bank and Borrower shall otherwise agree. Upon any such allocation, and
until such Canadian Allocation Period is terminated in whole, the provisions set
forth in Appendix 1 shall be effective for all purposes with respect thereto and
hereto. So long as no Canadian Allocation Period exists, the Borrower may at any
time permanently terminate its right to allocate a portion of the Total
Committed Amount as the Canadian Allocated Total Commitment, at which time the
obligations of the Canadian Borrower hereunder and the Canadian Guaranty shall
automatically terminate, and thereafter no Bank nor its Canadian branch or
Affiliate shall have any Canadian Allocated Commitment, nor shall any Canadian
bank have any Canadian Commitment.
          (c) Pursuant to and as set forth in Section 2B.11 the Borrower shall
have the right to allocate a portion of the Total Committed Amount as the
Sterling Allocated Total Commitment; provided that no Sterling Bank shall have a
Sterling Allocated Commitment of more than US $25,000,000.00, unless such
Sterling Bank and Borrower shall otherwise agree. Upon any such allocation, and
until such Sterling Allocation Period is terminated, the provisions set forth in
Appendix 2 shall be effective for all purposes with respect thereto and hereto.
So long as no Sterling Allocation Period exists, the Borrower may at any time
permanently terminate its right to allocate a portion of the Total Committed
Amount as the Sterling Allocated Total Commitment, at which time the obligations
of the UK Borrower hereunder and the UK Guaranty shall automatically terminate,
and thereafter no Bank nor its UK branch or Affiliate shall have any Sterling
Allocated Commitment, nor shall any UK Bank have any Sterling Commitment.

40



--------------------------------------------------------------------------------



 



     Section 2.17 Non-Ratable Reduction or Termination of Commitments. The
Borrower shall have the right, without the consent of any Bank, but subject to
the approval of the Administrative Agent (which consent shall not be
unreasonably withheld), to reduce in part or to terminate in whole the
Commitment of one or more Banks non-ratably, provided that (a) on the effective
date of any such reduction or termination (i) there are no amounts outstanding
under any of the Notes, and if such Bank or any of its Affiliates is (A) a
Canadian Bank, there are no amounts outstanding under any of the Canadian Notes,
or (B) a UK Bank, there are no amounts outstanding under any of the Sterling
Notes, (ii) no Event of Default or event which would constitute an Event of
Default but for the requirement that notice be given or time elapse or both,
shall have occurred and be continuing, (iii) the senior unsecured long-term debt
of the Borrower is rated BBB- or better by Standard & Poor’s or Baa3 or better
by Moody’s, and (iv) the Borrower shall pay to any Bank whose Commitment is
terminated all amounts owed by the Borrower to such Bank under this Agreement
(including accrued facility fees), (b) the aggregate amount of each non-ratable
reduction shall be at least $10,000,000, and (c) the aggregate amount of all
such non-ratable reductions and terminations of Commitments since the date of
this Agreement shall not exceed $25,000,000. The Borrower shall give the
Administrative Agent at least three Business Days’ notice of the Borrower’s
intention to reduce or terminate any Commitment pursuant to this Section 2.17.
     Section 2.18 Termination; Replacement of Bank.
          (a) Each Bank, Canadian Bank and UK Bank agrees that, upon Borrower’s
receipt of the notice and certificate specified in Section 2.11(c) or making a
claim under Section 2.14, at the request of the Borrower, it will promptly enter
into good faith negotiations with the Borrower with respect to the method of
reimbursement or payment for the costs or other amounts specified in such
notice. No later than 20 Business Days after the date of the giving of any such
notice, and assuming the Bank, Canadian Bank or UK Bank giving same has made
itself available for the aforesaid good faith negotiations, the Borrower shall
have the option, to be exercised in writing, to (i) subject to Section 8.8,
compensate such Bank, Canadian Bank or UK Bank for the specified costs or other
amounts on the basis, if any, negotiated between it and the Borrower,
(ii) terminate such Bank’s Commitment or such Canadian Bank’s Canadian
Commitment or such UK Bank’s Sterling Commitment to the extent, and on the terms
and conditions, specified in Section 2.18(b) or (iii) replace such Bank,
Canadian Bank or UK Bank, as applicable, with another commercial bank or other
financial institution to the extent, and on the terms and conditions, specified
in Section 2.18(c); provided that if the Borrower fails to so exercise either of
options (ii) or (iii), it shall be deemed to have agreed to reimburse such Bank,
Canadian Bank or UK Bank from time to time as herein provided the costs or other
amounts specified in its notice and certificate delivered pursuant to
Section 2.11(c). Notwithstanding the foregoing, the Borrower shall not be
obligated to reimburse any Bank, Canadian Bank or UK Bank pursuant to this or
Section 2.18(b)or (c) for any costs or other amounts under Section 2.11(c) or
Section 2.14 incurred or accruing more than 180 days prior to the date on which
it gave the written notice and certificate specified in Section 2.11(c) or
Section 2.14, as the case may be; provided, however that such 180-day period
shall be subject to the provisos at the end of each of Section 2.11(c) and
Section 2.14(d).
          (b) In the event that the Borrower has given notice to a Bank,
Canadian Bank or UK Bank pursuant to Section 2.18(a) that it elects to terminate
such Bank’s Commitment, such Canadian Bank’s Canadian Commitment or such UK
Bank’s Sterling Commitment (a copy of which notice shall be sent to the
Administrative Agent who will promptly notify each Total Facility Bank), such
termination shall become effective 20 Business Days thereafter unless such

41



--------------------------------------------------------------------------------



 



Bank, Canadian Bank or UK Bank withdraws its request for costs or other amounts.
On the date of the termination of the Commitment of any Bank or the Canadian
Commitment of any Canadian Bank or the Sterling Commitment of any UK Bank
pursuant to this Section 2.18(b), (i) the Borrower shall deliver notice of the
effectiveness of such termination to such Bank, Canadian Bank or UK Bank and to
the Administrative Agent, (ii) the Borrower shall pay all amounts owed by the
Borrower to such Bank, Canadian Bank or UK Bank under this Agreement or under
the Note payable to it by such Bank (and the Canadian Borrower shall pay all
amounts owed by it to any such Canadian Bank under this Agreement or under any
Canadian Bankers’ Acceptance or Note payable to such Canadian Bank and the UK
Borrower shall pay all amounts owed by it to any such UK Bank under this
Agreement or under any Sterling Note payable to such UK Bank) (including
principal of and interest on the Advances, Canadian Advances or Sterling
Advances owed to such Bank, Canadian Bank or UK Bank, accrued facility fees and
amounts specified in its notice and certificate delivered pursuant to Section
2.11(c) or Section 2.14 with respect to the period prior to such termination)
and (iii) upon the occurrence of the events set forth in clauses (i) and (ii),
such Bank, Canadian Bank or UK Bank shall cease to be a “Bank”, a “Canadian
Bank” or a “UK Bank” hereunder for all purposes except for rights under
Sections 2.6, 2.11, 2.14 and 8.4 arising out of events and occurrences before or
concurrently with its ceasing to be a “Bank”, “Canadian Bank” or “UK Bank”
hereunder. The Borrower may elect to terminate a Bank’s Commitment, a Canadian
Bank’s Canadian Commitment or a UK Bank’s Sterling Commitment pursuant to
Section 2.18(a) only if at such time:
          (i) no Event of Default is then in existence or would be in existence
but for requirement that notice be given or time elapse or both; and
          (ii) the Borrower has elected, or is then electing, to terminate the
Commitments, Canadian Commitments or Sterling Commitments of all Banks, Canadian
Banks or UK Banks, as the case may be, which have made similar requests for
costs or other similar amounts under Section 2.11(c) or under Section 2.14,
which requests have not been withdrawn, provided, that requests may be
determined by the Borrower to be dissimilar based on the negotiation of
materially dissimilar rates of compensation under clause (i) of Section 2.11.
          (c) In the event that any Bank, Canadian Bank or UK Bank (i) shall
claim payment of any additional amounts pursuant to Section 2.6, Section 2.11,
Section 2.12 or Section 2.18(a) or (b), (ii) exercises its option pursuant to
Section 2.18(a)(iii), (iii) makes a claim under Section 2.14, (iv) does not
consent to the extension of the Termination Date pursuant to Section 2.21, or
(v) any Bank, Canadian Bank or UK Bank becomes a Defaulting Bank then the
Borrower shall have the right, exercisable at its option, to replace such Bank,
Canadian Bank or UK Bank with another commercial bank or other financial
institution, including any then existing Bank, Canadian Bank or UK Bank, as the
case may be; provided that such replacement commercial bank or other financial
institution, (i) if it is not a Bank, Canadian Bank or UK Bank, shall be
reasonably acceptable to the Administrative Agent and if it is replacing a Bank,
reasonably acceptable to each L/C Issuer, if it is replacing a Canadian Bank,
reasonably acceptable to each Canadian L/C Issuer and if it is replacing a UK
Bank, reasonably acceptable to each Sterling L/C Issuer, as the case may be,
(ii) shall unconditionally offer in writing (with a copy to the Administrative
Agent) to purchase all of such Bank’s, Canadian Bank’s or UK Bank’s rights and
assume all of such Bank’s, Canadian Bank’s or UK Bank’s obligations hereunder
and interest in the Advances, Canadian Advances or Sterling Advances owing to
such Bank, Canadian Bank or UK Bank, and the Note, Canadian Note or Sterling
Note held by such Bank, Canadian Bank or UK Bank without recourse at the
principal amount of such Note, Canadian Note or Sterling Note plus interest
accrued thereon, and accrued facility fees, to the

42



--------------------------------------------------------------------------------



 



date of such purchase on a date therein specified, and (iii) shall execute and
deliver to the Administrative Agent a document satisfactory to the
Administrative Agent pursuant to which such replacement commercial bank or other
financial institution becomes a party hereto with a Commitment, Canadian
Commitment or Sterling Commitment equal to that of the Bank, Canadian Bank or UK
Bank being replaced (plus, if such replacement commercial bank or other
financial institution is already a Bank, Canadian Bank or UK Bank, the amount of
its Commitment, Canadian Commitment or Sterling Commitment prior to such
replacement), which document, if such replacement commercial bank or other
financial institution is not already a Bank, Canadian Bank or UK Bank, shall
(among other matters) specify the Domestic Lending Office and Eurodollar Lending
Office, or Canadian Lending Office and UK Lending Office, of such replacement
commercial bank or other financial institution; provided, further, that no Bank
nor any Canadian Bank or UK Bank shall have any obligation to increase its
Commitment, Canadian Commitment or Sterling Commitment or otherwise to replace,
in whole or in part, any Bank, Canadian Bank or UK Bank. Upon satisfaction of
the requirements set forth in the first sentence of this Section 2.18(c),
acceptance of such offer to purchase by the Bank, Canadian Bank or UK Bank to be
replaced, payment to such Bank, Canadian Bank or UK Bank of the purchase price
in immediately available funds, and the payment by the Borrower of all requested
costs accruing to the date of purchase which the Borrower is obligated to pay
under Section 8.4 and all other amounts owed by such Obligor to such Bank,
Canadian Bank or UK Bank (other than the principal of and interest on the
Advances, Canadian Advances or Sterling Advances of such Bank, Canadian Bank or
UK Bank, and accrued facility fees, purchased by the replacement commercial bank
or other financial institution), the replacement commercial bank or other
financial institution shall constitute a “Bank”, “Canadian Bank” or “UK Bank”
hereunder, as the case may be, with a Commitment, Canadian Commitment or
Sterling Commitment as so specified and the Bank, Canadian Bank being so
replaced shall no longer constitute a “Bank”, “Canadian Bank” or “UK Bank”
hereunder, as the case may be, and its Commitment, Canadian Commitment or
Sterling Commitment shall be deemed terminated, except that the rights under
Sections 2.6, 2.11, 2.14 and 8.4 of the Bank, Canadian Bank or UK Bank being so
replaced shall continue with respect to events or occurrences before or
concurrently with its ceasing to be a “Bank”, “Canadian Bank” or “UK Bank”
hereunder. If, however, (x) a Bank, Canadian Bank or UK Bank accepts such an
offer and such commercial bank or other financial institution fails to purchase
such rights and interest on such specified date in accordance with the terms of
such offer, the Borrower shall continue to be obligated to pay the increased
costs to such Bank, Canadian Bank or UK Bank pursuant to Section 2.11 or the
additional amounts pursuant to Section 2.14, as the case may be, or (y) the
Bank, Canadian Bank or UK Bank proposed to be replaced fails to accept such
purchase offer, the Borrower shall not be obligated to pay to such Bank,
Canadian Bank or UK Bank such increased costs or additional amounts incurred or
accrued from and after the date of such purchase offer.
     Section 2.19 Defaulting Banks. Notwithstanding any provision of any Loan
Document to the contrary, if any Bank, Canadian Bank or UK Bank, as the case may
be (and for purposes of this Section 2.19, each such Person, as the context may
require, an “Applicable Bank”), becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Applicable Bank is a Defaulting Bank:
          (a) Facility Fees. Facility fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Bank pursuant to Section 2.3;
provided that, to the extent Advances made by such Defaulting Bank are repaid by
the Borrower, no fees shall accrue on that portion of such Defaulting Bank’s
Commitment corresponding to such repaid amount.

43



--------------------------------------------------------------------------------



 



          (b) Amendments, Waivers, Etc. The Commitment, the Canadian Commitment
or the Sterling Commitment, as the case may be (and for purposes of this
Section 2.19, each such commitment, as the context shall require, an “Applicable
Commitment”), and Credit Exposure of such Defaulting Bank shall not be included
in determining whether all Banks, the Total Facility Banks, the Majority Banks,
the Canadian Majority Banks or the UK Majority Banks, as applicable, have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.1); provided that any waiver, amendment or
modification (i) requiring the consent of all Total Facility Banks or each
affected Total Facility Bank which by its terms directly affects such Defaulting
Bank differently than other affected Total Facility banks, or (ii) under
Section 8.1(d) (only with respect to such Defaulting Bank’s commitments and
other funding obligations hereunder), (e) (except with respect to amounts as
contemplated under this Section 2.19) or (f) (except with respect to amounts as
contemplated under this Section 2.19 and in respect of extensions of the
Termination Date pursuant to Section 2.21), shall in each case require the
consent of such Defaulting Bank (other than the termination of any Defaulting
Bank’s Commitment, Canadian Commitment or Sterling Commitment, as the case may
be).
          (c) Exposure Reallocation. If any Swingline Exposure or L/C
Obligations, Canadian L/C Obligations or Sterling L/C Obligations, as the case
may be (and for purposes of this Section 2.19, each such type of obligations, as
the context shall require, an “Applicable L/C Obligation”), exist at the time an
Applicable Bank becomes a Defaulting Bank then:
               (i) all or any part of the Swingline Exposure and Applicable L/C
Obligations of such Defaulting Bank shall be reallocated among the respective
Applicable Banks that are then non-Defaulting Banks in accordance with their
respective Pro Rata Shares, Canadian Pro Rata Shares or Sterling Pro Rata
Shares, as the case may be (and for purposes of this Section 2.19, each such
type of pro rata share, as the context shall require, an “Applicable Pro Rata
Share”) (for the purposes of such reallocation, the Defaulting Bank’s Applicable
Commitment shall be disregarded from all Applicable Commitments in determining
such non-Defaulting Banks’ respective Applicable Pro Rata Share) but only to the
extent (x) the sum of the Total Outstanding Amount attributable to all such
non-Defaulting Banks plus such Defaulting Bank’s Swingline Exposure and
Applicable L/C Obligations, as the case may be, does not exceed the total of all
such non-Defaulting Banks’ Applicable Commitments, (y) the conditions set forth
in Section 3.2(a) are satisfied at such time and (z) sum of the Total
Outstanding Amount attributable to each non-Defaulting Bank plus its reallocated
share of such Defaulting Bank’s Swingline Exposure and Applicable L/C
Obligation, as the case may be, does not exceed such non-Defaulting Bank’s
Applicable Commitments;
               (ii) if the reallocation described in clause (c)(i) above cannot,
or can only partially, be effected, then within three (3) Business Days
following the Borrower’s receipt of notice from the Administrative Agent (x)
first, the Borrower shall prepay such Swingline Exposure of such Defaulting Bank
(without obligation to prepay the Swingline Exposure of any other Applicable
Bank that is not then a Defaulting Bank) and (y) second, the applicable Obligor
shall Cash Collateralize such Defaulting Bank’s Applicable L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (c)(i)
above) in accordance with the procedures set forth in Section 2.9(g), 2A.7(g) or
2B.8(g), as the case may be, for so long as such Applicable L/C Obligation is
outstanding;
               (iii) if an Obligor Cash Collateralizes any portion of such
Defaulting Bank’s Applicable L/C Obligation pursuant to this Section 2.19, then
such Obligor shall not be

44



--------------------------------------------------------------------------------



 



required to pay any fees to such Defaulting Bank pursuant to Section 2.9(i),
2A.7(i) or 2B.8(i), as the case may be, with respect to such Defaulting Bank’s
Applicable L/C Obligations during the period such Defaulting Bank’s Applicable
L/C Obligation is Cash Collateralized, and no such fees shall accrue during such
period;
               (iv) if the Applicable L/C Obligations of the Applicable Banks
that are then non-Defaulting Banks are reallocated pursuant to above clause
(c)(i), then the fees payable to such non-Defaulting Banks pursuant to
Section 2.9(i), 2A.7(i) or 2B.8(i), as the case may be, shall be adjusted in
accordance with such non-Defaulting Banks’ Applicable Pro Rata Shares; and
               (v) if any Defaulting Bank’s Applicable L/C Obligation is neither
Cash Collateralized nor reallocated pursuant to this Section 2.19, then, without
prejudice to any rights or remedies of the L/C Issuer, Canadian L/C Issuer or
Sterling L/C Issuer, as the case maybe (and for purposes of this Section 2.19,
each such letter-of-credit issuer, as the context shall require, an “Applicable
L/C Issuer”) or any other Applicable Bank hereunder, all facility fees that
otherwise would have been payable to such Defaulting Bank (solely with respect
to the portion of such Defaulting Bank’s Applicable Commitment that was utilized
by such Applicable L/C Obligation) and letter of credit fees payable under
Section 2.9(i), 2A.7(i) or 2B.8(i), as the case may be, with respect to such
Defaulting Bank’s Applicable L/C Obligation shall be payable to the Applicable
L/C Issuer until such Applicable L/C Obligation is Cash Collateralized or
reallocated.
          (d) Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent, Canadian Administrative
Agent or UK Administrative Agent, as the case may be (and for purposes of this
Section 2.19, each such agent, as the context shall require, an “Applicable
Agent”) for the account of a Defaulting Bank (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise, and including any amounts made
available to the Applicable Agent by that Defaulting Bank pursuant to
Section 8.5), shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
               (i) first, to the payment of any amounts owing by that Defaulting
Bank to each Applicable Agent hereunder;
               (ii) second, to the payment on a pro rata basis of any amounts
owing by that Defaulting Bank to the Applicable L/C Issuer or Swingline Lender
hereunder;
               (iii) third, if so determined by the Administrative Agent or
requested by an Applicable L/C Issuer or Swingline Lender, to be held as cash
collateral for existing or future funding obligations of that Defaulting Bank of
any participation in any Swingline Loan or Letter of Credit, Canadian Letter of
Credit or Sterling Letter of Credit, as the case may be (and for purposes of
this Section 2.19, each such type of letter of credit, as the context shall
require, an “Applicable Letter of Credit”);
               (iv) fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any credit extension in respect
of which that Defaulting Bank has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent;

45



--------------------------------------------------------------------------------



 



               (v) fifth, if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy funding and participation obligations of that Defaulting Bank
under this Agreement;
               (vi) sixth, to the payment of any amounts owing to the Applicable
Banks, the Applicable L/C Issuers or Swingline Lender as a result of that
Defaulting Bank’s breach of its obligations under this Agreement;
               (vii) seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to any Obligor as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and
               (viii) eighth, to that Defaulting Bank or as otherwise directed
by a court of competent jurisdiction; provided that, with respect to this clause
eighth, if (x) such payment is a payment of the principal amount of any loans or
Applicable L/C Obligations in respect of which that Defaulting Bank has not
fully funded its appropriate share and (y) such loans or obligations were made
at a time when the conditions set forth in Section 3.2 were satisfied or waived,
such payment shall be applied solely to pay the loans of, and such obligations
owed to, all respective non-Defaulting Banks on a pro rata basis prior to being
applied to the payment of any loans of, or such obligations owed to, that
Defaulting Bank.
Any payments, prepayments or other amounts paid or payable to a Defaulting Bank
that are applied (or held) to pay amounts owed by a Defaulting Bank or to post
cash collateral pursuant to this Section 2.19(d) shall be deemed paid to and
redirected by that Defaulting Bank, and each Applicable Bank irrevocably
consents hereto.
          (e) Swingline Loans and Letters of Credit. So long as any Applicable
Bank is a Defaulting Bank, the Swingline Lender shall not be required to fund
any Swingline Loan, and so long as any Applicable Bank is a Defaulting Bank, no
Applicable L/C Issuer shall be required to issue, amend or increase any
Applicable Letter of Credit with respect to which such Defaulting Bank has an
Applicable Commitment, unless it is satisfied that the related exposure will be
100% covered by the Applicable Commitments of the respective non-Defaulting
Banks or cash collateral provided by or on behalf of the applicable Obligor in
accordance with Section 2.19(c), and participating interests in any such newly
issued or increased Applicable Letter of Credit or newly made Swingline Loan
shall be allocated among the respective non-Defaulting Banks in a manner
consistent with Section 2.9(c), 2A.7(c) or 2B.8(c), as the case may be (and
Defaulting Bank shall not participate therein).
          (f) Reinstatement as a Non-Defaulting Bank. If the Administrative
Agent, the Borrower, the Swingline Lender and the Applicable L/C Issuers each
agrees in writing that a Person then a Defaulting Bank has adequately remedied
all matters that caused, are then causing, such Person to be a Defaulting Bank,
then the Swingline Exposure and exposure with respect to all Applicable Letters
of Credit of all respective Applicable Banks shall be readjusted to reflect the
inclusion of such Person’s Applicable Commitments, and on such date such Person
shall purchase at par such of the loans of the other respective Applicable Banks
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Person to hold such loans in accordance with its
Applicable Pro Rata Share.
          (g) Rights and Remedies against a Defaulting Bank. The rights and
remedies against, and with respect to, a Defaulting Bank under this Section 2.19
are in addition to, and

46



--------------------------------------------------------------------------------



 



cumulative and not in limitation of, all other rights and remedies that each
Applicable Agent, Applicable Bank, Applicable L/C Issuer, the Borrower or any
other Obligor may, at any time, have against, or with respect to, such
Defaulting Bank.
     Section 2.20 Commitment Increase.
          (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Banks but with the prior
approval of the Administrative Agent and each L/C Issuer (such approval not to
be unreasonably withheld or delayed), to cause from time to time and at any time
an increase in the Commitments of the Banks (a “Commitment Increase”) by adding
to this Agreement one or more additional financial institutions that is not
already a Bank hereunder (each a “CI Bank”) or by allowing one or more existing
Banks to increase their respective Commitments; provided, however that (i) no
Event of Default shall have occurred which is then continuing, (ii) no such
Commitment Increase shall cause the Total Facility Amount to exceed
$1,500,000,000, (iii) no Bank’s Commitment shall be increased without such
Bank’s prior written consent (which consent may be given or withheld in such
Bank’s sole and absolute discretion), and (iv) if, on the effective date of such
increase, any Advances have been made, then the Borrower shall be obligated to
pay any breakage fees or costs in connection with the reallocation of such
outstanding Advances.
          (b) Any Commitment Increase shall be requested by written notice from
the Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in
the form of Exhibit H attached hereto. Each such Notice of Commitment Increase
shall specify (i) the proposed effective date of such Commitment Increase, which
date shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Commitment Increase, (ii) the amount of
the requested Commitment Increase, (iii) the identity of each CI Bank or Bank
(or any combination thereof) that has agreed in writing to increase its
Commitment hereunder and (iv) the amount of the respective Commitments of the
then existing Banks and the CI Banks from and after the Commitment Increase
Effective Date (as defined below). If the Administrative Agent and, if then an
L/C Issuer, JPMorgan, Bank of America or Barclays approve such CI Bank (such
approval not to be unreasonably withheld or delayed) and consent to such
Commitment Increase (such consent not to be unreasonably withheld or delayed),
all such Persons shall execute a counterpart to the Notice of Commitment
Increase and such Commitment Increase shall be effective on the proposed
effective date set forth in the Notice of Commitment Increase or on another date
agreed to by the Administrative Agent and the Borrower (such date referred to as
the “Commitment Increase Effective Date”).
          (c) On each Commitment Increase Effective Date, to the extent that
there are Advances outstanding as of such date, (i) each CI Bank shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such CI Bank’s New Funds Amount (as defined below), which amount, for each such
CI Bank, shall constitute Advances made by such CI Bank to the Borrower pursuant
to this Agreement on such Commitment Increase Effective Date, (ii) the
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Bank (as defined below) its Reduction Amount
(as defined below), which amount, for each such Reducing Percentage Bank (as
defined below), shall constitute a prepayment by the Borrower pursuant to
Section 2.10, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Advances of such
Reducing Percentage Bank, and (iii) the Borrower shall be responsible to pay to
each Bank any breakage fees or costs in connection with the reallocation of any
outstanding Advances.

47



--------------------------------------------------------------------------------



 



          (d) For purposes of this Section 2.20 and Exhibit H, the following
defined terms shall have the following meanings: (i) “New Funds Amount” means
the amount equal to the product of a Bank’s increased Commitment or a CI Bank’s
Commitment (as applicable) represented as a percentage of the Total Facility
Amount after giving effect to the Commitment Increase, times the aggregate
principal amount of the outstanding Advances immediately prior to giving effect
to the Commitment Increase, if any, as of a Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Advances as
a result of borrowings made after giving effect to the Commitment Increase on
such Commitment Increase Effective Date); (ii) “Reducing Percentage Bank” means
each then existing Bank immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose Pro Rata Share of the Commitments shall be reduced
after giving effect to such Commitment Increase; and (iii) “Reduction Amount”
means the amount by which a Reducing Percentage Bank’s outstanding Advances
decrease as of a Commitment Increase Effective Date (without regard to the
effect of any borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).
          (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in the register each then CI Bank’s information as provided in the
Notice of Commitment Increase and pursuant to an administrative questionnaire
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Bank to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule II hereof shall be amended and restated to set
forth all Banks (including any CI Banks) that will be Banks hereunder after
giving effect to such Commitment Increase (which shall be set forth in Annex I
to the applicable Notice of Commitment Increase) and the Administrative Agent
shall distribute to each Bank (including each CI Bank) a copy of such amended
and restated Schedule I, and (iii) each CI Bank identified on the Notice of
Commitment Increase for such Commitment Increase shall be a “Bank” for all
purposes under this Agreement.
          (f) Any Commitment Increase or portion thereof may be designated as
Canadian Allocated Commitments and/or Sterling Allocated Commitments subject to
(i) the receipt of commitments from Canadian Banks or UK Banks to accept such
additional Commitments and (ii) the prior approval of the Canadian L/C Issuer
and/or the Sterling L/C Issuer, as the case may be, such approval not to be
unreasonably withheld or delayed.
     Section 2.21 Extension of Termination Date.
          (a) Not earlier than 60 days prior to, nor later than 30 days prior
to, each anniversary of the date hereof, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Banks), request a one-year
extension of the Termination Date provided that the Borrower may not exercise
this right more than two times prior to the Termination Date. Within 15 days of
delivery of such notice, each Bank shall notify the Administrative Agent whether
or not it consents to such extension (which consent may be given or withheld in
such Bank’s sole and absolute discretion). Any Bank not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Banks of the
Banks’ responses.
          (b) The Termination Date shall be extended only if the Majority Banks
(calculated excluding any Defaulting Bank and prior to giving effect to any
replacements of

48



--------------------------------------------------------------------------------



 



Banks permitted herein) (each such Bank a “Consenting Bank”) have consented
thereto. If so extended, the Termination Date, as to the Consenting Banks and as
to any Person replacing a Bank that does not consent to an extension (that so
agrees upon becoming such a replacement), shall be extended to the same date in
the following year, effective as of the Termination Date then in effect (such
existing Termination Date being the “Extension Effective Date”). The
Administrative Agent and the Borrower shall promptly confirm to the Banks such
extension and the Extension Effective Date. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Extension Effective Date (in sufficient copies
for each Bank) signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such extension or confirming that those previously delivered pursuant to
Section 3.1 remain in full force and effect and have not been amended or
rescinded, as the case may be, and (ii) certifying that, (A) before and after
giving effect to such extension, the representations and warranties contained in
Article IV made by it are true and correct on and as of the Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, (B) before and after giving effect to such extension
no Event of Default exists or will exist, and (C) since (1) the most immediately
preceding March 31 or (2) the filing of a Form 8-K pertaining to any such type
of event which was filed after such March 31 and prior to the date 30 days
preceding such Extension Effectiveness Date, whichever shall later occur, there
has not occurred an event, development or circumstance that has had or would
reasonably be expected to have, a material adverse effect on the consolidated
financial position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole.
          (c) If any Bank does not consent to the extension of the Termination
Date as provided in this Section 2.21(c), the Borrower shall have the right to
replace such Bank in accordance with Section 2.18(c). For the avoidance of
doubt, in the event such non-consenting Bank is not replaced, the Termination
Date with respect to that Bank shall not be extended.
     Section 2.22 Swingline Commitment.
          (a) Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Commitments from time to time until the Termination Date by making swing
line loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
outstanding principal amount of Swingline Loans owed to the Swingline Lender at
any time shall not exceed its Swingline Commitment then in effect
(notwithstanding that the outstanding Swingline Loans owed to the Swingline
Lender at any time, when aggregated with the Swingline Lender’s other
outstanding Advances, may exceed its Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount (without duplication) of the Advances, the Swingline Loans
and the L/C Obligations would exceed the Total Committed Amount. Prior to the
Termination Date, the Borrower may use the Swingline Commitment by borrowing,
repaying (in whole or part) and reborrowing, all in accordance with the terms
and conditions hereof. The Borrower may prepay Swingline Loans at any time upon
notice to the Swingline Lender by 11:00 A.M. on the day of the proposed
prepayment stating the proposed date and aggregate principal amount to be
prepaid.
          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made by the Swingline Lender on the
earlier of (i) the Termination Date and (ii) the first date after such Swingline
Loan is made that is the 15th or last

49



--------------------------------------------------------------------------------



 



day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that an Advance is borrowed, the
Borrower shall repay all Swingline Loans then outstanding. The unpaid principal
amount of each Swingline Loan shall bear interest at the per annum rate equal to
the Swingline Rate in effect from time to time plus the Applicable Margin for
Eurodollar Advances.
          (c) The obligation of the Swingline Lender to make Swingline Loans to
the Borrower is subject to the same conditions precedent for the making of
Advances under Section 3.2, other than compliance with Section 2.2(a), as
referred to in said Section 3.2.
     Section 2.23 Procedure for Swingline Borrowing; Refunding of Swingline
Loans.
          (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give irrevocable telephonic notice to the
Administrative Agent and the Swingline Lender, confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
2:30 P.M., New York City time, on the proposed date Swingline Loans are
requested to be made), specifying (i) the amount to be borrowed and (ii) the
requested date such Swingline Loans are to be advanced (which shall be a
Business Day). Each borrowing under the Swingline Commitment shall be in an
amount equal to $10,000,000 or a whole multiple of $1,000,000 in excess thereof.
As soon as such funds are available, but in any event not later than 4:00 P.M.,
New York City time, on the date such Swingline Loans are requested to be
advanced pursuant to the Borrower’s corresponding written confirmation
referenced above, the Swingline Lender shall make available to the
Administrative Agent at the Payment Office an amount in immediately available
funds equal to the amount of the Swingline Loans to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower at the aforesaid address in immediately available
funds as soon as such funds are available, but in any event not later than 3:00
P.M., New York City time, on the date such Swingline Loans are requested to be
advanced pursuant to the Borrower’s corresponding written confirmation.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to so act on its behalf), on one
Business Day’s prior notice to the Administrative Agent and each Bank, with copy
to the Borrower, given by the Swingline Lender no later than 12:00 Noon, New
York City time, request each Bank to make, and each Bank hereby agrees to make,
an Advance, in an amount equal to such Bank’s Pro Rata Share of the aggregate
amount of the Swingline Lender’s Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date of such notice, to repay the Swingline Lender.
Each Bank shall make the amount of such Advance available to the Administrative
Agent at the Payment Office in immediately available funds, not later than
10:00 A.M., New York City time, one Business Day after the date of such notice.
The proceeds of such Advances shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by it to the
repayment of the Refunded Swingline Loans.
          (c) If prior to the time an Advance would have otherwise been made
pursuant to Section 2.23(b), one of the events described in Section 6.1(e) shall
have occurred and be continuing with respect to the Borrower or any Principal
Subsidiary or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Advances may not be made as contemplated by Section
2.23(b), each Bank shall, on the date such Advance was to have been made
pursuant to the notice referred to in Section 2.23(b), purchase for cash an
undivided

50



--------------------------------------------------------------------------------



 



participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Bank’s Pro Rata Share times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding to the Swingline Lender that were to
have been repaid with such Advances.
          (d) Whenever, at any time after the Swingline Lender has received from
any Bank such Bank’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of outstanding Swingline Loans, the Swingline
Lender will distribute to such Bank its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Bank’s pro rata portion of such payment if such payment is not sufficient to pay
the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Bank will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Bank’s obligation to make the Advances referred to in
Section 2.23(b) and to purchase participating interests pursuant to
Section 2.23(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Bank or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default or the failure to satisfy any
of the other conditions specified in Section 3.2, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Obligor or any
other Bank or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.
ARTICLE III
CONDITIONS TO ADVANCES
     Section 3.1 Initial Conditions Precedent. The obligation of each Bank to
make Advances and the obligation of the L/C Issuers to issue Letters of Credit,
pursuant to the terms and conditions of this Agreement, is subject to the
conditions precedent that the Administrative Agent shall have received the
following, each dated on or before the date hereof, in form and substance
satisfactory to the Administrative Agent:
          (a) This Agreement, executed by the Borrower and each Bank, and, to
the extent requested by any Bank, an executed Note payable to the order of such
Bank, respectively.
          (b) Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement, each Note, each Letter of Credit
Application, each Letter of Credit and each Notice of Borrowing, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each such Loan Document and certified copies
of the restated certificate of incorporation and bylaws of the Borrower.
          (c) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign each Loan Document to which it is a party and the
other documents to be delivered hereunder.

51



--------------------------------------------------------------------------------



 



          (d) A favorable opinion of Fulbright & Jaworski L.L.P., counsel for
the Borrower, to be delivered to, and for the benefit of, the Banks and the
Administrative Agent, at the express instruction of the Borrower, substantially
in the form of Exhibit C and as to such other matters as any Bank through the
Administrative Agent may reasonably request.
          (e) A favorable opinion of Frederick J. Plaeger, II, Senior Vice
President and General Counsel of the Borrower, to be delivered to, and for the
benefit of, the Banks and the Administrative Agent, at the express instruction
of the Borrower, in substantially the form of Exhibit D and as to such other
matters as any Bank through the Administrative Agent may reasonably request.
          (f) A certificate of a Responsible Officer of the Borrower certifying
(i) there has not occurred a material adverse change since December 31, 2009 in
the consolidated financial condition of the Borrower and its Subsidiaries taken
as a whole, (ii) there has not occurred a material adverse change since June 30,
2010 in the business, assets, liabilities (actual or contingent), operations or
condition (other than financial) of the Borrower and its Subsidiaries taken as a
whole, and (iii) compliance with the financial covenant set forth in
Section 5.2(c) as of June 30, 2010.
          (g) All documentation required to comply with all “know-your-client”
requirements under AML Legislation in relation to each Obligor and this
Agreement, as determined by each Total Facility Bank in respect of such Total
Facility Bank’s compliance, acting reasonably.
     Section 3.2 Additional Conditions Precedent to Each Advance and L/C Credit
Extension. The obligation of each Bank to make any Advance and the obligation of
the L/C Issuers to make any L/C Credit Extension shall be subject to the
additional conditions precedent that on the date of such Advance or L/C Credit
Extension (a) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing or Letter of Credit Application, as the case
may be, and the acceptance by the Borrower of the proceeds of such Advance or
such L/C Credit Extension, as the case may be, shall constitute a representation
and warranty by the Borrower that on the date of such Advance or L/C Credit
Extension such statements are true):
               (i) The representations and warranties contained in Section 4.1
of this Agreement are correct on and as of the date of such Advance or L/C
Credit Extension (other than those representations and warranties that expressly
speak solely as of an earlier date, which remain correct as of such earlier
date), before and after giving effect to such Advance and the Borrowing of which
such Advance is a part or such L/C Credit Extension and to the application of
the proceeds therefrom, as though made on and as of such date, and
               (ii) No event has occurred and is continuing, or would result
from such Advance or the Borrowing of which such Advance is a part or such L/C
Credit Extension or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both;
and (b) the Administrative Agent shall have received the Notice of Borrowing
required by Section 2.2 or the Letter of Credit Application required by
Section 2.9(b)(i) and such other approvals, opinions or documents as any Bank
through the Administrative Agent may reasonably request.

52



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Total Facility Banks as follows:
          (a) The Borrower and each Principal Subsidiary are duly organized or
validly formed, validly existing and (if applicable) in good standing, in each
case under the laws of its jurisdiction of incorporation or formation. The
Borrower and each Principal Subsidiary have all requisite powers and all
material governmental licenses, authorizations, consents and approvals required
in each case to carry on its business as now conducted.
          (b) The execution, delivery and performance by each of the Obligors of
each Loan Document to which it is or will be a party: (i) are within its
corporate or equivalent powers, (ii) have been duly authorized by all necessary
corporate or equivalent action of each such Obligor, (iii) require, in respect
of each such Obligor, no action by or in respect of, or filing with, any
governmental body, agency or official and (iv) do not contravene, or constitute
a default under, any provision of law or regulation (including Regulation X and
Regulation U) applicable to it or the restated certificate of incorporation or
by-laws of the Borrower or the articles of incorporation or by-laws of the
Canadian Borrower or the memorandum and articles of association of the UK
Borrower or except as disclosed to the Administrative Agent pursuant to this
Agreement, any material judgment, injunction, order, decree or agreement binding
upon it or result in the creation or imposition of any lien, security interest
or other charge or encumbrance on any material asset of the Borrower or any of
its Subsidiaries (“material” for the purposes of this representation meaning
creating a liability of $50,000,000 or more).
          (c) This Agreement and each Note are, and each other Loan Document to
which any Obligor is or will be a party, when executed and delivered in
accordance with this Agreement will be, the legal, valid and binding obligation
of such Obligor, to the extent a party thereto, enforceable against it, as the
case may be, in accordance with their respective terms, except as the
enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
          (d) The audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2009 and the related audited consolidated
statements of income, cash flows and changes in stockholders’ equity accounts
for the fiscal year then ended and the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of June 30, 2010, and the related unaudited
consolidated statements of income and cash flows for the fiscal quarter then
ended, in each case as filed with the Securities and Exchange Commission in its
Form 10-K for the year ended December 31, 2009 and Form 10-Q for the quarter
ended June 30, 2010, respectively, fairly present, in conformity with GAAP
except as otherwise expressly noted therein, the consolidated financial position
of the Borrower and its Subsidiaries as of such dates and their consolidated
results of operations and changes in financial position for such fiscal periods,
subject (in the case of the unaudited balance sheet and statements) to changes
resulting from audit and normal year-end adjustments. As of June 30, 2010, the
Borrower was in compliance with the financial covenant set forth in Sections
5.2(c).
          (e) From December 31, 2009 to the date of this Agreement, there has
been no material adverse change in the consolidated financial condition of the
Borrower and its

53



--------------------------------------------------------------------------------



 



Subsidiaries, considered as a whole; from June 30, 2010 to the date of this
Agreement, there has been no material adverse change in the business, assets,
liabilities (actual or contingent), operations or condition (other than
financial) of the Borrower and its Subsidiaries considered as a whole.
          (f) Except as disclosed in the Borrower’s Form 10-K for the year ended
December 31, 2009 or the Borrower’s Form 10-Q for the quarter ended June 30,
2010 in each case, as filed with the Securities and Exchange Commission prior to
the date hereof, or as otherwise disclosed to the Administrative Agent pursuant
to this Agreement, there is no action, suit or proceeding pending against the
Borrower or any of its Subsidiaries, or to the knowledge of the Borrower
threatened against the Borrower or any of its Subsidiaries, before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the consolidated financial position or consolidated results of operations
of the Borrower and its Subsidiaries taken as a whole or which in any manner
draws into question the validity of this Agreement or any other Loan Document to
which the Borrower is or will be a party.
          (g) Except as disclosed to the Administrative Agent pursuant to this
Agreement, no Termination Event has occurred or is reasonably expected to occur
with respect to any Plan for which an Insufficiency in excess of $50,000,000
exists. Except as disclosed to the Administrative Agent pursuant to this
Agreement, neither the Borrower nor any ERISA Affiliate has received any
notification (or has knowledge of any reason to expect) that any Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, for which a Withdrawal Liability in excess of $50,000,000 exists.
          (h) United States federal income tax returns of the Borrower and its
Subsidiaries have been closed through the fiscal year ended December 31, 2004 or
such subsequent date as disclosed to the Administrative Agent pursuant to this
Agreement. The Borrower and its Subsidiaries have filed or caused to be filed
all United States federal income tax returns and all other material domestic tax
returns which to the knowledge of the Borrower are due prior to the date of this
Agreement (considering any extensions filed by the Borrower and its
Subsidiaries) required to be filed by them and have paid or provided for the
payment, before the same become delinquent, of all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any
Subsidiary, other than those taxes contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes are, in the opinion of the Borrower,
adequate to the extent required by GAAP.
          (i) Neither the Borrower nor any Subsidiary is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          (j) [Reserved]
          (k) Following application of the proceeds of each Advance, no more
than 25% of the value of the Reg U Limited Assets of the Borrower will consist
of margin stock (as defined in Regulation U) and, to the extent relevant to the
compliance with Regulation U or Regulation X by any of the Banks or the Borrower
in connection with this Agreement or any of the Advances, no more than 25% of
the value of the Reg U Limited Assets of the Borrower and its Subsidiaries on a
consolidated basis will consist of margin stock (as defined in Regulation U).

54



--------------------------------------------------------------------------------



 



          (l) Except as disclosed to the Administrative Agent pursuant to this
Agreement, the Borrower and each of its Subsidiaries are in compliance in all
respects with all laws, rules, regulations and orders applicable to each of them
(including applicable laws, rules, regulations and orders pertaining to ERISA
and applicable Environmental Protection Statutes), except to the extent that
failure to comply with such laws, rules, regulations and orders could not
reasonably be expected to have a material adverse effect on the consolidated
financial position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole. Except as disclosed to the Administrative Agent
pursuant to this Agreement, there is (i) no presently outstanding allegation by
government officials or other third parties that the Borrower or any of its
Subsidiaries or any of their respective properties is now, or at any time prior
to the date hereof was, in violation of any applicable Environmental Protection
Statute, (ii) no administrative or judicial proceeding presently pending against
the Borrower or any of its Subsidiaries or against any of their respective
properties pursuant to any Environmental Protection Statute, and (iii) no claim
presently outstanding against the Borrower or any of its Subsidiaries or against
any of their respective properties, businesses or operations which was asserted
pursuant to any applicable Environmental Protection Statute that, in the case of
all matters described in clauses (i), (ii) or (iii) above in the aggregate,
could reasonably be expected to have a material adverse effect on the
consolidated financial position or consolidated results of operations of the
Borrower and its Subsidiaries taken as a whole. Except as disclosed to the
Administrative Agent pursuant to this Agreement, there are no facts or
conditions or circumstances known to the Borrower that the Borrower reasonably
believes could form the basis for any action, lawsuit, claim or proceeding
(regulatory or otherwise) involving the Borrower or any of its Subsidiaries or
their respective past or present properties, businesses or operations relating
to the Environment or environmental matters, including any action, lawsuit,
claim or proceeding arising from past or present practices or operations
asserted under any Environmental Protection Statute, that in the aggregate could
reasonably be expected to have a material adverse effect on the consolidated
financial position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole.
          (m) No information (other than Projections) furnished to the
Administrative Agent or any Bank by the Borrower in connection with its entering
into or becoming a party to any Loan Document or the preparation or negotiation
of any Loan Document, to the best of the Borrower’s knowledge, is incomplete or
incorrect in any material respect, and no such information contained, as of the
date of delivery thereof to the Administrative Agent or such Bank, as the case
may be, any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, as of such date, when
taken as a whole. All such information consisting of financial projections, oil
and gas reserves estimates and projections and other information identified by
the Borrower as estimates or projections (collectively, “Projections”) have been
prepared by the Borrower in good faith based on assumptions the Borrower
believed to be reasonable.
ARTICLE V
COVENANTS OF THE BORROWER
     Section 5.1 Affirmative Covenants. The Borrower covenants and agrees that
so long as any Bank shall have any Commitment hereunder, the Borrower will:
          (a) Reporting Requirements. Furnish to each Bank:

55



--------------------------------------------------------------------------------



 



               (i) (A) promptly after the sending or filing thereof, a copy of
each of the Borrower’s reports on Form 8-K (or any comparable form),
(B) promptly after the filing or sending thereof, and in any event within
50 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, a copy of the Borrower’s report on Form 10-Q (or any
comparable form) for such quarter, which report will include the Borrower’s
quarterly unaudited consolidated financial statements as of the end of and for
such quarter, and (C) promptly after the filing or sending thereof, and in any
event within 90 days after the end of each fiscal year of the Borrower, a copy
of the Borrower’s report on Form 10-K (or any comparable form) for such year,
which report will include the Borrower’s annual audited consolidated financial
statements as of the end of and for such year;
               (ii) promptly following the delivery of each of the annual or
quarterly financial reports referred to in clause (i) above, but in any event
within 10 Business Days thereafter, a certificate of a Responsible Officer of
the Borrower in a form acceptable to the Administrative Agent (A) setting forth
in reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirement (to the extent applicable) of
Section 5.2(c) on the date of the financial statements contained in such report,
and (B) stating whether there exists on the date of such certificate any Event
of Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default, and, if so, setting forth the details
thereof and the action which the Borrower has taken and proposes to take with
respect thereto;
               (iii) as soon as is possible and in any event within five days
after a change in, or issuance of, any rating of any of the Borrower’s senior
unsecured long-term debt by Standard & Poor’s or Moody’s which causes a change
in the applicable Rating Level, notice of such change;
               (iv) as soon as possible and in any event within five days after
an executive officer of the Borrower having obtained knowledge thereof, notice
of the occurrence of any Event of Default or any event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default,
continuing on the date of such notice, and a statement of a Responsible Officer
of the Borrower setting forth details of such Event of Default or event and the
action which the Borrower has taken and proposes to take with respect thereto;
               (v) as soon as possible and in any event (A) within 30 Business
Days after the Borrower or any ERISA Affiliate knows or has reason to know that
any Termination Event described in clause (a) of the definition of Termination
Event with respect to any Plan for which an Insufficiency in excess of
$50,000,000 exists, has occurred and (B) within 10 Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that any other
Termination Event with respect to any Plan for which an Insufficiency in excess
of $50,000,000 exists, has occurred or is reasonably expected to occur, a
statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or such ERISA Affiliate
proposes to take with respect thereto;
               (vi) promptly and in any event within five Business Days after
receipt thereof by the Borrower or any ERISA Affiliate, copies of each notice
received by the Borrower or any ERISA Affiliate from the PBGC stating its
intention to terminate any Plan for which an Insufficiency in excess of
$50,000,000 exists or to have a trustee appointed to administer any Plan for
which an Insufficiency in excess of $50,000,000 exists;

56



--------------------------------------------------------------------------------



 



               (vii) promptly and in any event within five Business Days after
receipt thereof by the Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate indicating liability in excess of $50,000,000 incurred or expected to
be incurred by the Borrower or any ERISA Affiliate in connection with (A) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, or (C) the termination
of a Multiemployer Plan within the meaning of Title IV of ERISA;
               (viii) promptly, and in any event within five Business Days after
an executive officer of the Borrower having obtained knowledge thereof, notice
of the filing of any litigation against the Borrower or any of the Principal
Subsidiaries which, if adversely determined to the Borrower or such Principal
Subsidiary, could reasonably be expected to have a material adverse effect on
the consolidated financial position or consolidated results of operations of the
Borrower and its Subsidiaries taken as a whole, setting forth the material
details of such litigation;
               (ix) promptly, and in any event within five Business Days after
an executive officer of the Borrower having obtained knowledge thereof, notice
of the filing of any governmental proceedings against the Borrower or any of the
Principal Subsidiaries which, if adversely determined to the Borrower or such
Principal Subsidiary, could reasonably be expected to have a material adverse
effect on the consolidated financial position or consolidated results of
operations of the Borrower and its Subsidiaries taken as a whole, setting forth
the material details of such proceeding;
               (x) promptly upon the receipt thereof by the Borrower or any
Subsidiary, a copy of any form of notice, complaint, request for information
under CERCLA or summons or citation received from the EPA, or any other domestic
or foreign governmental agency or instrumentality, federal, state or local, in
any way concerning any action or omission on the part of the Borrower or any of
its present or former Subsidiaries in connection with Hazardous Materials or the
Environment if the amount involved could reasonably be expected to result in a
liability of the Borrower or any Subsidiary in excess of $75,000,000 in the
aggregate, or concerning the filing of a lien on or against any property of the
Borrower or any Subsidiary if such lien could reasonably be expected to secure a
liability of the Borrower or any Subsidiary in excess of $75,000,000; and
               (xi) such other information respecting the consolidated financial
position or consolidated results of operations (including an annual report or
reports on oil and gas reserves of the Borrower and its Subsidiaries) of the
Borrower that any Bank through the Administrative Agent may from time to time
reasonably request.
Documents required to be delivered pursuant to Section 5.1(a)(i), (a)(iv) or
(a)(xi) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
in Section 8.2 or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), whichever
shall first occur; provided that: the Borrower shall notify (which may be by
facsimile

57



--------------------------------------------------------------------------------



 



or electronic mail) the Administrative Agent of the posting of any such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to deliver paper copies of the certificates required
by Section 5.1(a)(ii) to the Administrative Agent, and such delivery shall be
deemed a delivery thereof to each of the Banks. Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.
          (b) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
(including applicable laws, rules, regulations and orders pertaining to ERISA
and applicable Environmental Protection Statutes) to the extent noncompliance
therewith would have a material adverse effect on the Borrower and its
Subsidiaries taken as a whole.
          (c) Use of Proceeds. Use the proceeds of each Advance and Letter of
Credit for general corporate purposes of the Borrower and its Subsidiaries,
including to refinance bank debt, provide liquidity for the Borrower’s
commercial paper program, finance working capital and other general corporate
purposes (and cause the Canadian Borrower and the UK Borrower to use the
proceeds of each Canadian Advance and each Canadian Letter of Credit or each
Sterling Advance or Sterling Letter of Credit, as applicable, for such general
corporate purposes, including to finance working capital). However, no part of
the proceeds of the Advances or Letters of Credit (or any Canadian Advances or
Sterling Advances or Canadian Letters of Credit or Sterling Letters of Credit)
shall be used for any purpose not permitted by Section 5.2(g).
          (d) Maintenance of Insurance. Maintain, and cause each of the
Principal Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties as the Borrower or such Principal Subsidiary, provided, that
self-insurance by the Borrower or any such Principal Subsidiary shall not be
deemed a violation of this covenant to the extent that companies engaged in
similar businesses and owning similar properties as the Borrower or such
Principal Subsidiary self-insure. The Borrower may maintain the Principal
Subsidiaries’ insurance on behalf of them.
          (e) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of the Principal Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory), and franchises; provided,
however, that this Section 5.1(e) shall not apply to any transactions permitted
by Section 5.2(d) or (e) and shall not prevent the termination of existence,
rights and franchises of any Principal Subsidiary (other than the Canadian
Borrower during any Canadian Allocation Period, and the UK Borrower during any
Sterling Allocation Period) pursuant to any merger or consolidation to which
such Principal Subsidiary is a party, and provided, further, that the Borrower
or any Principal Subsidiary shall not be required to preserve any right or
franchise if the Borrower or such Principal Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Principal Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to the Banks.
          (f) Visitation Rights. At any reasonable time and from time to time,
after reasonable notice, permit the Administrative Agent or any of the Banks or
any agents or representatives thereof to examine the records and books of
account of, and visit the properties

58



--------------------------------------------------------------------------------



 



of, the Borrower and any of the Principal Subsidiaries and to discuss the
affairs, finances and accounts of the Borrower and any of the Principal
Subsidiaries with any of the officers or directors of the Borrower.
          (g) Payment of Taxes, Etc. Pay and discharge, and cause each of the
Principal Subsidiaries to pay and discharge, before the same shall become
delinquent (after taking into account any extensions filed), all taxes,
assessments, governmental charges and like governmental levies imposed upon it
or upon its income, profits or property, except where failure to pay such taxes,
assessments, charges and levies could not reasonably be expected to have a
material adverse effect on the consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries considered as a
whole; provided, that neither the Borrower nor any Principal Subsidiary shall be
required by this Section 5.1(g) to pay and discharge any such tax, assessment,
charge or levy which is being contested in good faith and, if required by such
contest. by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided.
     Section 5.2 Negative Covenants. So long as any Bank shall have any
Commitment hereunder, the Borrower will not at any time:
          (a) Negative Pledge. Fail to perform and observe any term, covenant or
agreement contained in Section 1007 of the Indenture (as modified for purposes
hereof as set forth in this Section 5.2(a)). For purposes of this
Section 5.2(a), Section 1007 and the definitions of all terms defined in the
Indenture and used in or otherwise applicable to such Section 1007 are set forth
on Exhibit F and are hereby incorporated in this Agreement by reference as if
such provisions and definitions were set forth in full herein; provided,
however, that solely for purposes of this Section 5.2(a), the word “Securities”
used in the Indenture shall mean the Notes, the word “Company” used therein
shall mean the Borrower, the phrases “the last paragraph of Section 1007” and
“Section 1007” used therein shall mean this Section 5.2(a), the word “Trustee”
as used therein shall mean the Administrative Agent, the phrase “Board of
Directors” used in the Indenture shall mean the management of the Borrower, the
phrase “Section 301” used therein shall mean Section 301 of the Indenture,
Section 301 of the Indenture shall not apply to any Note, and the phrase “so
long as any of the Securities are outstanding” used therein shall mean so long
as any Note shall remain unpaid or any Bank shall have any Commitment hereunder.
          (b) Transactions with Affiliates. Enter into any material transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms no less favorable to
the Borrower than would be obtainable by the Borrower at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to any of the following:
(i) transactions between or among the Borrower and any of its wholly-owned
Subsidiaries; (ii) transactions involving the purchase or sale of crude oil,
natural gas and other hydrocarbons, in the ordinary course of business, so long
as such transactions are priced in line with industry accepted benchmark prices
and the pricing of such transactions are equivalent to the pricing of comparable
transactions with unrelated third parties; (iii) any employment, equity award,
equity option or equity appreciation agreement or plan, agreement or other
similar compensation plan or arrangement; (iv) the performance of any agreement
in effect on the Closing Date; (v) loans or advances to officers, directors and
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures and other purposes; (vi) maintenance of customary benefit
programs or arrangements for employees, officers or directors, including
vacation plans,

59



--------------------------------------------------------------------------------



 



health and life insurance plans, deferred compensation plans and retirement or
savings plans and similar plans; (vii) fees and compensation paid to, and
indemnity provided on behalf of, officers, directors, employees or consultants
in their capacity as such; and (viii) sales of equity interests of the Borrower
to its Affiliates.
          (c) Total Debt to Capitalization. As of the end of any fiscal quarter
of the Borrower, have a ratio of (i) Total Debt to (ii) Total Capitalization
greater than 0.65 to 1.00.
          (d) Disposition of Assets. Lease, sell, transfer or otherwise dispose
of, voluntarily or involuntarily, all or substantially all of its assets.
          (e) Mergers, Etc. Merge, consolidate or amalgamate with or into, any
Person (or, during any Canadian Allocation Period or any Sterling Allocation
Period, permit the Canadian Borrower or the UK Borrower to amalgamate with or
into, any Person), unless (i) the Borrower (or, with respect to such
amalgamation to which the Canadian Borrower is a party, the Canadian Borrower
or, with respect to such amalgamation to which the UK Borrower is a party, the
UK Borrower) is the survivor, or (ii) (A) with respect to the Borrower, the
surviving Person, if not the Borrower, is organized under the laws of the United
States or a state thereof and has a Rating Level of Rating Level IV or higher,
(B) with respect to the Canadian Borrower, the continuing Person is organized
under the laws of Canada or any province thereof, and in each case, assumes by
agreement or operation of law all obligations of the Canadian Borrower under
this Agreement (and, in respect of any such amalgamation described in clause
(ii)(B), the Borrower shall ratify its obligations under the Canadian Guaranty),
or (C) with respect to the UK Borrower, the continuing Person is organized under
the laws of the United Kingdom, and in each case, assumes by agreement or
operation of law all obligations of UK Borrower under this Agreement (and, in
respect of any such amalgamation described in clause (ii)(C), the Borrower shall
ratify its obligations under the UK Guaranty); provided, in each case under
clause (i) or (ii), that both immediately before and after giving effect to such
proposed transaction, no Event of Default or event which, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default
exists, or would exist or result.
          (f) Compliance with ERISA. (i) Terminate, or permit any ERISA
Affiliate to terminate, any Plan so as to result in any liability in excess of
$50,000,000 of the Borrower or any ERISA Affiliate to the PBGC, or (ii) permit
circumstances which give rise to a Termination Event described in clauses (b),
(d) or (e) of the definition of Termination Event with respect to a Plan so as
to result in any liability in excess of $50,000,000 of the Borrower or any ERISA
Affiliate to the PBGC.
          (g) Use of Proceeds. Use the proceeds of any Advance or Letter of
Credit for any purpose other than for general corporate purposes of the Borrower
or its Subsidiaries (including to refinance certain bank debt, provide liquidity
for the Borrower’s commercial paper program, finance working capital and other
general corporate purposes) (or permit the Canadian Borrower or the UK Borrower
to use the proceeds of any Canadian Advance or Sterling Advance or Canadian
Letter of Credit or Sterling Letter of Credit for any purpose other than for
such general corporate purposes, including to finance working capital), or use,
or permit any Subsidiary to use, any such proceeds (i) in any manner that
violates or results in any violation of any law or regulation, or (ii) except
with respect to such share exchange, to purchase or carry any margin stock (as
defined in Regulation U) or to extend credit to others for the purpose of
purchasing or carrying any margin stock (as defined in Regulation U).

60



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
     Section 6.1 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay (i) (A) any Unreimbursed Amount,
Canadian Unreimbursed Amount or Sterling Unreimbursed Amount remaining
outstanding and due and payable pursuant to Sections 2.9(c)(iii), 2A.7(c)(iii)
and 2B.8(c)(iii), respectively, (B) any principal on any Note, or (C) any
principal on any Swingline Loan, in each case when due and payable or (ii) any
interest on (A) any Note or (B) any Swingline Loan, in each case for more than
five days after such interest becomes due and payable or (iii) any facility fee
set forth in Section 2.3 or 2A.3 or 2B.3 or any other amount due hereunder for
more than 15 days after such fee or other amount becomes due and payable;
or the Canadian Borrower shall fail to pay (i) any principal on any Canadian
Note when due and payable or (ii) any interest on any Canadian Note for more
than five days after such interest becomes due and payable or (iii) any other
amount owed by it and due hereunder for more than 15 days after such other
amount becomes due and payable;
or the UK Borrower shall fail to pay (i) any principal on any Sterling Note when
due and payable or (ii) any interest on any Sterling Note for more than five
days after such interest becomes due and payable or (iii) any other amount owed
by it and due hereunder for more than 15 days after such other amount becomes
due and payable; or
          (b) Any representation or warranty made by any Obligor (or any of
their respective officers) (including representations and warranties deemed made
pursuant to Section 3.2) under or in connection with any Loan Document shall
prove to have been incorrect in any material respect when made or deemed made;
or
          (c) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 5.2, or any Obligor shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document, in
each case on its part required to be performed or observed by it if, in the case
of such other term, covenant or agreement, such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to the Borrower
by the Administrative Agent at the request of any Bank; or
          (d) The Borrower or any Principal Subsidiary shall (i) fail to pay any
principal of or premium or interest on any Debt (other than Debt described in
clause (e) of the definition of Debt) which is outstanding in the principal
amount of at least $100,000,000 in the aggregate, of the Borrower or such
Principal Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment or as a result of the
giving of notice of a voluntary prepayment), prior to the

61



--------------------------------------------------------------------------------



 



stated maturity thereof, or (ii) with respect to Debt described in clause (e) of
the definition of Debt, fail to pay any such Debt which is outstanding in the
principal amount of at least $100,000,000 in the aggregate, of the Borrower or
such Principal Subsidiary (as the case may be), when the same becomes due and
payable, and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt; or
          (e) The Borrower or any Principal Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Principal Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
shall remain undismissed or unstayed for a period of 60 days; or the Borrower or
any Principal Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
          (f) Any judgment, decree or order for the payment of money in excess
of $100,000,000 shall be rendered against the Borrower or any Principal
Subsidiary and shall remain unsatisfied and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment, decree or order or
(ii) there shall be any period longer than (A) 60 consecutive days or (B) such
longer period as allowed by applicable law during which a stay of enforcement of
such judgment, decree or order, by reason of a pending appeal or otherwise,
shall not be in effect; or
          (g) Any Termination Event as defined in clauses (b), (d) or (e) of the
definition thereof with respect to a Plan shall have occurred and, 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent, (i) such Termination Event shall still exist and (ii) the sum (determined
as of the date of occurrence of such Termination Event) of the liabilities to
the PBGC resulting from all such Termination Events is equal to or greater than
$100,000,000; or
          (h) The Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$100,000,000 or requires payments exceeding $50,000,000 in any year; or
          (i) The Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all Multiemployer
Plans which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years which include the date hereof by an amount exceeding
$50,000,000; or

62



--------------------------------------------------------------------------------



 



          (j) Any provision requiring the payment of principal, interest or fees
by an Obligor, or other material provision, of any Loan Document, after its
execution and delivery hereunder, for any reason is not or ceases to be legal,
valid and binding, or the Borrower or, during any Canadian Allocation Period,
the Borrower or the Canadian Borrower, or, during any Sterling Allocation
Period, the Borrower or the UK Borrower, shall so state in writing, in each case
other than in accordance with the express provisions of any Loan Document or as
the appropriate parties may otherwise agree under Section 8.1; or
          (k) Any Change of Control shall occur;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrower,
declare the obligation of each Bank to make Advances and the obligation of the
L/C Issuers to issue Letters of Credit to be suspended or terminated (as so
notified by the Administrative Agent), whereupon the same shall forthwith be
suspended or terminated, as applicable (at which time pursuant to such notice
the obligations of each Canadian Bank to make Canadian Advances and each UK Bank
to make Sterling Advances and the obligation of each Canadian L/C Issuer to
issue Canadian Letters of Credit and each Sterling L/C Issuer to issue Sterling
Letters of Credit shall automatically terminate or be suspended, as applicable),
(ii) shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, require the Borrower to Cash Collateralize the L/C
Obligations (in an amount up to the outstanding L/C Obligations), Canadian Cash
Collateralize the Canadian L/C Obligations (in an amount up to the outstanding
Canadian L/C Obligations) and Sterling Cash Collateralize the Sterling L/C
Obligations (in an amount up to the outstanding Sterling L/C Obligations), and
(iii) shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, declare the principal balance of the Total Outstanding
Amount, the Canadian Total Outstanding Amount, the Sterling Total Outstanding
Amount, or any combination of the foregoing, or the Total Facility Outstandings,
as the case may be, all interest accrued thereon and all other related accrued
amounts payable under this Agreement (including Appendices 1 and 2 hereto, as
the case may be) to be forthwith due and payable, whereupon the principal
balance thereof, all such accrued interest and all such accrued amounts shall
become and be forthwith due and payable, without presentment, demand, protest,
notice of intent to accelerate or further notice of any kind, all of which are,
to the extent permitted by law, hereby expressly waived by each Obligor;
provided, however, that
               (A) in the event of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code the obligation of
each Bank to make its Advances and the obligation of each L/C Issuer to issue
Letters of Credit, shall automatically be terminated and the principal balance
of the Total Outstanding Amount, all such accrued interest and all such accrued
amounts shall automatically become and be due and payable, without presentment,
demand, protest, notice of intent to accelerate or any notice of any kind, all
of which are, to the extent permitted by law, hereby expressly waived by the
Borrower;
               (B) in the event of an actual or deemed entry of an order for
relief with respect to the Canadian Borrower under the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangements Act (Canada) or the
Winding-up Act (Canada) the obligation of each Canadian Bank to make its
Canadian Advances or accept Canadian Bankers’ Acceptances and the obligation of
each Canadian L/C Issuer to issue Canadian Letters of Credit, shall
automatically be terminated and the principal balance of the Canadian Total
Outstanding Amount, all such accrued interest and all such accrued amounts shall
automatically become and be due and payable, without presentment, demand,
protest, notice of intent to accelerate or any

63



--------------------------------------------------------------------------------



 



notice of any kind, all of which are, to the extent permitted by law, hereby
expressly waived by the Canadian Borrower; and
               (C) in the event of an actual or deemed entry of an order for
relief with respect to the UK Borrower under the Insolvency Act (UK) or under
any similar laws the obligation of each UK Bank to make its Sterling Advances
and the obligation of each Sterling L/C Issuer to issue Sterling Letters of
Credit, shall automatically be terminated and the principal balance of the
Sterling Total Outstanding Amount, all such accrued interest and all such
accrued amounts shall automatically become and be due and payable, without
presentment, demand, protest, notice of intent to accelerate or any notice of
any kind, all of which are, to the extent permitted by law, hereby expressly
waived by the UK Borrower.
ARTICLE VII
THE AGENTS
     Section 7.1 Authorization of the Agents.
          (a) Each Bank hereby irrevocably appoints, designates and authorizes
the Administrative Agent, each Canadian Bank hereby irrevocably appoints,
designates and authorizes the Canadian Administrative Agent, and each UK Bank
hereby irrevocably appoints, designates and authorizes the UK Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Total Facility Bank or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent, the Canadian
Administrative Agent and the UK Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, rule, regulation or order. Instead, such term is
used merely as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.
          (b) Each L/C Issuer, Canadian L/C Issuer and Sterling L/C Issuer shall
act on behalf of the Banks, Canadian Banks and UK Banks, respectively, with
respect to any Letters of Credit, Canadian Letters of Credit or Sterling Letters
of Credit issued by it and the documents associated therewith, and each Issuer
shall have all of the benefits and immunities (i) provided to the Agents in this
Article VII with respect to any acts taken or omissions suffered by such Issuer
in connection with Letters of Credit, Canadian Letters of Credit or Sterling
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit, Canadian Letters of Credit and Sterling Letters of Credit as fully as if
the terms “Administrative Agent”, “Canadian Administrative Agent” and “UK
Administrative Agent” as used in this Article VII and in the definition of
“Agent-Related Person” included the Issuers with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Issuers.

64



--------------------------------------------------------------------------------



 



     Section 7.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact, and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct of such agent or attorney-in-fact. The exculpatory provisions of this
Article shall apply to any such sub agent to the same extent applicable to each
Agent for whom it executes duties and shall apply to its activities performed in
executing duties of the respective Agent.
     Section 7.3 Liability of the Agents. No Agent-Related Person, L/C Issuer or
any Bank shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Total Facility Bank or participant for
any recital, statement, representation or warranty made by any Obligor or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Obligor or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Total Facility Bank or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Obligors or any Affiliate thereof.
     Section 7.4 Reliance by Agents.
          (a) Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to each Obligor), independent
accountants and other experts selected by it. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Majority Banks
(or, with respect to (i) the Canadian Advances and Canadian Letters of Credit
and amounts due with respect thereto, the Canadian Majority Banks and (ii) with
respect to the Sterling Advances and Sterling Letters of Credit and amounts due
with respect thereto, the UK Majority Banks) as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Total
Facility Banks, against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. Each Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Majority Banks (or, with respect to (i) the Canadian Advances and
Canadian Letters of Credit and amounts due with respect thereto, the Canadian
Majority Banks and (ii) with respect to the Sterling Advances and Sterling
Letters of Credit and amounts due with respect thereto, the UK Majority Banks)
(or such greater number of Banks, Canadian Banks or the UK Banks as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all Total Facility
Banks.

65



--------------------------------------------------------------------------------



 



          (b) For purposes of determining compliance with the conditions
specified in Section 3.1, each Total Facility Bank that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank, Canadian
Bank or UK Bank unless the relevant Agent, as appropriate, shall have received
notice from such Bank, Canadian Bank or UK Bank prior to the date hereof
specifying its objection thereto.
     Section 7.5 Notice of Default. No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default, except with respect to defaults in
the payment of principal, interest and fees required to be paid to (i) the
Administrative Agent for the account of the Banks, (ii) to the Canadian
Administrative Agent for the account of the Canadian Banks or (iii) to the UK
Administrative Agent for the account of the UK Banks, unless such Agent shall
have received written notice referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Total Facility Banks of its receipt of any
such notice. Each Agent shall take such action with respect to such Default as
may be directed by the Majority Banks, the Canadian Majority Banks or the UK
Majority Banks, as the case may be in accordance with Article VI; provided,
however, that unless and until such Agent has received any such direction, such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Total Facility Banks.
     Section 7.6 Credit Decision; Disclosure of Information by the Agents. Each
Total Facility Bank acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Obligors or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Total Facility
Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Total Facility Bank represents to
the Agents that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors and their respective Subsidiaries, and all
applicable bank or other regulatory laws. rules, regulations or orders relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Obligors. Each Total Facility Bank
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Obligors. Except for notices,
reports and other documents expressly required to be furnished to the Total
Facility Banks by the Agents herein, no Agent shall have any duty or
responsibility to provide any Total Facility Bank with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Obligors or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
     Section 7.7 Indemnification of the Administrative Agents. Whether or not
the transactions contemplated hereby are consummated, the Banks, the Canadian
Banks and the UK Banks shall indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by

66



--------------------------------------------------------------------------------



 



or on behalf of the Obligors and without limiting the obligation of the Obligors
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it, other than with
respect to arrangement or other fees payable solely to the arrangers for
procuring the credit facility; provided, however, that no Total Facility Bank
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Majority
Banks or, with respect to (a) the Canadian Advances and Canadian L/C
Obligations, the Canadian Majority Banks and (b) with respect to the Sterling
Advances and Sterling L/C Obligations, the UK Majority Banks shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Total Facility Bank shall reimburse
the Agents upon demand for its ratable share of any costs or out-of-pocket
expenses (including Attorney Costs) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of any Obligor. The undertaking in this Section shall survive termination
of the Commitments, the Canadian Commitments, the Sterling Commitments, the
payment of all Advances, Canadian Advances and Sterling Advances and all other
sums payable hereunder or under any other Loan Document, and the resignation of
any Agent.
     Section 7.8 The Agents in their Respective Individual Capacities. Any Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Obligors and their respective Affiliates as though it were not an
Agent, an Issuer hereunder and without notice to or consent of the Total
Facility Banks. The Total Facility Banks acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding the
Obligors or their respective Affiliates (including information that may be
subject to confidentiality obligations in favor of an Obligor or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Advances, Canadian Advances and
Sterling Advances, each Agent shall have the same rights and powers under this
Agreement as any other Total Facility Bank and may exercise such rights and
powers as though it were not an Agent or an Issuer, and the terms “Bank”,
“Banks”, “Canadian Bank”, “Canadian Banks”, “UK Bank” and “UK Banks” include
each Agent in its individual capacity.
     Section 7.9 Successor Agents. Any Agent may resign as an Agent upon
30 days’ notice to the Total Facility Banks and the Borrower. If an Agent
resigns under this Agreement, the Majority Banks shall appoint from among the
Banks a successor administrative agent for the Banks, the Canadian Majority
Banks shall appoint from among the Canadian Banks a successor Canadian
administrative agent for the Canadian Banks and the UK Majority Banks shall
appoint from among the UK Banks a successor UK administrative agent for the UK
Banks, which successor shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld or delayed). If no successor is appointed
prior to the effective date of the resignation, the relevant resigning Agent may
appoint, as the case may be, after consulting with the Banks, the Canadian
Banks, the UK Banks and Borrower, a successor Agent, as the case may be, from
among the Banks,

67



--------------------------------------------------------------------------------



 



Canadian Banks or UK Banks, as the case may be. Upon the acceptance of its
appointment as successor hereunder, the Person acting as such successor shall
succeed to all the rights, powers and duties of the retiring Agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated,
and without any other or further act or deed on the part of any Person. After
any retiring Agent’s resignation hereunder, the provisions of this Article VII
and Section 8.4 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement. If no successor agent
has accepted appointment by the date which is 30 days following an Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Banks, Canadian Banks or UK Banks shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Majority Banks (or the Canadian Majority Banks or UK Majority Banks) appoint a
successor agent as provided for above. If any of the Administrative Agent, the
Canadian Administrative Agent or the UK Administrative Agent becomes a
Defaulting Bank, then the Borrower may remove such Agent from its role as Agent
and, as applicable, as an L/C Issuer and Bank, upon at least ten (10) Business
Days prior written notice to such Agent and to each of the Syndication Agents;
provided that (i) such notice shall provide that the effectiveness of such
removal shall be contingent upon an appointment of a successor administrative
agent, which shall be one of JPMorgan or Barclays (such appointed successor
agent, a “Successor Agent”); (ii) such appointment shall be accepted by the
Successor Agent, in its sole discretion and in writing, within five (5) calendar
days after delivery of a copy of such notice to such Successor Agent and the
other Successor Agent and, if such acceptance is not obtained within such time
period, the other Successor Agent, in its sole discretion, shall have until the
expiration of such notice period to accept, in writing, the role of successor
administrative agent (for the avoidance of doubt, no Successor Agent will be
required to accept the role of successor administrative agent if it, in its sole
discretion, chooses not to do so), provided, however, that if (A) each Successor
Agent is also a Defaulting Bank, (B) neither Successor Agent is a Bank hereunder
or (C) neither Successor Agent accepts the role of successor administrative
agent within the time periods provided for in this clause (ii), the Borrower
shall appoint from among the Banks a successor administrative agent for the
Banks, the Canadian Borrower shall appoint from among the Canadian Banks a
successor Canadian Administrative Agent for the Canadian Banks and the UK
Borrower shall appoint from among the UK Banks a successor UK Administrative
Agent for the UK Banks, which successor shall be consented to by the Majority
Banks, the Canadian Majority Banks or the UK Majority Banks, as applicable
(which consent shall not be unreasonably withheld or delayed); (iii) prior to
the effectiveness of such removal, the Borrower shall have replaced such
Defaulting Bank or terminated its Commitment and, if applicable, its Canadian
Commitment or UK Commitment, in each case, as contemplated by Section 2.18(b),
replaced such Defaulting Bank as Swingline Lender and Cash Collateralized or
replaced all Letters of Credit, Canadian Letters of Credit and Sterling Letters
of Credit issued by such Defaulting Bank in its capacity as an L/C Issuer,
Canadian L/C Issuer or Sterling L/C Issuer and (iv) such Defaulting Bank shall
otherwise be subject to the provisions of 2.19.
     Section 7.10 The Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to an Obligor, the Administrative Agent (irrespective of
whether the principal of any Advance, Canadian Advance, Sterling Advance, L/C
Obligation, Canadian L/C Obligation or Sterling L/C Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on such Obligor)
shall be entitled and empowered, by intervention in such proceeding or
otherwise.

68



--------------------------------------------------------------------------------



 



          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances, Canadian Advances,
Sterling Advances, L/C Obligations, Canadian L/C Obligations, Sterling L/C
Obligations and all other indebtedness and liabilities that are owing by such
Obligor under the Loan Documents and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks, the
Canadian Banks, the UK Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Banks, the Canadian Banks, the UK Banks and any Agent and their respective
agents and counsel and all other amounts due the Banks, the Canadian Banks, the
UK Banks and any Agent under Section 2.3, Section 2.9(i) and (j), and
Section 2A.7(i) and (j)) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank, each Canadian Bank and each UK Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Banks, the Canadian Banks
or the UK Banks, as the case may be, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.3 and 8.4(a).
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Total
Facility Bank any plan of reorganization, arrangement, adjustment or composition
affecting the outstanding Advances, L/C Obligations, Canadian Advances, Canadian
L/C Obligations, Sterling Advances, Sterling L/C Obligations or other
indebtedness or liabilities of an Obligor under the Loan Documents, or the
rights of any Total Facility Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Total Facility Bank in any such proceeding.
     Section 7.11 Other Agents; Arrangers and Managers. None of the Banks or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger” or “co-arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Banks, those applicable to all Banks as such.
Without limiting the foregoing, none of the Banks or other Persons so identified
shall have or be deemed to have any fiduciary relationship with any Bank,
Canadian Bank or UK Banks. Each Bank, Canadian Bank and UK Bank acknowledges
that it has not relied, and will not rely, on any of the Banks or other Persons
so identified in deciding to enter into this Agreement or in taking or not
taking action hereunder (including for the avoidance of doubt, the Appendices
hereto).
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Amendments, Etc. No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Banks (or (i) with respect to amendments and waivers of provisions that
relate only to the Canadian facility provided for in, and contemplated by,
Appendix I to the Base Agreement, the approval of the

69



--------------------------------------------------------------------------------



 



Canadian Majority Banks or (ii) with respect to amendments and waivers of
provisions that related only to the Sterling facility provided for in, and
contemplated by, Appendix II to the Base Agreement, the approval of the UK
Majority Banks), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Total Facility Bank (or with respect to amendments and waivers of
provisions that relate only to the Canadian facility or the Sterling facility,
the approval of each Canadian Bank or UK Bank, as applicable) directly affected
thereby, do any of the following (with respect to such Total Facility Bank,
Canadian Bank or UK Bank (as applicable) that is not in agreement therewith):
(a) waive any of the conditions specified in Article III, (b) waive any of the
conditions specified in Appendix 1 hereto, (c) waive any of the conditions
specified in Appendix 2 hereto, (d) increase such Total Facility Bank’s
Commitment, Canadian Bank’s Canadian Commitment or UK Bank’s Sterling Commitment
(as applicable) or subject it to any additional obligations, (e) forgive or
reduce the principal of, or interest on, the Total Facility Outstandings or any
fees or other amounts payable hereunder to such Total Facility Bank,
(f) postpone any date fixed for any payment of principal of, or interest on, the
Total Facility Outstandings or any fees or other amounts payable hereunder,
(g) take any action which requires the consent of such Total Facility Bank
before it is applicable to such Total Facility Bank pursuant to the terms of any
Loan Document, (h) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes which shall be required for the Banks or
any of them to take any action under any Loan Document or (i) amend this
Section 8.1; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by any Agent or any Issuer in addition to the Total
Facility Banks required above to take such action, affect the rights or duties
of such Agent or such Issuer under any Loan Document. Notwithstanding anything
to the contrary herein, this Section 8.1, in respect of a Defaulting Bank, shall
be subject to Section 2.19.
     Section 8.2 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or delivered, if to any Obligor, to the Borrower at its address or
telecopier numbers set forth below:

              EOG Resources, Inc.     1111 Bagby, Sky Lobby 2     Houston, Texas
77002     Attention: Helen Y. Lim, Vice President and Treasurer     Telephone
No.: 713-651-6612     Telecopier Nos. (communications must be sent to
 
  both these numbers):   713-651-6980
 
      713-651-6613     Website: eogresources.com

if to any Bank, at its Domestic Lending Office; if to the Administrative Agent,
except as provided in Sections 2.2 and 2.8 (in which case notice shall be sent
to the address listed in Exhibits B and E, unless the Administrative Agent
designates a different address as provided below), at its address or telecopier
number set forth below:
Bank of America, N.A.
Credit Services — Servicing Dallas
Bank of America Plaza
901 Main St

70



--------------------------------------------------------------------------------



 



Dallas, Texas 75202-3714
Attention: Eric Flores
Telephone No.: 214.209.0203
Telecopier No.: 972.913.3466
or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall be effective, if mailed, two Business Days
after deposit in the mails; if sent by overnight courier, one Business Day after
delivery to the courier company; and if sent by telecopier, when received by the
receiving telecopier equipment, respectively; provided, however, that
(a) notices and communications to the Administrative Agent shall not be
effective until received by the Administrative Agent and (b) telecopied notices
received by any party after its normal business hours (or on a day other than a
Business Day) shall be effective on the next Business Day. The notices
contemplated by the definitions of “Borrowing” and “Interest Period” and by
Section 2.8 may be combined in one notice, if all required information is
provided in the combined notice and the combined notice meets the requirements
as to timeliness set forth in each definition and Section to which the combined
notice pertains. Each Agent and the Total Facility Banks shall be entitled to
reasonably rely and act upon any notices (including telephonic Notices of
Borrowing, Canadian Notices of Borrowing or UK Notices of Borrowing) purportedly
given by or on behalf of any Obligor even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Each Obligor shall
indemnify each Agent-Related Person and each Total Facility Bank from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Obligor;
provided, such indemnity shall not be available to the extent such losses,
costs, expenses or liabilities result from the gross negligence or willful
misconduct of such indemnitee. All telephonic notices to and other
communications between any parties hereto may be recorded by any party to such
communication, and each of the parties hereto hereby consents to such recording
by any other party hereto. Any disclosure or notice received by the
Administrative Agent pursuant to Sections 4.1(f), (g), (l) or 5.1(a) hereof will
be posted to Intralinks by the Administrative Agent.
     Section 8.3 No Waiver; Remedies. No failure on the part of any Total
Facility Bank or any Agent to exercise, and no delay in exercising, and no
course of dealing with respect to, any right under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law or in equity.
     Section 8.4 Costs and Expenses.
          (a) The Borrower agrees (i) to pay or reimburse each Agent for all
reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (ii) to pay
or reimburse each Agent and each Total Facility Bank for all costs and expenses
incurred in

71



--------------------------------------------------------------------------------



 



connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect hereof and during any legal proceeding, including any proceeding under
the Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors), including all Attorney Costs; provided
that a Defaulting Bank will not be reimbursed for its costs and expenses related
to the replacement of such Defaulting Bank pursuant to Section 2.18(c) or other
matters incidental thereto.
          (b) If any payment or purchase of principal of, or Conversion of, any
Eurodollar Advance or Eurodollar Borrowing is made other than on the last day of
an Interest Period relating to such Advance, as a result of a payment, purchase
or Conversion pursuant to Sections 2.10, 2.11, 2.12 or 2.18 or acceleration of
the maturity of the Total Facility Outstandings pursuant to Section 6.1 or for
any other reason, the Borrower, subject to Section 8.8, shall, upon demand by
any Total Facility Bank (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Person any
amounts required to compensate it for any additional losses, costs or expenses
which it may reasonably incur as a result of such payment, purchase or
Conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Person to fund or
maintain such Advance. A certificate in reasonable detail as to the basis for
and the amount of such loss, costs or expense, submitted to the Borrower and the
Administrative Agent by such Person, shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Total Facility Bank, each Total Facility Bank acting as an Issuer
and their respective Affiliates, directors, officers, employees, counsel, agents
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses (other than losses for anticipated
profits), damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee (other than by any other Indemnitee) in any way relating to
or arising out of or in connection with (i) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment, Canadian Commitment, Sterling Commitment, Advance,
Canadian Advance, Sterling Advance, Letter of Credit, Canadian Letter of Credit
or Sterling Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuer to honor a demand for payment
under a Letter of Credit, Canadian Letter of Credit or Sterling Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit, Canadian Letter of Credit or Sterling
Letter of Credit), or (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Obligor or any Environmental Liability related in any way to any
Obligor or any Subsidiary of the Borrower, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), IN ALL CASES,

72



--------------------------------------------------------------------------------



 



WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE
OF THE INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, provided such Indemnitee has taken and maintains
commercially reasonable efforts and controls to safeguard the use and access of
such material and information, nor shall any Indemnitee have any liability for
any indirect, special, punitive or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the date hereof).
          (d) All amounts due under this Section 8.4 shall be payable within 20
Business Days after the Borrower’s receipt of a reasonably detailed invoice
therefor. The agreements in this Section shall survive the resignation of the
any Agent, the replacement of any Total Facility Bank, the termination of the
Commitments, and the repayment, satisfaction or discharge of all sums payable
hereunder or under any other Loan Document.
     Section 8.5 Payments Set Aside; Right of Set-Off.
          (a) To the extent that any payment by or on behalf of any Obligor
under this Agreement or a Person entitled to under this Agreement exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or any other laws
relating to bankruptcy, insolvency or reorganization or relief of debtors or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Total Facility Bank severally agrees to pay to the
relevant Agent, as the case may be, upon demand its applicable share of any
amount so recovered from or repaid, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.
          (b) Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 6.1 to authorize the Administrative Agent to declare the
Notes, the Canadian Notes and the Sterling Notes due and payable pursuant to the
provisions of Section 6.1, each Total Facility Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness, whether or not such
obligations may be unmatured, at any time owing by such Total Facility Bank to
or for the credit or the account of the relevant Obligor against any and all of
the obligations of such Obligor now or hereafter existing under this Agreement
and the Note, Canadian Note, Sterling Note or any Canadian Bankers’ Acceptances
held by such Total Facility Bank, irrespective of whether or not the
Administrative Agent or such Bank, or the Canadian Administrative Agent or such
Canadian Bank or the UK Administrative Agent or such UK Bank, as the case may
be, shall have made any demand under this Agreement or such Note, Canadian Note,
Sterling Note or Canadian Bankers’ Acceptance ; provided, that in the event that
any Defaulting Bank shall exercise any such right of setoff, (x) all amounts so
set

73



--------------------------------------------------------------------------------



 



off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Bank from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Banks,
Canadian Banks, the UK Banks and each Obligor as herein provided, and (y) such
Defaulting Bank shall promptly provide to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Bank as
to which it exercised such right of setoff. Each Bank, each Canadian Bank and
each UK Bank agrees promptly to notify the Borrower after any such set-off and
application made by such Bank, Canadian Bank or UK Bank; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank, each Canadian Bank and each UK Bank under
this Section 8.5(b) are in addition to other rights and remedies (including
other rights of set-off) which such Bank, Canadian Bank or UK Bank may have.
     Section 8.6 Assignments and Participations.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Obligor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Bank then committed to make advances or extend letters of credit to it (other
than an assignment effectuated by a merger or consolidation permitted by
Section 5.2(e) to the surviving Person referred to herein). No Total Facility
Bank may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) or (h) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Bank may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Advances at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Bank’s Commitment and the Advances at the time owing to
it, the aggregate amount of the Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Advances of the assigning Bank
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000 (or its remaining
commitments, if less) unless each of the Administrative Agent and each L/C
Issuer and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Advances or the Commitment assigned; (iii) if
(A) such assigning Bank or its Canadian branch or Affiliate is a Canadian Bank
and has a Canadian Allocated Commitment or (B) such assigning Bank or its UK
branch or Affiliate is a UK Bank and has a Sterling Allocated Commitment, then
each such assigning

74



--------------------------------------------------------------------------------



 



Bank’s assignment, partial or entire, must be accompanied by a corresponding and
proportionate assignment of the related Canadian Allocated Commitment of such
Canadian Bank or the related Sterling Allocated Commitment of such UK Bank and
such UK Bank must be able to make, and shall make, the representation and
warranty in Section 2.14(f)(iii); (iv) (A) any assignment of a Commitment must
be approved by the Administrative Agent and each L/C Issuer, (B) any assignment
of a Canadian Allocated Commitment must be approved by the Canadian Agent and
each Canadian L/C Issuer, and (C) any assignment of a Sterling Allocated
Commitment must be approved by the UK Administrative Agent and each Sterling L/C
Issuer, in each case, (1) such approval not to be unreasonably withheld, delayed
or conditioned and (2) unless the Person that is the proposed assignee is itself
a Bank or an Affiliate of a Bank (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (v) if such Bank’s Canadian Pro Rata
Share is greater than zero, such assignee or its Affiliate deals at “arm’s
length,” within the meaning of the applicable taxing legislation, with the
Canadian Borrower, and (vi) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 and the Eligible Assignee, if it
shall not be a Bank, shall deliver to the Administrative Agent an administrative
questionnaire and shall deliver to the Borrower, all relevant information for
notices under the Loan Documents to such assignee. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Bank, a Canadian Bank or a UK Bank, as the
case may be, under this Agreement, and the assigning Bank thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.11, 2.14, and 8.4
with respect to facts and circumstances occurring while such Person was a Bank,
Canadian Bank or UK Bank, as the case may be, as applicable, prior to the
effective date of such assignment). Upon request, any Obligor (at its expense)
shall execute and deliver a Note, Canadian Note or Sterling Note, as applicable,
to the assignee Bank, Canadian Bank or UK Bank, as applicable. Any assignment or
transfer by a Bank of rights or obligations under this Agreement that does not
comply with this subsection (b) shall be null and void.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it. The Administrative
Agent, acting solely for this purpose as an agent of the Borrower, the Canadian
Administrative Agent, acting solely for this purpose as an agent of the Canadian
Borrower, and the UK Administrative Agent, acting solely for this purpose as an
agent of the UK Borrower, shall each maintain, a register for the recordation of
the names and addresses of the Banks, Canadian Banks or UK Banks, respectively,
and the Commitments, Canadian Allocated Commitments and Sterling Allocated
Commitments of, and principal amounts of the Advances and L/C Obligations owing
to, each Bank and the principal amounts of the Canadian Advances and Canadian
L/C Obligations owing to, each Canadian Bank, and the principal amounts of the
Sterling Advances and Sterling L/C Obligations owing to, each UK Bank pursuant
to the terms hereof from time to time (each, a “Register”). The entries in the
Registers shall be conclusive, absent manifest error, and the Obligors, the
Administrative Agent, the Canadian Administrative Agent, the UK Administrative
Agent and the Banks, the Canadian Banks and the UK Banks may treat each Person
whose name is recorded in a Register pursuant

75



--------------------------------------------------------------------------------



 



to the terms hereof as a Bank, Canadian Bank or UK Bank, as the case may be,
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Each Register shall be available for inspection by the Borrower and
any Bank, at any reasonable time and from time to time upon reasonable prior
notice.
          (d) Any Bank, Canadian Bank or UK Bank may at any time, without the
consent of, or notice to, the Obligors or the Administrative Agent, the Canadian
Administrative Agent or the UK Administrative Agent, sell participations to any
Person (other than a natural person or the Obligors or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s, Canadian Bank’s or UK Bank’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment, Canadian Allocated
Commitment or Sterling Allocated Commitment and/or the Advances, Canadian
Advances or Sterling Advances (including such Bank’s, Canadian Bank’s or UK
Bank’s participations in L/C Obligations, Canadian L/C Obligations or Sterling
L/C Obligations, respectively) owing to it); provided that (i) such Bank’s, such
Canadian Bank’s or such UK Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank, such Canadian Bank or such UK Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Obligors, the Administrative Agent, the Canadian
Administrative Agent, the UK Administrative Agent and the other Banks, Canadian
Banks and UK Banks shall continue to deal solely and directly with such Bank,
such Canadian Bank or such UK Bank in connection with such Bank’s, such Canadian
Bank’s or such UK Bank’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Bank, a Canadian Bank or a UK Bank
sells such a participation shall provide that such Bank, Canadian Bank or UK
Bank shall retain the sole right to enforce, and to participate in any related
decision to enforce, this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Bank, such Canadian Bank or such UK Bank will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in clause (b), (c), (d), (e) or (f) of the first
proviso to Section 8.1 that directly affects such Participant. Subject to
subsection (e) of this Section, each Obligor agrees that each Participant shall
be entitled to the benefits of Sections 2.11, 2.14, and 8.4(b) if it actually
incurs any loss or expense pursuant to such sections, and then, solely to the
same extent as if it were the Bank, Canadian Bank or UK Bank from which it had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.5(b) as though it were a Bank, a Canadian Bank or a UK
Bank, provided such Participant agrees to be subject to Section 2.15 as though
it were a Bank, a Canadian Bank or a UK Bank.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 2.6, Section 2.7, Section 2.11, Section 2.14 or Section 8.4(b)
than the applicable Bank, Canadian Bank or UK Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s, the
Canadian Borrower’s or the UK Borrower’s prior written consent, as the case may
be. A Participant that would be a Foreign Bank if it were a Bank shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.14, 2.15 and 8.16 as though
it were a Bank.
          (f) Any Bank, Canadian Bank or UK Bank may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, Canadian Note or Sterling Note, if any) to
secure obligations of such Bank, such Canadian Bank

76



--------------------------------------------------------------------------------



 



or such UK Bank to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank, such Canadian Bank or such UK Bank from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Bank, Canadian Bank or UK Bank as a party hereto.
          (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuers, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (i) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (ii) any Defaulting Bank.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund (that, so long as no Event of Default has
occurred and is continuing, is approved by the Borrower, such approval not to be
unreasonably withheld) that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
          (h) Notwithstanding anything to the contrary contained herein, any
Bank that is a Fund may create a security interest in all or any portion of the
Advances owing to it and the Note, if any, held by it to the trustee for holders
of obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, so long as no Event of Default has occurred
and is continuing, such security interest is approved by the Borrower, such
approval not to be unreasonably withheld; provided, further, that unless and
until such trustee actually becomes a Bank in compliance with the other
provisions of this Section 8.6, (i) no such pledge shall release the pledging
Bank from any of its obligations under the Loan Documents and (ii) such trustee
shall not be entitled to exercise any of the rights of a Bank under the Loan
Documents even though such trustee may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.
          (i) Notwithstanding anything to the contrary contained herein, if at
any time any Bank assigns all of its Commitment and Total Outstanding Amount
pursuant to subsection (b) above and such Bank is an Issuer (or if (A) such
assigning Bank or its Canadian branch or Affiliate is a Canadian Bank and such
Canadian Bank is an Issuer or (B) such assigning Bank or its UK branch or
Affiliate is a UK Bank and such UK Bank is an Issuer) then, such Bank may, upon
30 days’ notice to the Borrower and the Banks, resign as such Issuer. In the
event of any such resignation, the Borrower shall be entitled to appoint from
among the Total Facility Banks one or more successor Issuers hereunder (as the
case may be); provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of such Bank, Canadian Bank or UK
Bank, as the case may be. If a Total Facility Bank resigns as an Issuer, it
shall retain all the rights and obligations of such Issuer hereunder with
respect to all Letters of Credit, Canadian Letters of Credit or Sterling Letters
of Credit (as applicable) outstanding as of the effective date of its
resignation and all L/C Obligations, Canadian L/C Obligations or Sterling L/C
Obligations (as applicable) with respect thereto.

77



--------------------------------------------------------------------------------



 



     Section 8.7 Governing Law; Entire Agreement; Integration; Jurisdiction.
          (a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Agreement, the
Notes, the other Loan Documents and any related fee letters signed by the
Borrower comprise the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersede all prior agreements, written or
oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of any Agent or any Total Facility Bank
in any other Loan Document shall not be deemed a conflict with this Agreement.
Each Loan Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN MANHATTAN, NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
JOINDER AGREEMENT, EACH PARTY, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
     Section 8.8 Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest contracted for, charged, received, reserved,
taken or paid under the Loan Documents shall not exceed the Highest Lawful Rate.
If the Administrative Agent, the Canadian Administrative Agent, the UK
Administrative Agent or any Bank, any Canadian Bank or any UK Bank shall
contract for, charge, take, reserve or receive interest in an amount or at a
rate that exceeds the Highest Lawful Rate, the excess interest shall be applied
to the principal of the Advances, the Canadian Advances or the Sterling
Advances, as applicable, and if such excess exceeds such unpaid principal, such
interest shall be refunded to the relevant Obligor. In determining whether the
interest contracted for, charged, received, reserved, taken or paid by any Agent
or a Bank, a Canadian Bank or a UK Bank exceeds the Highest Lawful Rate, such
Person may, to the extent permitted by applicable law, rule, regulation or order
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
amounts payable hereunder and under the other Loan Documents.
In no event shall the aggregate “interest” (as defined in section 347 of the
Criminal Code (Canada)) payable hereunder with respect to the Canadian Advances
and Canadian Letters of Credit exceed the maximum effective annual rate of
interest on the “credit advanced” (as defined in that section) permitted under
that section and, if any payment, collection or demand pursuant

78



--------------------------------------------------------------------------------



 



to this Agreement in respect of “interest” (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Canadian Borrower, the Canadian Administrative Agent and Canadian Banks and the
amount of such excess payment or collection shall be refunded to the Canadian
Borrower. For purposes hereof, the effective annual rate of interest shall be
determined in accordance with generally accepted actuarial practices and
principles over the term applicable to the Canadian Advances and Canadian
Letters of Credit on the basis of annual compounding of the lawfully permitted
rate of interest and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Canadian Administrative Agent shall
be prima facie evidence, for the purposes of such determination.
The provisions of this Section 8.8 shall govern and control over every other
provision of any other Loan Document which conflicts or is inconsistent with
this Section, even if such provision declares that it shall control or govern.
     Section 8.9 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
     Section 8.10 Confidentiality. Each Total Facility Bank agrees that it will
use reasonable efforts not to disclose without the prior consent of the Borrower
(other than to its employees, auditors or counsel, to another Total Facility
Bank, or to such Total Facility Bank’s own holding or parent company and its
Affiliates, in each case if the disclosing Total Facility Bank or its holding or
parent company in its sole discretion determines that any such party should have
access to such information, each of whom shall be instructed and shall agree to
maintain such information confidential) any information with respect to the
Borrower or its Subsidiaries which is furnished pursuant to this Agreement or
any other Loan Document and which is designated by the Borrower to the Total
Facility Banks in writing as confidential; provided that any Total Facility Bank
may disclose any such information (a) as has become generally available to the
public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Total Facility Bank or its Affiliates or
to the Federal Reserve Board or the FDIC or similar organizations (whether in
the United States or elsewhere), (c) as may be required or appropriate in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Total Facility Bank, and (e) to any assignee, participant, prospective assignee
or prospective participant or to any direct contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction to which
the Borrower is a counterparty with respect to the Borrower’s obligations
hereunder, if such assignee, participant, prospective assignee, prospective
participant, counterparty or advisor agrees to be bound by this Section 8.10.
     Section 8.11 Survival; Term; Reinstatement. In addition to the other
provisions of this Agreement expressly stated to survive the termination of this
Agreement, the obligations of the Borrower under Sections 2.6, 2.11, 2.14, 2.18
and 8.4 and the last sentence of this Section 8.11 and the obligations of the
Total Facility Banks under Section 2.14(e) and Section 8.10 shall survive the
termination of this Agreement. The Borrower agrees that if at any time all or
any part of any payment previously applied by any Bank to any Advance or other
sum hereunder is or must be returned by or recovered from such Bank for any
reason (including the order of any bankruptcy court), the Loan Documents shall
automatically be reinstated to the same effect as if the prior application had
not been made, and the Borrower hereby agrees to indemnify such

79



--------------------------------------------------------------------------------



 



Bank against, and to save and hold such Bank harmless from, any required return
by or recovery from such Bank of any such payment.
     Section 8.12 Severability. Whenever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions of such Loan Document shall not
be affected or impaired thereby.
     Section 8.13 Time of the Essence. Time is of the essence of the Loan
Documents.
     Section 8.14 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Loan Documents may be transmitted and/or signed by facsimile or other electronic
format. The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on all parties hereto. Each Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
     Section 8.15 Effectiveness; Assignment by the Borrower. This Agreement
shall become effective when it shall have been executed and delivered by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have, as to each Bank, Canadian Bank and UK Bank, either received a copy of a
signature page hereof executed by such Person or been notified by such Person
that such Person has executed it and thereafter shall be binding upon and inure
to the benefit of and be enforceable by the Borrower, the Administrative Agent
and each Bank, Canadian Bank or UK Bank, and their respective successors and
permitted assigns.
     Section 8.16 Tax Forms.
          (a) (i) Concurrent with the execution of any Note or Assignment and
Assumption, as applicable, each Bank that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Bank”) shall, in
accordance with the applicable U.S. Treasury Regulations, deliver to each of the
Borrower and the Administrative Agent, a duly signed completed copy of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Bank and
indicating whether such Foreign Bank is entitled to an exemption from, or
reduction of, withholding tax on any or all payments to be made to such Foreign
Bank by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to any or all payments to be made to such Foreign
Bank by the Borrower pursuant to this Agreement) to certify to the Borrower and
the Administrative Agent that such Foreign Bank is entitled to an exemption
from, or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Bank shall (A) promptly submit to each of the Borrower and the Administrative
Agent, respectively, such additional duly completed and signed copies of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may be reasonably requested by the
Borrower or the Administrative Agent or as may then be available or required
under then current United States laws and regulations to entitle it to an

80



--------------------------------------------------------------------------------



 



exemption from or reduction of, United States withholding taxes in respect of
any or all payments to be made to such Foreign Bank by the Borrower pursuant to
this Agreement, (B) promptly notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the re-designation of its Applicable Lending
Office) to avoid any requirement of applicable laws, rules, regulations or
orders that the Borrower make any deduction or withholding for taxes from
amounts payable to such Foreign Bank.
               (ii) Each Foreign Bank, to the extent it does not act or ceases
to act for its own account with respect to any portion of any sums paid or
payable to such Bank under any of the Loan Documents (for example, in the case
of a typical participation by such Bank), shall deliver to each of the Borrower
and the Administrative Agent on the date when such Foreign Bank ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in the reasonable exercise of its
discretion), (A) a duly signed completed copy of the forms or statements
required to be provided by such Bank as set forth above, to establish the
portion of any such sums paid or payable with respect to which such Bank acts
for its own account that is not subject to U.S. withholding tax, and (B) a duly
signed completed copy of IRS Form W-8IMY (or any successor thereto), together
with any information such Bank chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, including Form
W-8BEN or Form W-8ECI from the Person for whom the Bank is acting as an
intermediary, to establish that such Bank is not acting for its own account with
respect to a portion of any such sums payable to such Bank. Thereafter and from
time to time, each such Foreign Bank shall (A) promptly submit to each of the
Borrower and the Administrative Agent, respectively, such additional duly
completed and signed copies of such form (or such successor form as shall be
adopted from time to time by the relevant United States taxing authorities) as
may be reasonably requested by the Borrower or the Administrative Agent or as
may then be available or required under then current United States laws and
regulations, (B) promptly notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any information
provided on such form, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the redesignation of its Applicable Lending
Office) to avoid any requirement of applicable laws, rules, regulations or
orders that the Borrower make any deduction or withholding for taxes from
amounts payable to such Foreign Bank.
               (iii) The Borrower shall not be required to pay any additional
amount to any Foreign Bank under Section 2.14, (A) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Bank transmits with an IRS Form
W-8IMY pursuant to this Section 8.16(a) or (B) if such Bank shall have failed to
satisfy the foregoing provisions of this Section 8.16(a); provided that if such
Bank shall have satisfied the requirements of this Section 8.16(a), nothing in
this Section 8.16(a) shall relieve the Borrower of its obligation to pay any
amounts pursuant to Section 2.14 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Bank
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Bank or other Person for
the account of which such Bank receives

81



--------------------------------------------------------------------------------



 



any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.
               (iv) The Administrative Agent may, without reduction, withhold
any Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 8.16(a).
          (b) Concurrent with the execution of any Note or any Assignment and
Assumption, each Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent two duly signed completed copies of IRS Form W-9. If such
Bank fails to deliver such forms, then the Borrower or the Administrative Agent
may withhold (and the Borrower shall have no obligation to pay additional
amounts under Section 2.14) with respect to any payment to such Bank in an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.
          (c) If any governmental authority, central bank or comparable agency
asserts that the Borrower or the Administrative Agent did not properly withhold
or backup withhold, as the case may be, any tax or other amount from payments
made to or for the account of any Bank, such Bank shall indemnify the Borrower
or the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Borrower or the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Borrower or the Administrative Agent. The obligation of
the Banks under this Section shall survive the termination of the Commitments,
repayment of all amounts payable hereunder and under the other Loan Documents
and the resignation of the Administrative Agent.
     Section 8.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 8.18 USA Patriot Act Notice. Each Total Facility Bank hereby
notifies each Obligor that pursuant to the requirements of (i) the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), (ii) the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
(iii) any other applicable anti-money laundering, anti-terrorist financing and
“know your client” applicable laws (collectively, including any published or
publicly available guidelines or orders thereunder, the “AML Legislation”), it
is or from time to time shall be required to obtain, verify and record
information that identifies each Obligor, which information includes the name
and address of each Obligor and other information that will

82



--------------------------------------------------------------------------------



 



allow such Total Facility Bank to identify each Obligor in accordance with the
AML Legislation (including, if applicable, information regarding such Person’s
directors, authorized signing officers, or other Persons in control of each such
Person) (such required information with respect to the Obligors, the “AML
Obligors Information”). Each Obligor shall provide such information and take
such actions reasonably related to the AML Obligors Information as, in each
case, are commercially reasonable and reasonably requested by any Total Facility
Bank in order to assist such Total Facility Bank in maintaining compliance with
AML Legislation in relation to the Obligors and this Agreement.
     Section 8.19 Calculation of Dollar Equivalent Amounts. For all purposes of
this Agreement, where it becomes necessary to calculate the amount of
availability of the Commitments, the Canadian Allocated Commitments or the
Sterling Allocated Commitments, or the Total Facility Outstandings or any
component thereof, by determining the Dollar amount of any of the foregoing
denominated or outstanding in either Canadian Dollars or Sterling, such amount
shall be determined by converting any amounts denominated or outstanding in
Canadian Dollars or Sterling into Dollars by using the Spot Rate (determined in
respect of the most recent Revaluation Date).
     Section 8.20 No Fiduciary Duty. The Administrative Agent, the Canadian
Administrative Agent, the UK Administrative Agent, each Bank, each Canadian
Bank, each UK Bank and each of their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of Borrower, the Canadian Borrower, and the UK Borrower
(collectively, solely for purposes of this paragraph, the “Debtors”) and each of
their stockholders and their Affiliates. Each Debtor agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Debtor, its stockholders or its Affiliates, on the other.
The Debtors acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Debtors, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Debtor, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Debtor, its stockholders or its Affiliates on other matters) or any
other obligation to any Debtor except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Debtor, its management, stockholders, creditors or any
other Person. Each Debtor acknowledges and agrees that such Debtor has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Debtor agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Debtor, in connection with
such transaction or the process leading thereto.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            EOG RESOURCES, INC., Borrower
      By:   /s/ Helen Y. Lim         Helen Y. Lim        Vice President and
Treasurer     

[conformed signature pages of other parties intentionally omitted]
Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



JOINDER TO CREDIT AGREEMENT BY CANADIAN BORROWER
This Joinder to Credit Agreement (this “Joinder”) is executed as of
September 10, 2010 by the undersigned for the benefit of the Canadian
Administrative Agent, each Canadian L/C Issuer and the Canadian Banks under that
certain Revolving Credit Agreement (the “Agreement”) of even date herewith among
EOG Resources, Inc., Bank of America, N.A., as Administrative Agent, and the
Banks, Canadian Banks and UK Banks a party thereto. Capitalized terms used and
not defined herein shall have the meanings given in the Agreement.
In consideration of the premises and the mutual covenants and agreements
contained in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and in order to induce
the Canadian Banks to extend credit to the Canadian Borrower under the
Agreement, the undersigned hereby (i) executes and delivers this Joinder, (ii)
joins the Agreement as the Canadian Borrower, (iii) confirms, represents and
warrants to the Administrative Agent, the Canadian Administrative Agent and each
Canadian Bank that all of the representations and warranties of the Canadian
Borrower set forth in the Agreement and the other Loan Documents are true and
correct at and as of the date hereof and after giving effect hereto, and
(iv) ratifies and confirms in all respects, all obligations and covenants of the
Canadian Borrower under the Agreement, and confirms that all such obligations
and covenants are and shall remain in full force and effect.
Any reference to the Agreement in any Loan Document shall be deemed to be a
reference to the Agreement as modified by this Joinder. The execution, delivery
and effectiveness of this Joinder shall not operate as a waiver of any right,
power or remedy of Administrative Agent, Canadian Administrative Agent, any Bank
or any Canadian Bank under the Agreement or any other Loan Document nor
constitute a waiver of any provision of the Agreement or any other Loan
Document.
This Joinder shall take effect upon its execution and delivery by the
undersigned. All representations and warranties herein of the Canadian Borrower
shall survive the execution and delivery of this Joinder, and the making or
granting of the Canadian Advances, and shall further survive until all of the
Canadian Advances and Canadian L/C Obligations are paid in full.
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. This Joinder is a Loan Document, and all provisions in
the Agreement pertaining to Loan Documents shall apply hereto.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Joinder is executed as of the date first above written.

            EOG RESOURCES CANADA INC., Canadian Borrower
      By:   /s/ Helen Y. Lim         Helen Y. Lim        Vice President and
Treasurer     

Signature Page to Canadian Joinder

 



--------------------------------------------------------------------------------



 



JOINDER TO CREDIT AGREEMENT BY UK BORROWER
This Joinder to Credit Agreement (this “Joinder”) is executed as of
September 10, 2010 by the undersigned for the benefit of the UK Administrative
Agent, each Sterling L/C Issuer and the UK Banks under that certain Revolving
Credit Agreement (the “Agreement”) of even date herewith among EOG Resources,
Inc., Bank of America, N.A., as Administrative Agent and L/C Issuer, and the
Banks, Canadian Banks and UK Banks a party thereto. Capitalized terms used and
not defined herein shall have the meanings given in the Agreement.
In consideration of the premises and the mutual covenants and agreements
contained in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and in order to induce
the UK Banks to extend credit to the UK Borrower under the Agreement, the
undersigned hereby (i) executes and delivers this Joinder, (ii) joins the
Agreement as the UK Borrower, (iii) confirms, represents and warrants to the
Administrative Agent, the UK Administrative Agent and each UK Bank that all of
the representations and warranties of the UK Borrower set forth in the Agreement
and the other Loan Documents are true and correct at and as of the date hereof
and after giving effect hereto, and (iv) ratifies and confirms in all respects,
all obligations and covenants of the UK Borrower under the Agreement, and
confirms that all such obligations and covenants are and shall remain in full
force and effect.
Any reference to the Agreement in any Loan Document shall be deemed to be a
reference to the Agreement as modified by this Joinder. The execution, delivery
and effectiveness of this Joinder shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, UK Administrative Agent, any Bank
or any UK Bank under the Agreement or any other Loan Document nor constitute a
waiver of any provision of the Agreement or any other Loan Document.
This Joinder shall take effect upon its execution and delivery by the
undersigned. All representations and warranties herein of the UK Borrower shall
survive the execution and delivery of this Joinder, and the making or granting
of the Sterling Advances, and shall further survive until all of the Sterling
Advances and Sterling L/C Obligations are paid in full.
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. This Joinder is a Loan Document, and all provisions in
the Agreement pertaining to Loan Documents shall apply hereto.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Joinder is executed as of the date first above written.

            EOG RESOURCES UNITED KINGDOM LIMITED, UK Borrower
      By:   /s/ Helen Y. Lim         Helen Y. Lim        Director     

Signature Page to UK Joinder

 



--------------------------------------------------------------------------------



 



APPENDIX 1
TERMS OF CANADIAN BORROWINGS AND CANADIAN LETTERS OF CREDIT
ARTICLE IA
DEFINITIONS
     Section 1A.1 Certain Defined Terms. As used in this Appendix 1, terms
defined in the Agreement or Appendix 2 and not otherwise defined herein shall
have the same meanings when used in this Appendix, and the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms defined):
     “Canadian Administrative Agent” means Bank of America, acting through its
Toronto Branch, together with any successor thereto pursuant to Section 7.9.
     “Canadian Advance” means an advance by a Canadian Bank to the Canadian
Borrower (including Canadian BA Equivalent Loans by a Non-BA Bank) or the
acceptance or purchase of Canadian Bankers’ Acceptances issued by the Canadian
Borrower with the same maturity date pursuant to Article IIA (as divided or
combined from time to time as contemplated in the definition herein of “Canadian
Borrowing”), and refers to a Canadian Prime Rate Advance and to the issuance and
purchase of Canadian Bankers’ Acceptances (each of which shall be a “Canadian
Type” of Canadian Advance).
     “Canadian Allocated Commitment” means, as to each Bank, its or its Canadian
branch’s or Affiliate’s Canadian Pro Rata Share as set forth opposite such
Bank’s or Canadian branch’s or Affiliate’s name on Schedule II (including after
any revision thereof under Section 2.20(e) and Section 2.20(f)) or in the
Assignment and Assumption pursuant to which such Bank or Canadian branch or
Affiliate becomes a party hereto, as applicable, of the Canadian Allocated Total
Commitment.
     “Canadian Allocated Maximum Total Commitment” means the aggregate maximum
Canadian Allocated Commitments of all Canadian Banks or their Canadian branch or
Affiliate as set forth opposite such Bank’s or Canadian branch’s or Affiliate’s
name on Schedule II (including after any revision thereof under Section 2.20(e)
and Section 2.20(f)) or in the Assignment and Assumption pursuant to which such
Bank or Canadian branch or Affiliate becomes a party hereto, as applicable.
     “Canadian Allocation Period” means any time during which either (a) the
Borrower has allocated any portion of the Commitments as the Canadian Allocated
Total Commitment pursuant to Section 2A.10 or (b) the Canadian Total Outstanding
Amount exceeds zero.
     “Canadian Allocated Total Commitment” means the aggregate amount of the
Commitments allocated by the Borrower from time to time as the Canadian
Allocated Total Commitment pursuant to Section 2A.10, not to exceed the Canadian
Allocated Maximum Total Commitment.
     “Canadian BA Discount Rate” means, (a) in respect of a Canadian BA being
accepted by a Canadian Bank on any date, (i) for a Canadian Bank that is listed
in Schedule I to the Bank Act (Canada), the average bankers’ acceptance rate as
quoted on Reuters CDOR page (or such other page as may, from time to time,
replace such page on that service for the purpose of displaying

Appendix 1 - 1



--------------------------------------------------------------------------------



 



quotations for bankers’ acceptances accepted by leading Canadian financial
institutions) at approximately 11:00 a.m. on such drawdown date for bankers’
acceptances having a comparable maturity date as the maturity date of such
Canadian BA (the “CDOR Rate”); or, if such rate is not available at or about
such time, the average of the bankers’ acceptance rates (expressed to five
decimal places) as quoted to the Canadian Administrative Agent by the Canadian
Schedule I BA Reference Banks as of 11:00 a.m. on such drawdown date for
bankers’ acceptances having a comparable maturity date as the maturity date of
such Canadian BA; (ii) for a Canadian Bank that is listed in Schedule II to the
Bank Act (Canada), the rate established by the Canadian Administrative Agent to
be the lesser of (A) the CDOR Rate plus one-tenth of one percent (0.1%) per
annum; and (B) the average of the bankers’ acceptance rates (expressed to five
decimal places) as quoted to the Canadian Administrative Agent by the Canadian
Schedule II BA Reference Banks as of 11:00 a.m. on such drawdown date for
bankers’ acceptances having a comparable maturity date as the maturity date of
such Canadian BA; and (iii) for a Canadian Bank that is listed in Schedule III
to the Bank Act (Canada), the rate established by the Canadian Administrative
Agent to be the lesser of (A) the CDOR Rate plus one-tenth of one percent (0.1%)
per annum; and (B) the average of the bankers’ acceptance rates (expressed to
five decimal places) as quoted to the Canadian Administrative Agent by the
Canadian Schedule III BA Reference Banks as of 11:00 a.m. on such drawdown date
for bankers’ acceptances having a comparable maturity date as the maturity date
of such Canadian BA; or (b) in respect of a Non-BA Bank advancing a Canadian BA
Equivalent Loan, the lesser of (i) the CDOR Rate plus one-tenth of one percent
(0.10%) per annum and (ii) the average of the per annum rates established by the
Canadian Administrative Agent on such drawdown date pursuant to the preceding
clauses (i) and (ii), whether or not such rates were then actually utilized.
     “Canadian BA Equivalent Loan” shall mean an advance provided hereunder by a
Non-BA Bank pursuant to Section 2A.2(b) in lieu of accepting a Canadian Bankers’
Acceptance.
     “Canadian Bank” means each Bank or its Canadian branch or Affiliate with a
Canadian Commitment from time to time hereunder.
     “Canadian Bankers’ Acceptance” or “Canadian BA” means a Canadian Dollar
draft of Canadian Borrower, in form acceptable to the accepting Canadian Bank,
for a term selected by Canadian Borrower of either 30, 60, 90 or 180 days (as
reduced or extended by the accepting Canadian Bank, acting reasonably, to allow
the maturity thereof to fall on a Canadian Business Day) payable in Canada.
     “Canadian Borrower” means, until the termination of the Borrower’s right to
allocate a portion of the Total Committed Amount as the Canadian Allocated Total
Commitment, EOG Resources Canada Inc., an Alberta corporation.
     “Canadian Borrowing” means a borrowing hereunder consisting of Canadian
Advances of the same Canadian Type made (or accepted or purchased, as
applicable) on the same day by the Canadian Banks pursuant hereto; provided that
(i) all Canadian Prime Rate Advances outstanding at any time shall thereafter be
deemed to be one Canadian Borrowing, and (ii) subject to the provisions hereof,
such Canadian Borrowing may be divided ratably to form multiple Canadian
Borrowings (with the result that each Canadian Bank’s Canadian Advance as a part
of each such multiple Canadian Borrowing is proportionately the same as its
Canadian Advance as a part of such divided Canadian Borrowing) or combined with
all or a ratable portion of one or more other Canadian Borrowings to form a new
Canadian Borrowing, such division or combination to be made by notice from the
Canadian Borrower given to the Canadian

Appendix 1 - 2



--------------------------------------------------------------------------------



 



Administrative Agent not later than 11:00 A.M. on the third Canadian Business
Day prior to the proposed division or combination specifying the date of such
division or combination (which shall be a Canadian Business Day) and all other
relevant information (such as the Canadian Borrowings to be divided or combined,
the respective amounts of the Canadian Borrowings resulting from any such
division, the relevant maturity date(s), the amount of the Canadian Prime Rate
Advances or other Borrowings to be so combined and such other information as the
Canadian Administrative Agent may request), but in no event shall any Canadian
Borrowing resulting from, or remaining after, any such division or combination
be less than C$5,000,000 or shall any Canadian Bankers’ Acceptance or Canadian
BA Equivalent Loan be less than C$100,000 (and in multiples of C$100,000 for any
amounts in excess thereof), and in all cases each Canadian Bank’s Canadian
Advance as a part of each such combined, resultant or remaining Canadian
Borrowing shall be proportionately the same as its Canadian Advances as a part
of the relevant Borrowings prior to such division or combination and each
combined, resultant or remaining Canadian Borrowing shall be in an integral
multiple of C$1,000,000. Each Canadian Borrowing comprised of a Canadian Type of
Canadian Advances shall be that “Canadian Type” of Canadian Borrowing.
     “Canadian Business Day” means any day of the year except Saturday, Sunday
and any day on which banks are required or authorized to close in Houston, Texas
or the province in which the Canadian Administrative Agent’s Canadian Payment
Office is located.
     “Canadian Cash Collateralize” has the meaning specified in Section 2A.7(g).
     “Canadian Commitment” means, as to each Canadian Bank, its obligation
during a Canadian Allocation Period to (a) make Canadian Advances to the
Canadian Borrower pursuant to Section 2A.1, and (b) purchase participations in
Canadian L/C Obligations pursuant to Section 2A.7(c), in an aggregate principal
amount at any one time outstanding not to exceed in such period the lesser of
(i) such Canadian Bank’s Canadian Allocated Commitment and (ii) such Canadian
Bank’s pro rata share of the Canadian Allocated Total Commitment for such
period, such pro rata share being a fraction whose numerator is such Canadian
Bank’s Canadian Allocated Commitment and whose denominator is the Canadian
Allocated Maximum Total Commitment.
     “Canadian Discount Proceeds” means, in respect of each Canadian Bankers’
Acceptance or Canadian BA Equivalent Loan, funds in an amount which is equal to:

                        Face Amount    
 
    1 + (Rate x Term)      
 
      365        

(where “Face Amount” is the principal amount of the Canadian Bankers’ Acceptance
being purchased, “Rate” is the Canadian BA Discount Rate expressed as a decimal
(to five decimal places) on the day of purchase or advance and “Term” is the
number of days in the term of the Canadian Bankers’ Acceptance.)
     “Canadian Dollar” or “C$” means the lawful currency of Canada.
     “Canadian Guaranty” means the Guaranty made by the Borrower in favor of the
Canadian Administrative Agent on behalf of the Canadian Banks, substantially in
the form of Exhibit 1-E.

Appendix 1 - 3



--------------------------------------------------------------------------------



 



     “Canadian L/C Advance” means, with respect to each Canadian Bank, such
Canadian Bank’s funding of its participation in any Canadian Unreimbursed Amount
in accordance with its Canadian Pro Rata Share.
     “Canadian L/C Credit Extension” means, with respect to any Canadian Letter
of Credit, the issuance thereof or extension of the expiry date thereof, the
renewal or increase of the amount thereof, or the amendment or other
modification thereof.
     “Canadian L/C Issuer” means each of JPMorgan, Bank of America and The Bank
of Nova Scotia, in its capacity as an issuer of Canadian Letters of Credit
hereunder, and any other Canadian Bank that may become a Canadian Letter of
Credit issuer as mutually agreed to by the Canadian Borrower, such Canadian Bank
and the Canadian Administrative Agent, or any successor issuer of Canadian
Letters of Credit hereunder.
     “Canadian L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit plus
(without duplication) the aggregate outstanding amount of all Canadian
Unreimbursed Amounts and Canadian L/C Advances.
     “Canadian Lending Office” means, as to any Canadian Bank, the office or
offices of such Canadian Bank under its name on Schedule II or in the Assignment
and Assumption or other document pursuant to which it became a party hereto as
contemplated by Section 2.18 or Section 8.6, or such other office of such
Canadian Bank as such Canadian Bank may from time to time specify to the
Canadian Borrower and the Canadian Administrative Agent.
     “Canadian Letter of Credit” means any letter of credit issued hereunder by
a Canadian L/C Issuer as the same may be amended, extended, renewed or otherwise
modified from time to time. A Canadian Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
     “Canadian Letter of Credit Application” means an application and agreement
for the issuance or amendment of a Canadian Letter of Credit in the form from
time to time in use by a Canadian L/C Issuer, with such amendments thereto as
the Canadian Borrower may reasonably request and acceptable to a Canadian L/C
Issuer to avoid any conflict between it and the Agreement.
     “Canadian Majority Banks” means at any time Canadian Banks having more than
50% of the Canadian Total Committed Amount, or, if the Commitments have been
terminated pursuant to Section 6.1, Canadian Banks holding in the aggregate more
than 50% of the Canadian Total Outstanding Amount, with the aggregate amount of
each Canadian Bank’s risk participation and funded participation in Canadian L/C
Obligations being deemed “held” by such Canadian Bank for purposes of this
definition.
     “Canadian Net Proceeds” means with respect to any Canadian Bankers’
Acceptance or Canadian BA Equivalent Loan, the Canadian Discount Proceeds less
the amount equal to the applicable Canadian stamping fee payable with respect
thereto pursuant to Section 2A.3(c).
     “Canadian Note” means a promissory note made by the Canadian Borrower in
favor of a Canadian Bank evidencing Canadian Borrowings made by such Canadian
Bank, substantially in the form of Exhibit 1-A.

Appendix 1 - 4



--------------------------------------------------------------------------------



 



     “Canadian Notice of Borrowing” has the meaning given to such term in
Section 2A.2.
     “Canadian Payment Office” means Bank of America, Simcoe Plaza 200 Front
Street West, Suite 2700, Toronto, Ontario, ON M5V 3K2, Canada, Attention: Loans
Department, or such other office as the Canadian Administrative Agent may
designate by written notice to the other parties hereto.
     “Canadian Prime Rate” means for any day a fluctuating rate per annum equal
to the higher of (a) the Canadian BA Discount Rate for the Canadian
Administrative Agent, acting through its Toronto branch, for Canadian Bankers’
Acceptances having a maturity of thirty days plus the Applicable Margin, and
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Canadian Administrative Agent, acting through its Toronto branch,
as its “reference rate” for Canadian Dollar commercial loans made to a Person in
Canada. The “reference rate” is a rate set by the Canadian Administrative Agent
based upon various factors including the Canadian Administrative Agent’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by the Canadian
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Canadian Prime Rate Advance” means a Canadian Advance that bears interest
at the Canadian Prime Rate.
     “Canadian Pro Rata Share” means:
     (a) at any time the Commitments remain outstanding and not during a
Canadian Allocation Period, with respect to each Bank, the percentage set forth
adjacent to such Bank’s or Canadian branch’s or Affiliate’s name on Schedule II
and under the caption “Canadian Pro Rata Share” or in the Assignment and
Assumption pursuant to which such Bank or Canadian branch or Affiliate becomes a
party hereto;
     (b) at any time the Commitments remain outstanding and during a Canadian
Allocation Period, with respect to each Canadian Bank, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Canadian Commitment of such Canadian Bank at such time and the
denominator of which is the amount of the Canadian Allocated Total Commitment at
such time; and
     (c) upon the termination of the Commitments pursuant to Section 6.1, with
respect to each Canadian Bank, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is:
the sum of
          (i) the outstanding Canadian Advances of such Canadian Bank plus
          (ii) an amount equal to (A) the outstanding Canadian Advances of such
Canadian Bank divided by (B) the aggregate outstanding Canadian Advances of all
Canadian Banks times (C) all outstanding Canadian L/C Obligations, and
the denominator of which is the Canadian Total Outstanding Amount.

Appendix 1 - 5



--------------------------------------------------------------------------------



 



The initial Canadian Pro Rata Share of each Bank or its Canadian branch or
Affiliate is set forth opposite the name of such Bank on Schedule II or in the
Assignment and Assumption pursuant to which such Bank becomes a party hereto, as
applicable.
     “Canadian Schedule I BA Reference Banks” means the Canadian Banks listed in
Schedule I to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Schedule I BA Reference Banks.
     “Canadian Schedule II BA Reference Banks” means the Canadian Banks listed
in Schedule II to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Canadian Schedule II BA Reference Banks.
     “Canadian Schedule III BA Reference Banks” means the Canadian Banks listed
in Schedule III to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Canadian Schedule III BA Reference Banks.
     “Canadian Stamping Fee Rate” means with respect to any Canadian Bankers’
Acceptance accepted by any Canadian Bank or any Canadian BA Equivalent Loan
advanced by any Non-BA Bank at any time, a percentage per annum equal to the
Applicable Margin then in effect; provided that if an Event of Default has
occurred and is continuing, the Canadian Stamping Fee Rate shall be increased by
2% per annum.
     “Canadian Total Committed Amount” means, at any time, the aggregate amount
of the Canadian Commitments at such time.
     “Canadian Total Outstanding Amount” means, at any time, the sum of (a) the
outstanding Canadian Advances at such time plus (b) the outstanding Canadian L/C
Obligations.
     “Canadian Unreimbursed Amount” has the meaning set forth in
Section 2A.7(c)(i).
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Canadian Advances or a Canadian Borrowing of one Canadian Type into Canadian
Advances or a Canadian Borrowing, as the case may be, of another Canadian Type
pursuant to the provisions hereof.
     “Non-BA Bank” means a Canadian Bank that (a) is not a bank chartered under,
or subject to, the Bank Act (Canada) or (b) has notified the Canadian
Administrative Agent that it is unable to accept Canadian Bankers’ Acceptances
or does not customarily stamp, for purposes of subsequent sale, or accept
Canadian Bankers’ Acceptances.
ARTICLE IIA
AMOUNT AND TERMS OF THE CANADIAN ADVANCES
     Section 2A.1 The Canadian Advances. Each Canadian Bank severally agrees, on
the terms and conditions hereinafter set forth, to make one or more Canadian
Advances as part of a Canadian Borrowing to the Canadian Borrower from time to
time on any Canadian Business Day during the period from the date hereof until
the Termination Date in an aggregate amount not to exceed at any time
outstanding (a) such Canadian Bank’s Canadian Commitment minus (b) such

Appendix 1 - 6



--------------------------------------------------------------------------------



 



Canadian Bank’s Canadian Pro Rata Share of outstanding Canadian L/C Obligations.
Each Canadian Borrowing (other than a Canadian Borrowing or deemed Canadian
Borrowing under Section 2A.7(c)(ii) to reimburse a Canadian L/C Issuer for any
Canadian Unreimbursed Amount) shall be in an aggregate amount not less than
C$5,000,000, shall be in an integral multiple of C$1,000,000 and shall, when
made, consist of Canadian Advances of the same Canadian Type, made on the same
day by the Canadian Banks ratably according to their respective Canadian
Commitments (excluding, with respect to any Canadian Borrowing or deemed
Canadian Borrowing under Section 2A.7(c)(ii), the Canadian Pro Rata Share of any
Canadian Bank upon it becoming a Defaulting Bank) and the face amount of each
Canadian Bankers’ Acceptance or Canadian BA Equivalent Loan shall be in a
principal amount of C$100,000 or a whole multiple of C$100,000 in excess
thereof. Within the limits of each Canadian Bank’s Canadian Commitment, the
Canadian Borrower may borrow, prepay pursuant to Section 2A.8 and reborrow under
this Section 2A.1. Subject to the terms and conditions hereof, more than one
Canadian Borrowing may be made on a Canadian Business Day.
     Section 2A.2 Making the Canadian Advances. Subject to Section 2A.2(b), (a)
each Canadian Borrowing shall be made on notice, given not later than 11:00 A.M.
(x) in the case of a proposed Canadian Borrowing comprised of Canadian Bankers’
Acceptances, at least three Canadian Business Days prior to the date of the
proposed Canadian Borrowing, and (y) in the case of a proposed Canadian
Borrowing comprised of Canadian Prime Rate Advances, on the day of the proposed
Canadian Borrowing, by the Canadian Borrower to the Canadian Administrative
Agent, which shall give to each Canadian Bank prompt notice thereof by telecopy.
Each such notice of a Canadian Borrowing (a “Canadian Notice of Borrowing”)
shall be by telecopy, confirmed immediately in writing, in substantially the
form of Exhibit 1-B, duly signed by a Responsible Officer of the Canadian
Borrower and specifying therein (1) the requested date of such Canadian
Borrowing, (2) whether the Canadian Borrower is requesting a Canadian Prime Rate
Advance or a Canadian Borrowing by way of Canadian Bankers’ Acceptances, (3) the
aggregate amount of such Canadian Borrowing, and (4) if applicable, the maturity
date of Canadian Bankers’ Acceptances to be issued, rolled over or advanced
(which shall be a Canadian Business Day), provided that the Canadian Borrower
may not specify Canadian Bankers’ Acceptances for any Canadian Borrowing if,
after giving effect to such Canadian Borrowing, Canadian Bankers’ Acceptances
having more than five different maturity dates shall be outstanding without the
consent of Canadian Majority Banks. If the Canadian Borrower requests a Canadian
Borrowing of, conversion to, or rollover of Canadian Bankers’ Acceptances in any
such Canadian Notice of Borrowing, but fails to specify a maturity date
therefor, it will be deemed to have specified Canadian Bankers’ Acceptances with
a 30-day term. Each Canadian Bank shall, before 11:00 A.M. (1:00 P.M. in the
case of a Canadian Borrowing comprised of Canadian Prime Rate Advances) on the
date of such Canadian Borrowing, (i) make available for the account of its
Canadian Lending Office to the Canadian Administrative Agent at its Canadian
Payment Office, in same day funds, such Canadian Bank’s ratable portion of such
Canadian Borrowing or (ii) accept drafts of Canadian Bankers’ Acceptances. After
the Canadian Administrative Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article IIIA, the Canadian
Administrative Agent will make such funds available to the Canadian Borrower at
the Canadian Administrative Agent’s aforesaid address.
     (b) Notwithstanding Sections 2A.2(a) and 2A.11, each Non-BA Bank will, in
lieu of accepting a Canadian Bankers’ Acceptance on the date of any Canadian
Borrowing by way of Canadian Bankers’ Acceptances, make a Canadian BA Equivalent
Loan. The amount of each Canadian BA Equivalent Loan shall be equal to the
Canadian Discount Proceeds (with reference

Appendix 1 - 7



--------------------------------------------------------------------------------



 



to the applicable Canadian BA Discount Rate applicable to such Non-BA Bank)
which would be realized from a hypothetical sale of those Canadian Bankers’
Acceptances which, but for this subsection, would have been sold to such Non-BA
Bank. Concurrent with the making of a Canadian BA Equivalent Loan, each Non-BA
Bank shall be entitled to deduct therefrom an amount equal to the applicable fee
pursuant to Section 2A.3(b) which, but for this Section 2A.2(b), such Non-BA
Bank would otherwise be entitled to receive in connection with its acceptance of
Canadian Bankers’ Acceptances. Any Canadian BA Equivalent Loan shall be made on
the relevant date of any Borrowing by way of Canadian Bankers’ Acceptances, and
shall remain outstanding for the term of the corresponding Canadian Bankers’
Acceptance. On the maturity date of the corresponding Canadian Bankers’
Acceptance, such Canadian BA Equivalent Loan shall be repaid in an amount equal
to the face amount of a draft that would have been accepted by such Non-BA Bank
if such Non-BA Bank had accepted and purchased a Canadian Bankers’ Acceptance
hereunder. Each Canadian BA Equivalent Loan made pursuant to this subsection
shall be deemed to be a Canadian Bankers’ Acceptance accepted and purchased by
such Non-BA Bank pursuant to the terms hereof, and except in this subsection,
any reference to a Canadian Bankers’ Acceptance shall include such Canadian BA
Equivalent Loan.
     (c) Each Canadian Notice of Borrowing shall be irrevocable and binding on
the Canadian Borrower.
     (d) Unless the Canadian Administrative Agent shall have received notice
from a Canadian Bank prior to the date of any Canadian Borrowing that such
Canadian Bank will not make available to the Canadian Administrative Agent such
Canadian Bank’s ratable portion of such Canadian Borrowing, the Canadian
Administrative Agent may assume that such Canadian Bank has made such portion
available to the Canadian Administrative Agent on the date of such Canadian
Borrowing in accordance with subsection (a) of this Section 2A.2 and the
Canadian Administrative Agent may, in reliance upon such assumption, make
available to the Canadian Borrower on such date a corresponding amount. If and
to the extent that such Canadian Bank shall not have so made such ratable
portion available to the Canadian Administrative Agent, such Canadian Bank and
the Canadian Borrower severally agree to repay to the Canadian Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Canadian Borrower until the date such amount is repaid to the Canadian
Administrative Agent, at (1) in the case of the Canadian Borrower, the interest
rate applicable at the time to Canadian Advances comprising such Canadian
Borrowing and (2) in the case of such Canadian Bank, the Canadian Prime Rate. If
such Canadian Bank shall repay to the Canadian Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Canadian
Bank’s Canadian Advance as part of such Canadian Borrowing for purposes of this
Agreement.
     (e) The failure of any Canadian Bank to make the Canadian Advance to be
made by it as part of any Canadian Borrowing shall not relieve any other
Canadian Bank of its obligation, if any, hereunder to make its Canadian Advance
on the date of such Canadian Borrowing, but no Canadian Bank shall be
responsible for the failure of any other Canadian Bank to make the Canadian
Advance to be made by such other Canadian Bank on the date of any Canadian
Borrowing.
     (f) The Canadian Administrative Agent shall promptly notify the Canadian
Borrower and the Canadian Banks of the Canadian BA Discount Rate applicable to
any Canadian Bankers’ Acceptances upon determination thereof. The determination
of the Canadian BA Discount Rate by the Canadian Administrative Agent shall be
conclusive in the absence of manifest error.

Appendix 1 - 8



--------------------------------------------------------------------------------



 



     Section 2A.3. Fees. (a) Canadian Facility Fee. Subject to Section 8.8, the
Borrower agrees to pay to the Canadian Administrative Agent, for the account of
each Canadian Bank, a Canadian facility fee on the average daily amount of such
Canadian Bank’s Canadian Allocated Commitment, whether or not used, during any
Canadian Allocation Period. The Canadian facility fee is due on the last
Canadian Business Day of each March, June, September and December during any
Canadian Allocation Period and on the last day of each Canadian Allocation
Period, and on the date such Canadian Bank’s Canadian Allocated Commitment is
terminated. The rate per annum of the Canadian facility fee for each calendar
quarter shall be determined as provided in Schedule I based on the Rating Level
in effect on the first day of such quarter. As provided in Section 2.3, the
Borrower may at its option pay such Canadian facility fee together with any
facility fee owing to the Banks pursuant to Section 2.3(a) pursuant to a single
payment to the Administrative Agent for the benefit of the Banks and the
Canadian Banks, respectively; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to both the Canadian
facility fee hereunder and such facility fee.
     (b) Canadian Stamping Fee. Subject to Section 8.8, in consideration of each
Canadian Bank’s commitment to accept or participate in Canadian Bankers’
Acceptances under this Agreement, the Canadian Borrower will pay to Canadian
Administrative Agent for the account of each Canadian Bank the Canadian Stamping
Fee Rate multiplied by the face amount of each Canadian Bankers’ Acceptance
accepted by such Canadian Bank under this Agreement calculated for the number of
days in the term of such Canadian Bankers’ Acceptance. Such fee shall be due and
payable on the date on which such Canadian Bankers’ Acceptances are accepted and
if such Canadian Bank is purchasing such Canadian Bankers’ Acceptance, such fee
shall be deducted from the Canadian Discount Proceeds paid to the Canadian
Borrower.
     Section 2A.4. Repayment. The Canadian Borrower shall repay the unpaid
principal amount of Canadian Advance owed to each Canadian Bank in accordance
with the Canadian Note to the order of such Canadian Bank. All Canadian Advances
shall be due and payable on the Termination Date.
     Section 2A.5. Interest. (a) Subject to Section 8.8, the Canadian Borrower
shall pay interest on the unpaid principal amount of each Canadian Prime Rate
Advance owed to each Canadian Bank from the date of such Canadian Prime Rate
Advance until such principal amount shall be paid in full, at a rate per annum
equal at all times to the Canadian Prime Rate in effect from time to time, due
quarterly on the last Canadian Business Day of each March, June, September and
December during such periods and on the date such Canadian Prime Rate Advance
shall be Converted (in whole or in part), changed (in whole or in part) as a
result of any division or combination of any Canadian Borrowing, or paid in
full; provided that any such Canadian Prime Rate Advance not paid when due shall
bear interest on the principal amount thereof from time to time outstanding,
payable upon demand, until paid in full at a rate per annum equal at all such
times to 2% above the Canadian Prime Rate in effect from time to time.
     (b) Other Canadian Obligations. If any amount payable by the Canadian
Borrower (other than principal in respect of any Canadian Advance), including
Canadian Bankers’ Acceptances, under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount from time to time outstanding shall
thereafter bear interest on the principal amount thereof from time to time
outstanding, payable upon demand, until paid in full, at a fluctuating interest
rate per annum at all such times equal to 2% above the Canadian Prime Rate in
effect from time to time.

Appendix 1 - 9



--------------------------------------------------------------------------------



 



     (c) For the purposes of the Interest Act (Canada), whenever interest
payable pursuant to this Agreement with respect to the Canadian Advances,
Canadian L/C Obligations and other amounts payable hereunder or under the other
Loan Documents with respect thereto is calculated on the basis of a period other
than a calendar year (the “Interest Period”), each rate of interest determined
pursuant to such calculation expressed as an annual rate is equivalent to such
rate as so determined multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
the Interest Period.
     (d) To the extent permitted by law, the provisions of the Judgment Interest
Act (Alberta) R.S.A. 2000 C.J-1 shall not apply to the Loan Documents and are
hereby expressly waived by Canadian Borrower.
     (e) For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under the
Loan Documents with respect to the Canadian Advances, Canadian L/C Obligations
and other amounts payable hereunder or under the other Loan Documents with
respect thereto, and the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.
     Section 2A.6. Voluntary Conversion of Borrowings. (a) The Canadian Borrower
may on any Canadian Business Day, upon notice given to the Canadian
Administrative Agent not later than 11:00 A.M. on the third Canadian Business
Day prior to the date of the proposed Conversion, and subject to the other
limitations set forth herein, Convert all or any portion of a Canadian Borrowing
of one Canadian Type into a Canadian Borrowing of another Canadian Type. Each
such notice of a Conversion (a “Canadian Notice of Conversion”) shall be duly
signed by a Responsible Officer, be by telecopy, confirmed immediately in
writing, in substantially the form of Exhibit 1-D, and shall, within the
restrictions specified above, specify (1) the date of such Conversion, (2) the
Canadian Borrowing (or identified portion thereof) to be Converted and the
Canadian Type into which it is to be Converted, and (3) if such Conversion is
into Canadian Bankers’ Acceptances, the maturity date of Canadian Bankers’
Acceptances to be issued or rolled over (which shall be a Canadian Business
Day).
     (b) Except as otherwise provided herein, a Canadian Bankers’ Acceptance may
be rolled over or Converted only on its maturity date. During the existence of a
Default, no Canadian Borrowings may be requested as or Converted to, and no
Canadian Bankers’ Acceptances may be rolled over as new Canadian Bankers’
Acceptances without the consent of Canadian Majority Banks.
     (c) All Canadian Borrowings, Conversions and continuations under this
Agreement shall be effected in a manner that (i) treats all Canadian Banks
ratably (including, for example, effecting Conversions of any portion of a
Canadian Borrowing in a manner that results in each Canadian Bank retaining its
same ratable percentage of both the Converted portion and the remaining portion
not Converted), and (ii) results in each Canadian Borrowing (including, in the
case of any Conversion of a portion of a Canadian Borrowing, both the Converted
portion and the remaining portion not Converted) being in an amount not less
than C$5,000,000 and in an integral multiple of C$1,000,000 and, if applicable,
the face amount of each Canadian Bankers’ Acceptance being in a principal amount
of C$100,000 or a whole multiple of C$100,000 in excess thereof. Upon Conversion
of any Canadian Borrowing, or portion thereof, into a particular Canadian Type,
all Canadian Advances comprising such Canadian Borrowing or portion thereof, as
the case may be, will be deemed Converted into Canadian Advances of such
Canadian Type.

Appendix 1 - 10



--------------------------------------------------------------------------------



 



     Section 2A.7. Canadian Letters of Credit.
     (a) The Canadian Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each Canadian
L/C Issuer agrees, in reliance upon the agreements of the other Canadian Banks
set forth in this Section 2A.7, (1) from time to time on any Canadian Business
Day prior to the Letter of Credit Expiration Date, to issue Canadian Letters of
Credit for the account of the Canadian Borrower, and to amend or renew Canadian
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Canadian Letters of Credit; and
(B) the Canadian Banks severally agree to participate in Canadian Letters of
Credit issued for the account of the Canadian Borrower; provided that (i) no
Canadian L/C Issuer shall be obligated to make any Canadian L/C Credit Extension
with respect to any Canadian Letter of Credit if the aggregate outstanding
amount of Letters of Credit, Canadian Letters of Credit and Sterling Letters of
Credit issued by it hereunder would exceed one-third (1/3) of the Total
Committed Amount, (ii) no Canadian L/C Issuer shall be obligated to make any
Canadian L/C Credit Extension with respect to any Canadian Letter of Credit if
the aggregate outstanding amount of Canadian Letters of Credit issued by it
hereunder would exceed an amount equal to the product of (x) the Canadian
Allocated Maximum Total Commitment times (y) a fraction, the numerator of which
is one (1), and the denominator of which, at each relevant time of
determination, is the then total number of Canadian L/C Issuers, and (iii) no
Canadian L/C Issuer shall be obligated to issue Canadian Letters of Credit and
no Canadian Bank shall be obligated to participate in any Canadian Letter of
Credit if as of the date of such Canadian L/C Credit Extension, (x) the Canadian
Total Outstanding Amount would exceed the Canadian Allocated Total Commitment or
(y) the outstanding Canadian Borrowings of any Canadian Bank, plus such Canadian
Bank’s Canadian Pro Rata Share of the outstanding Canadian L/C Obligations would
exceed such Canadian Bank’s Canadian Commitment. Within the foregoing limits,
and subject to the terms and conditions hereof, the Canadian Borrower’s ability
to obtain Canadian Letters of Credit shall be fully revolving, and accordingly
the Canadian Borrower may, during the foregoing period, obtain Canadian Letters
of Credit to replace Canadian Letters of Credit that have expired or that have
been drawn upon and reimbursed
     (ii) No Canadian L/C Issuer shall be under any obligation to issue any
Canadian Letter of Credit if:
     (A) any order, judgment or decree of any governmental body, agency or
official or arbitrator shall by its terms purport to enjoin or restrain such
Canadian L/C Issuer from issuing such Canadian Letter of Credit, or any law,
rule, regulation or order applicable to such Canadian L/C Issuer or any request
or directive (whether or not having the force of law) from any governmental
body, agency or official with jurisdiction over such Canadian L/C Issuer shall
prohibit, or request that such Canadian L/C Issuer refrain from, the issuance of
letters of credit generally or such Canadian Letter of Credit in particular or
shall impose upon such Canadian L/C Issuer with respect to such Canadian Letter
of Credit any restriction, reserve or capital requirement (for which such
Canadian L/C Issuer is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon such Canadian L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the date hereof and which such
Canadian L/C Issuer in good faith deems material to it;

Appendix 1 - 11



--------------------------------------------------------------------------------



 



     (B) subject to Section 2A.7(b)(iii), the expiry date of such requested
Canadian Letter of Credit would occur more than twelve months after the date of
issuance or last renewal, unless the Canadian Majority Banks have approved such
expiry date;
     (C) the expiry date of such requested Canadian Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Canadian Banks have
approved such expiry date;
     (D) the issuance of such Canadian Letter of Credit would violate one or
more reasonable and customary commercial banking policies of such Canadian L/C
Issuer generally applicable to the issuance of letters of credit and applied by
such Canadian L/C Issuer to other similarly situated borrowers under similar
credit facilities; or
     (E) such Canadian Letter of Credit is in an initial amount less than
$100,000 (or C$100,000), in the case of a commercial Canadian Letter of Credit,
or $500,000 (or C$500,000), in the case of a standby Canadian Letter of Credit,
or is to be denominated in a currency other than Dollars or Canadian Dollars.
     (iii) No Canadian L/C Issuer shall be under any obligation to amend,
extend, renew or otherwise modify any Canadian Letter of Credit if (A) such
Canadian L/C Issuer would have no obligation at such time to issue such Canadian
Letter of Credit in its amended, extended, renewed or modified form under the
terms hereof, or (B) the beneficiary of such Canadian Letter of Credit does not
accept the proposed amendment, extension, renewal or modification to such
Canadian Letter of Credit.
     (b) Procedures for Issuance and Amendment of Canadian Letters of Credit;
Auto-Renewal Canadian Letters of Credit.
     (i) Each Canadian Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Canadian Borrower delivered to the relevant
Canadian L/C Issuer (with a copy to the Canadian Administrative Agent) in the
form of a Canadian Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Canadian Borrower. Such Canadian Letter
of Credit Application must be received by the relevant Canadian L/C Issuer and
the Canadian Administrative Agent not later than 11:00 a.m. at least two
Canadian Business Days (or such later date and time as requested by the Canadian
Borrower and as the relevant Canadian L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Canadian Letter of Credit, such Canadian Letter of Credit Application shall
specify in form and detail satisfactory to the relevant Canadian L/C Issuer:
(A) the proposed issuance date of the requested Canadian Letter of Credit (which
shall be a Canadian Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the relevant Canadian L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Canadian Letter of Credit, such Canadian Letter of Credit Application shall
specify in form and detail satisfactory to the relevant Canadian L/C Issuer (1)
the Canadian Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Canadian Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant Canadian L/C Issuer may
require.

Appendix 1 - 12



--------------------------------------------------------------------------------



 



     (ii) Promptly after receipt of any Canadian Letter of Credit Application,
the relevant Canadian L/C Issuer will confirm with the Canadian Administrative
Agent (by telephone or in writing) that the Canadian Administrative Agent has
received a copy of such Canadian Letter of Credit Application from the Canadian
Borrower and, if not, the relevant Canadian L/C Issuer will provide the Canadian
Administrative Agent with a copy thereof. Upon receipt by the relevant Canadian
L/C Issuer of confirmation from the Canadian Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Canadian L/C
Issuer shall, on the requested date, issue a Canadian Letter of Credit for the
account of the Canadian Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the relevant Canadian L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Canadian Letter of Credit, each Canadian Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant Canadian
L/C Issuer a risk participation in such Canadian Letter of Credit in an amount
equal to the product of such Canadian Bank’s Canadian Pro Rata Share times the
amount of such Canadian Letter of Credit.
     (iii) If the Canadian Borrower so requests in any applicable Canadian
Letter of Credit Application, the relevant Canadian L/C Issuer may, in its sole
and absolute discretion, agree to issue a Canadian Letter of Credit that has
automatic renewal provisions (each, a “Canadian Auto-Renewal Letter of Credit”);
provided that any such Canadian Auto-Renewal Letter of Credit must permit the
relevant Canadian L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Canadian
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Canadian Nonrenewal Notice Date”) in each such twelve-month
period to be agreed upon at the time such Canadian Letter of Credit is issued.
Unless otherwise directed by the relevant Canadian L/C Issuer, the Canadian
Borrower shall not be required to make a specific request to the relevant
Canadian L/C Issuer for any such renewal. Once a Canadian Auto-Renewal Letter of
Credit has been issued, the Canadian Banks shall be deemed to have authorized
(but may not require) the relevant Canadian L/C Issuer to permit the renewal of
such Canadian Letter of Credit at any time prior to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that the relevant
Canadian L/C Issuer shall not permit any such renewal if the relevant Canadian
L/C Issuer has determined that it would have no obligation at such time to issue
such Canadian Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2A.7(a)(ii) or otherwise), or it has
received notice (which may be by telephone or in writing) on or before the day
that is two Canadian Business Days before the Canadian Nonrenewal Notice Date
(1) from the Canadian Administrative Agent that the Canadian Majority Banks have
elected not to permit such renewal or (2) from the Canadian Administrative
Agent, any Canadian Bank or the Canadian Borrower that one or more of the
applicable conditions specified in Section 3A.2 is not then satisfied. If a
Default or Event of Default has occurred and is continuing immediately prior to
the Letter of Credit Expiration Date, such Canadian Auto-Renewal Letter of
Credit shall not be renewed.
     (iv) Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant Canadian L/C Issuer will
also deliver to the Canadian Borrower and the Canadian Administrative Agent a
true and complete copy of such Canadian Letter of Credit or amendment.

Appendix 1 - 13



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) On the date of any payment by any Canadian L/C Issuer under any
Canadian Letter of Credit (each such date, a “Canadian Honor Date”), the
relevant Canadian L/C Issuer shall notify the Canadian Borrower and the Canadian
Administrative Agent of such payment. If the relevant Canadian L/C Issuer shall
give such notice prior to 11:00 a.m. on the Canadian Honor Date, by not later
than 11:00 a.m. on the Canadian Honor Date, the Canadian Borrower shall
reimburse the relevant Canadian L/C Issuer through the Canadian Administrative
Agent in an amount equal to the amount of such drawing; otherwise, the Canadian
Borrower shall reimburse the relevant Canadian L/C Issuer through the Canadian
Administrative Agent in an amount equal to the amount of such drawing by
11:00 a.m. on the Canadian Business Day following the Canadian Honor Date. If
the Canadian Borrower fails to reimburse the relevant Canadian L/C Issuer as
required by the foregoing, the Canadian Administrative Agent shall promptly
notify each Canadian Bank of the Canadian Honor Date, the amount of the
unreimbursed drawing (the “Canadian Unreimbursed Amount”), and the amount of
such Canadian Bank’s Canadian Pro Rata Share thereof. In such event, the
Canadian Borrower shall be deemed to have requested a Canadian Borrowing of
Canadian Prime Rate Advances to be disbursed on the Canadian Honor Date in an
amount equal to the Canadian Unreimbursed Amount, without regard to the minimum
and multiples specified in Section 2A.1 for the principal amount of Canadian
Prime Rate Advances, but subject to compliance with the conditions set forth in
Section 3A.2 (other than (i) the delivery of a Canadian Notice of Borrowing and
(ii) the absence of a Default which is based upon the Canadian Borrower’s
failure to fully and timely reimburse for such drawing). Any notice given by any
Canadian L/C Issuer or the Canadian Administrative Agent pursuant to this
Section 2A.7(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Canadian Bank (including the Canadian Bank acting as the relevant
Canadian L/C Issuer) shall upon receipt of any notice from the Canadian
Administrative Agent pursuant to Section 2A.7(c)(i) make funds available to the
Canadian Administrative Agent for the account of the relevant Canadian L/C
Issuer at the Canadian Administrative Agent’s office in an amount equal to its
Canadian Pro Rata Share of the Canadian Unreimbursed Amount not later than
12:00 p.m. on the Canadian Honor Date specified in such notice by the Canadian
Administrative Agent, whereupon, subject to the provisions of
Section 2A.7(c)(iii), each Canadian Bank that so makes funds available shall be
deemed to have made a Canadian Prime Rate Advance subject to compliance with the
conditions set forth in Section 3A.2 (other than (i) the delivery of a Canadian
Notice of Borrowing and (ii) the absence of a Default which is based upon the
Canadian Borrower’s failure to fully and timely reimburse for such drawing) to
the Canadian Borrower in such amount and the corresponding Canadian Unreimbursed
Amount shall be deemed refinanced. The Canadian Administrative Agent shall remit
the funds so received to the relevant Canadian L/C Issuer.
     (iii) With respect to any Canadian Unreimbursed Amount that is not fully
refinanced by a Canadian Borrowing or a deemed Canadian Borrowing under
Section 2A.7(c)(i) or (ii) because the conditions set forth in Section 3A.2 and
not excused under Section 2A.7(c)(i) or (ii) cannot be satisfied on the Canadian
Honor Date, then (A) the relevant Canadian L/C Issuer will notify the Borrower
of such event and the amount of such Canadian Unreimbursed Amount that has not
been refinanced and (B) such Canadian Unreimbursed Amount that is not so
refinanced (1) shall thereafter bear interest on the amount thereof from time to
time outstanding at a rate per annum equal to 2% above the Canadian Prime Rate
in effect from time to time and (2) shall be due and payable on the 15th day
following the Canadian Borrower’s receipt of such notice from

Appendix 1-14



--------------------------------------------------------------------------------



 



such Canadian L/C Issuer. In such event, each Canadian Bank’s payment to the
Canadian Administrative Agent for the account of the relevant Canadian L/C
Issuer pursuant to Section 2A.7(c)(ii) shall be payment in respect of its
participation in such Canadian Unreimbursed Amount and shall constitute a
Canadian L/C Advance from such Canadian Bank in satisfaction of its
participation obligation under this Section 2A.7.
     (iv) Until each Canadian Bank funds its Canadian Advance or Canadian L/C
Advance pursuant to this Section 2A.7(c) to reimburse the relevant Canadian L/C
Issuer for any amount drawn under any Canadian Letter of Credit, interest in
respect of such Canadian Bank’s Canadian Pro Rata Share of such amount shall be
solely for the account of the relevant Canadian L/C Issuer.
     (v) Each Canadian Bank’s obligation to reimburse the relevant Canadian L/C
Issuer for amounts drawn under Canadian Letters of Credit, as contemplated by
this Section 2A.7(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Bank may have against the
relevant Canadian L/C Issuer, the Canadian Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of a reimbursement to a Canadian L/C Issuer shall
constitute a Canadian Borrowing if the Canadian Borrower is unable to satisfy
the conditions set forth in Section 3A.2 (other than (i) delivery by the
Canadian Borrower of a Canadian Notice of Borrowing and (ii) the absence of a
Default which is based upon the Canadian Borrower’s failure to fully and timely
reimburse for such drawing) and no such making of a reimbursement shall relieve
or otherwise impair the obligation of the Canadian Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by the relevant Canadian
L/C Issuer under any Canadian Letter of Credit, together with interest as
provided in Section 2A.7(c).
     (vi) If any Canadian Bank fails to make available to the Canadian
Administrative Agent for the account of a Canadian L/C Issuer any amount
required to be paid by such Canadian Bank pursuant to the foregoing provisions
of this Section 2A.7(c) by the time specified in Section 2A.7(c)(ii), the
relevant Canadian L/C Issuer shall be entitled to recover from such Canadian
Bank (acting through the Canadian Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the relevant Canadian
L/C Issuer at a rate per annum equal to the Canadian Prime Rate from time to
time in effect. A certificate of a Canadian L/C Issuer submitted to any Canadian
Bank (through the Canadian Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after a Canadian L/C Issuer has made a payment under any
Canadian Letter of Credit and has received from any Canadian Bank such Canadian
Bank’s Canadian L/C Advance in respect of such payment in accordance with
Section 2A.7(c), if the Canadian Administrative Agent receives for the account
of the relevant Canadian L/C Issuer any payment in respect of the related
Canadian Unreimbursed Amount or interest thereon (whether directly from the
Canadian Borrower or otherwise, including proceeds of Canadian Cash Collateral
applied thereto by the Canadian Administrative Agent), the Canadian
Administrative Agent will distribute to such Canadian Bank its Canadian Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Bank’s

Appendix 1 - 15



--------------------------------------------------------------------------------



 



Canadian L/C Advance was outstanding) in the same funds as those received by the
Canadian Administrative Agent.
     (ii) If any payment received by the Canadian Administrative Agent for the
account of a Canadian L/C Issuer pursuant to Section 2A.7(c)(i) is required to
be returned under any of the circumstances described in Section 8.5(a)
(including pursuant to any settlement entered into by the relevant Canadian L/C
Issuer in its discretion), each Canadian Bank shall pay to the Canadian
Administrative Agent for the account of the relevant Canadian L/C Issuer its
Canadian Pro Rata Share thereof on demand of the Canadian Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Canadian Bank, at a rate per annum equal to the Canadian Prime
Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Canadian Borrower to
reimburse the relevant Canadian L/C Issuer for each drawing under each Canadian
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Canadian Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Canadian Borrower may have at any time against any beneficiary or
any transferee of such Canadian Letter of Credit (or any Person for whom any
such beneficiary or any such transferee may be acting), any Canadian L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Canadian Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Canadian Letter of
Credit;
     (iv) any payment by the relevant Canadian L/C Issuer under such Canadian
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Canadian Letter of Credit; or any payment
made by the relevant Canadian L/C Issuer under such Canadian Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Canadian Letter of Credit, including any arising in connection with any
proceeding under the Bankruptcy and Insolvency Act (Canada) or any other law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Canadian Borrower.
     The Canadian Borrower shall promptly examine a copy of each Canadian Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with the Canadian Borrower’s instructions or other
irregularity, the Canadian Borrower will immediately notify the relevant
Canadian L/C Issuer. The Canadian Borrower

Appendix 1 - 16



--------------------------------------------------------------------------------



 



shall be conclusively deemed to have waived any such claim against a Canadian
L/C Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of Canadian L/C Issuer. Each Canadian Bank and the Canadian
Borrower agree that, in paying any drawing under a Canadian Letter of Credit, no
Canadian L/C Issuer shall have any responsibility to obtain any document (other
than documents purporting to be sight drafts, certificates and other documents
expressly required by the Canadian Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of any Canadian L/C
Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of a Canadian L/C Issuer shall be liable to any
Canadian Bank for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Canadian Banks or the Canadian Majority
Banks, as applicable; (ii) any action taken or omitted unless a court of
competent jurisdiction determines by a final, non-appealable judgment that the
taking or omitting of such action constituted gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Canadian Letter of
Credit or Canadian Letter of Credit Application. The Canadian Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Canadian Letter of Credit; provided, however, that
this assumption is not intended to, and shall not, preclude the Canadian
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of any
Canadian L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of a Canadian L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2A.7(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Canadian Borrower may have a claim against a
Canadian L/C Issuer, and a Canadian L/C Issuer may be liable to the Canadian
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Canadian Borrower or its
Subsidiaries which the Canadian Borrower proves were caused by (A) a Canadian
L/C Issuer’s willful misconduct or gross negligence or (B) a Canadian L/C
Issuer’s willful failure to pay under any Canadian Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Canadian Letter of Credit.
In furtherance and not in limitation of the foregoing, a Canadian L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Canadian L/C Issuer shall be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Canadian Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.
     (g) Canadian Cash Collateral. Upon the request of the Canadian
Administrative Agent, (i) if a Canadian L/C Issuer has honored any full or
partial drawing request under any Canadian Letter of Credit and such drawing has
resulted in a Canadian Unreimbursed Amount, or (ii) if, as of the Letter of
Credit Expiration Date, any Canadian Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, and in each case so long as such
Canadian Unreimbursed Amount or Canadian Letter of Credit remains outstanding,
the Canadian Borrower shall immediately Canadian Cash Collateralize such then
outstanding Canadian L/C Obligations (in an amount equal to such outstanding L/C
Obligations determined as of the date of such Canadian Unreimbursed Amount or
the Letter of Credit Expiration Date, as the case may be). For purposes hereof,
“Canadian Cash Collateralize” means to pledge and deposit with or

Appendix 1 - 17



--------------------------------------------------------------------------------



 



deliver to the Canadian Administrative Agent, for the benefit of the relevant
Canadian L/C Issuer and the Canadian Banks, as collateral for such Canadian L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Canadian Administrative Agent and the relevant
Canadian L/C Issuer (which documents are hereby consented to by the Canadian
Banks). Derivatives of such term have corresponding meanings. The Canadian
Borrower hereby grants to the Canadian Administrative Agent, for the benefit of
any Canadian L/C Issuer and the Canadian Banks, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing, which security interest shall be deemed automatically terminated and
such collateral subject to the Canadian Borrower’s instruction on return, upon
such Canadian L/C Obligations no longer being outstanding. Cash collateral shall
be maintained in blocked, non-interest bearing deposit accounts at the Canadian
Administrative Agent.
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a
Canadian L/C Issuer and the Canadian Borrower, when a Canadian Letter of Credit
is issued (i) the rules of the ISP shall apply to each standby Canadian Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the ICC at the time of
issuance (including, if in effect at each relevant time, the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Canadian Letter of Credit.
     (i) Canadian Letter of Credit Fees. The Canadian Borrower shall pay to the
Canadian Administrative Agent for the account of each Canadian Bank in
accordance with its Canadian Pro Rata Share, a Canadian Letter of Credit fee for
each Canadian Letter of Credit equal to the L/C Fee Rate times the daily maximum
amount available to be drawn under such Canadian Letter of Credit, it being
agreed that with respect to any Canadian Letter of Credit that, by its terms or
the terms of the related Canadian Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Canadian
Letter of Credit shall be deemed to be the maximum stated amount of such
Canadian Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on the first Canadian Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Canadian Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. The L/C Fee Rate for each
calendar quarter shall be determined as provided in Schedule I based on the
Rating Level in effect on each applicable day of such quarter.
     (j) Fronting Fee and Documentary and Processing Charges Payable to Canadian
L/C Issuer. The Canadian Borrower shall pay directly to a Canadian L/C Issuer
for its own account a fronting fee with respect to each Canadian Letter of
Credit equal to 0.20% per annum times the daily maximum amount available to be
drawn under such Canadian Letter of Credit, it being agreed that with respect to
any Canadian Letter of Credit that, by its terms or the terms of the related
Canadian Letter of Credit Application or any other document, agreement or
instrument related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Canadian Letter of Credit shall be
deemed to be the maximum stated amount of such Canadian Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. Such fronting fee shall be computed on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Canadian Business Day after the end of each March, June, September and December,
commencing with

Appendix 1 - 18



--------------------------------------------------------------------------------



 



the first such date to occur after the issuance of such Canadian Letter of
Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Canadian Borrower shall pay directly to a Canadian L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Canadian L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
     (k) Conflict with Canadian Letter of Credit Application. In the event of
any conflict between the terms hereof and the terms of any Canadian Letter of
Credit Application, the terms hereof shall control.
     Section 2A.8. Prepayments. (a) The Canadian Borrower may (x) in respect of
Canadian Bankers’ Acceptances, upon at least three Canadian Business Days’
notice, and (y) in respect of Canadian Prime Rate Advances, upon notice by
11:00 A.M. on the day of the proposed prepayment, to the Canadian Administrative
Agent (which shall promptly notify each Canadian Bank) stating the proposed date
and aggregate principal amount of the prepayment and the Canadian Types of
Canadian Advances to be prepaid, and if such notice is given the Canadian
Borrower shall prepay the outstanding principal amounts of the Canadian Advances
comprising part of the same Canadian Borrowing in whole or ratably in part,
together, in the case of prepayment of Canadian Prime Rate Advances, with
accrued interest to the date of such prepayment on the principal amount prepaid
without premium or penalty; provided that (i) any prepayment of Canadian
Bankers’ Acceptances shall be in a principal amount of C$100,000 or a whole
multiple of C$100,000 in excess thereof and shall be made in accordance with
Section 2A.11(e), and (ii) any prepayment of Canadian Prime Rate Advances shall
be in a principal amount of C$5,000,000 or a whole multiple of C$1,000,000 in
excess thereof, or, in each case, if less, the entire principal amount thereof
then outstanding.
     (b) Subject to Section 2A.12, if for any reason the Canadian Total
Outstanding Amount at any time exceeds the Canadian Allocated Total Commitment
then in effect, the Canadian Borrower shall immediately prepay Canadian
Borrowings, Canadian Bankers’ Acceptances and/or Canadian Cash Collateralize the
Canadian L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Canadian Borrower shall not be required to Canadian Cash
Collateralize the Canadian L/C Obligations pursuant to this Section 2A.8(b)
unless after the prepayment in full of the Canadian Borrowings and Canadian
Bankers’ Acceptances the Canadian Total Outstanding Amount exceeds the Canadian
Allocated Total Commitment then in effect.
     Section 2A.9. Payments and Computations. (a) The Canadian Borrower shall
make each payment due from it under any Loan Document not later than 11:00 A.M.
on the day when due in Canadian Dollars to the Canadian Administrative Agent at
its Payment Office in same day funds without setoff, deduction or counterclaim
except as may be permitted pursuant to Section 2.14. The Canadian Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest or other amounts due from it hereunder
ratably to the Canadian Banks (decreased, as to any Canadian Bank, for any taxes
withheld in respect of such Canadian Bank as contemplated by Section 2.14(b))
for the account of their respective Canadian Lending Offices, and like funds
relating to the payment of any other amount payable to any Canadian Bank to such
Canadian Bank for the account of its Canadian Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

Appendix 1 - 19



--------------------------------------------------------------------------------



 



     (b) All computations of interest based on the Canadian Prime Rate shall be
made by the Canadian Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
is payable. Each determination by the Canadian Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
     (c) Whenever any payment hereunder or under the Canadian Notes shall be
stated to be due on a day other than a Canadian Business Day, such payment shall
be made on the next succeeding Canadian Business Day, and such extension of time
shall in such case be included in the computation of payment of any interest or
fee, as the case may be, due hereunder.
     (d) Unless the Canadian Administrative Agent shall have received notice
from the Canadian Borrower prior to the date on which any payment is due from
the Canadian Borrower to the Canadian Banks hereunder that the Canadian Borrower
will not make such payment in full, the Canadian Administrative Agent may assume
that the Canadian Borrower has made such payment in full to the Canadian
Administrative Agent on such date, and the Canadian Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Canadian Bank on
such due date an amount equal to the amount then due such Canadian Bank. If and
to the extent the Canadian Borrower shall not have so made such payment in full
to the Canadian Administrative Agent, each Canadian Bank shall, subject to
Section 8.8, repay to the Canadian Administrative Agent forthwith on demand such
amount distributed to such Canadian Bank together with interest thereon, for
each day from the date such amount is distributed to such Canadian Bank until
the earlier of (i) the date such Canadian Bank repays such amount to the
Canadian Administrative Agent and (ii) the date two Canadian Business Days after
the date such amount is so distributed, at the Canadian Prime Rate and
thereafter until the date such Canadian Bank repays such amount to the Canadian
Administrative Agent at the Canadian Prime Rate plus 2%.
     Section 2A.10. Canadian Allocation and Reallocation of the Commitments.
Prior to any termination by the Borrower pursuant to Section 2.16 of its right
to allocate a portion of the Total Committed Amount as the Canadian Allocated
Total Commitment, the Borrower may by notice to the Administrative Agent and the
Canadian Administrative Agent allocate (or reallocate, if previously allocated)
a portion of the Commitments specified therein as the Canadian Allocated Total
Commitment; provided that (i) any such notice shall be received by the
Administrative Agent and Canadian Administrative Agent not later than 11:00 a.m.
five Canadian Business Days prior to the date such allocation or reallocation
shall become effective, (ii) any such allocation or reallocation shall be in an
aggregate amount of $5,000,000 or any whole multiple in excess thereof, not to
exceed the Canadian Allocated Maximum Total Commitment, or shall be a
reallocation to zero, (iii) the Borrower shall not allocate or reallocate any
portion of the Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder (a) the Total Outstanding Amount would exceed the Total
Committed Amount, (b) the Canadian Total Outstanding Amount would exceed the
Canadian Allocated Total Commitment, (c) the sum of such Bank’s outstanding
Advances plus such Bank’s Pro Rata Share of outstanding L/C Obligations would
exceed such Bank’s Commitment; or (d) the sum of such Canadian Bank’s
outstanding Canadian Advances plus such Canadian Bank’s Pro Rata Share of
outstanding Canadian L/C Obligations would exceed such Canadian Bank’s Canadian
Commitment, and (v) the Borrower shall make no more than four allocations or
reallocations of the Commitments in any calendar year. The Administrative Agent
will promptly notify the Banks or their Canadian branches or Affiliates with
Canadian Allocated Commitments of any such notice of allocation or

Appendix 1 - 20



--------------------------------------------------------------------------------



 



reallocation of the Commitments and the amount of their respective Canadian
Allocated Commitments, and shall notify all Banks of the Commitments and
Canadian Allocated Total Commitment upon the effectiveness of such allocation or
reallocation.
     Section 2A.11. Canadian Bankers’ Acceptances.
     (a) Creation of Canadian Bankers’ Acceptances. Upon receipt of a Notice of
Canadian Borrowing requesting purchase or acceptance of Canadian Bankers’
Acceptances, and subject to the provisions of this Agreement, each Canadian Bank
shall accept, in accordance with its Canadian Pro Rata Share of the requested
Canadian Borrowing from time to time such Canadian Bankers’ Acceptances as the
Canadian Borrower shall request.
     (b) Terms of Acceptance by the Canadian Banks.
          (i) Delivery and Payment. Subject to Sections 2A.11(c) and 2A.11(d)
and only if a valid appointment pursuant to Section 2A.11(b)(v) is not in place,
the Canadian Borrower shall pre-sign and deliver to each Canadian Bank bankers’
acceptance drafts in sufficient quantity to meet the Canadian Borrower’s
requirements for anticipated Canadian Borrowings by way of Canadian Bankers’
Acceptances. The Canadian Borrower shall, at its option, provide for payment to
the Canadian Administrative Agent for the benefit of Canadian Banks of each
Canadian Bankers’ Acceptance on the date on which a Canadian Bankers’ Acceptance
matures, either by payment of the full face amount thereof or through
utilization of a conversion to another Canadian Type of Canadian Borrowing in
accordance with this Agreement, or through a combination thereof. Canadian
Borrower waives presentment for payment of Canadian Bankers’ Acceptances by
Canadian Banks and shall not claim from Canadian Banks any days of grace for the
payment at maturity of Canadian Bankers’ Acceptances. Any amount owing by the
Canadian Borrower in respect of any Canadian Bankers’ Acceptance which is not
paid in accordance with the foregoing, shall, as and from the date on which such
Canadian Bankers’ Acceptance matures, be deemed to be outstanding hereunder as a
Canadian Prime Rate Advance.
          (ii) No Liability. The Canadian Administrative Agent and Canadian
Banks shall not be liable for any damage, loss or improper use of any bankers’
acceptance draft endorsed in blank except for any loss arising by reason of the
Canadian Administrative Agent or a Canadian Bank failing to use the same
standard of care in the custody of such bankers’ acceptance drafts as the
Canadian Administrative Agent or such Canadian Bank use in the custody of their
own property of a similar nature.
          (iii) Canadian Bankers’ Acceptances Purchased by Canadian Banks. Where
the Canadian Borrower so elects in the Notice of Canadian Borrowing or fails to
elect to market such Canadian Bankers’ Acceptances under Section 2A.11(b)(iv) in
such notice, each Canadian Bank shall purchase Canadian Bankers’ Acceptances
accepted by it for an amount equal to the Canadian Discount Proceeds.
          (iv) Marketing. Where the Canadian Borrower so elects in the Notice of
Canadian Borrowing in respect of a Canadian Advance, it shall be responsible
for, and shall make its own arrangements with respect to, the marketing of all
(but not less than all) Canadian Bankers’ Acceptances issued in connection with
such Canadian Advance.

Appendix 1 - 21



--------------------------------------------------------------------------------



 



          (v) Power of Attorney. To facilitate the procedures contemplated in
this Agreement, the Canadian Borrower hereby appoints each Canadian Bank from
time to time as the attorney-in-fact of the Canadian Borrower to execute,
endorse and deliver on behalf of the Canadian Borrower drafts or depository
bills in the form or forms prescribed by such Canadian Bank for Canadian
Bankers’ Acceptances denominated in Canadian Dollars. Each Canadian Bankers’
Acceptance executed and delivered by a Canadian Bank on behalf of the Canadian
Borrower shall be as binding upon the Canadian Borrower as if it had been
executed and delivered by a Responsible Officer of the Canadian Borrower. The
foregoing appointment shall cease to be effective, in respect of any Canadian
Bank regarding the Canadian Borrower, three Canadian Business Days following
receipt by such Canadian Bank of a written notice from the Canadian Borrower
revoking such appointment (which notice shall be copied to the Canadian
Administrative Agent); provided that any such revocation shall not affect
Canadian Bankers’ Acceptances previously executed and delivered by such Canadian
Bank pursuant to such appointment.
          (vi) Pro-Rata Treatment of Canadian Advances.
               (A) In the event it is not practicable to allocate Canadian
Bankers’ Acceptances to each Canadian Bank such that the aggregate amount of
Canadian Bankers’ Acceptances required to be purchased by such Canadian Bank
hereunder is in a whole multiple of C$100,000, the Canadian Administrative Agent
is authorized by the Canadian Borrower and each Canadian Bank to make such
allocation as the Canadian Administrative Agent determines in its sole and
unfettered discretion may be equitable in the circumstances and, if the
aggregate amount of such Canadian Bankers’ Acceptances is not a whole multiple
of C$100,000, then the Canadian Administrative Agent may allocate (on a basis
considered by it to be equitable) the excess of such Canadian Bankers’
Acceptances over the next lowest whole multiple of C$100,000 to one Canadian
Bank, which shall purchase a Canadian Bankers’ Acceptance with a face amount
equal to the excess and having the same term as the corresponding Canadian
Bankers’ Acceptances. In no event shall the portion of the outstanding Canadian
Borrowings by way of Canadian Bankers’ Acceptances of a Canadian Bank exceed
such Canadian Bank’s Pro Rata Share of the aggregate Canadian Borrowings by way
of Canadian Bankers’ Acceptances by more than C$100,000 as a result of such
exercise of discretion by the Canadian Administrative Agent.
               (B) If during the term of any Canadian Bankers’ Acceptance
accepted by a Canadian Bank hereunder the Canadian Stamping Fee Rate changes as
a result of a change in the Applicable Margin or an Event of Default occurs and
is continuing, the fee paid to such Canadian Bank by the Canadian Borrower
pursuant to Section 2A.3(c) (in this paragraph called the “Initial Fee”) with
respect to such Canadian Bankers’ Acceptance shall be recalculated based upon
such change in the Canadian Stamping Fee Rate or the existence of such Event of
Default for the number of days during the term of such Canadian Bankers’
Acceptance that such change is applicable or such Event of Default exists. If
such recalculated amount is in excess of the Initial Fee then the Canadian
Borrower shall pay to such Canadian Bank the amount of such excess, and if such
recalculated amount is less than the Initial Fee, then the amount of such
reduction shall be credited to other amounts payable by the Canadian Borrower to
such Canadian Bank.

Appendix 1 - 22



--------------------------------------------------------------------------------



 



     (c) General Procedures for Canadian Bankers’ Acceptances.
          (i) Marketing Notice. The Canadian Borrower may in a Notice of
Canadian Borrowing request a Canadian Borrowing by way of Canadian Bankers’
Acceptances and, if the Canadian Borrower is responsible for marketing of such
Canadian Bankers’ Acceptances under Section 2A.11(b)(iv), by subsequent notice
to the Canadian Administrative Agent provide the Canadian Administrative Agent,
which shall in turn notify each Canadian Bank, with information as to the
discount proceeds payable by the purchasers of the Canadian Bankers’ Acceptances
and the party to whom delivery of the Canadian Bankers’ Acceptances by each
Canadian Bank is to be made against delivery to each Canadian Bank of the
applicable discount proceeds, but if it does not do so, the Canadian Borrower
shall initiate a telephone call to the Canadian Administrative Agent by
10:00 a.m. Toronto, Ontario time on the date of advance, or the date of the
conversion or rollover, as applicable, and provide such information to the
Canadian Administrative Agent. Such discount proceeds less the fee calculated in
accordance with Section 2A.3(b) shall promptly be delivered to the Canadian
Agent. Any such telephone advice shall be subject to Section 2A.2 and shall be
confirmed by a written notice of the Canadian Borrower to the Canadian
Administrative Agent prior to 2:00 p.m. Toronto, Ontario time on the same day.
          (ii) Rollover. In the case of a rollover of maturing Canadian Bankers’
Acceptances, issued by a Canadian Bank, such Canadian Bank, in order to satisfy
the continuing liability of the Canadian Borrower to the Canadian Bank for the
face amount of the maturing Canadian Bankers’ Acceptances issued by the Canadian
Borrower, shall retain for its own account the Canadian Net Proceeds of each new
Canadian Bankers’ Acceptance issued by it in connection with such rollover; and
the Canadian Borrower shall, on the maturity date of the maturing Canadian
Bankers’ Acceptances issued by the Canadian Borrower, pay to the Canadian
Administrative Agent for the benefit of Canadian Banks an amount equal to the
difference between the face amount of the maturing Canadian Bankers’ Acceptances
and the aggregate Canadian Net Proceeds of the new Canadian Bankers’
Acceptances.
          (iii) Conversion from Canadian Prime Rate Advances. In the case of a
conversion from a Canadian Prime Rate Advance into a Canadian Borrowing by way
of Canadian Bankers’ Acceptances to be accepted by a Canadian Bank pursuant to
Sections 2A.11(a), (b) and (c), such Canadian Bank, in order to satisfy the
continuing liability of the Canadian Borrower to it for the principal amount of
the Canadian Prime Rate Advances owing by the Canadian Borrower being converted,
shall retain for its own account the Canadian Discount Proceeds of each new
Canadian Bankers’ Acceptance issued by it in connection with such conversion;
and the Canadian Borrower shall, on the date of issuance of the Canadian
Bankers’ Acceptances, pay to the Canadian Administrative Agent for the benefit
of Canadian Banks an amount equal to the difference between the aggregate
principal amount of the Canadian Prime Rate Advances owing by the Canadian
Borrower being converted owing to the Canadian Banks and the aggregate Canadian
Discount Proceeds of such Canadian Bankers’ Acceptances.
          (iv) Conversions to Canadian Prime Rate Advances. In the case of a
conversion of a Canadian Borrowing by way of Canadian Bankers’ Acceptances into
Canadian Prime Rate Advances, each Canadian Bank, in order to satisfy the
liability of the Canadian Borrower to it for the face amount of the maturing
Canadian Bankers’ Acceptances, shall record the obligation of the Canadian
Borrower to it as a Canadian Prime Rate Advance, unless the Canadian Borrower
provides for payment to the Canadian Administrative Agent for the benefit of
Canadian Banks of the face amount of the maturing Canadian Bankers’ Acceptance
in some other manner acceptable to Canadian Banks, including conversion to
another Canadian Type of Canadian Borrowing.

Appendix 1 - 23



--------------------------------------------------------------------------------



 



          (v) Authorization. The Canadian Borrower hereby authorizes each
Canadian Bank to complete, stamp, hold, sell, rediscount or otherwise dispose of
all Canadian Bankers’ Acceptances accepted by it pursuant to this Section in
accordance with the instructions provided by the Canadian Borrower pursuant to
Sections 2A.1 and 2A.2, as applicable.
          (vi) Depository Notes. The parties agree that in the administering of
Canadian Bankers’ Acceptances, each Canadian Bank may avail itself of the debt
clearing services offered by a clearing house for depository notes pursuant to
the Depository Bills and Notes Act (Canada) and that the procedures set forth in
Article II be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.
     (d) Execution of Bankers’ Acceptances. The signatures of any authorized
signatory on Canadian Bankers’ Acceptances may, at the option of the Canadian
Borrower, be reproduced in facsimile and such Canadian Bankers’ Acceptances
bearing such facsimile signatures shall be binding on the Canadian Borrower as
if they had been manually signed by such authorized signatory. Notwithstanding
that any person whose signature appears on any Canadian Bankers’ Acceptance as a
signatory may no longer be an authorized signatory of the Canadian Borrower at
the date of issuance of a Canadian Bankers’ Acceptance, and notwithstanding that
the signature affixed may be a reproduction only, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and as if such signature had been
manually applied, and any such Canadian Bankers’ Acceptance so signed shall be
binding on the Canadian Borrower.
     (e) Escrowed Funds. Upon the occurrence of an Event of Default and an
acceleration of the Canadian Advances under Section 6.1 or upon a prepayment
permitted under Section 2A.8, the Canadian Borrower shall forthwith pay to the
Canadian Administrative Agent for deposit into an escrow account maintained by
and in the name of Canadian Administrative Agent for the benefit of Canadian
Banks in accordance with their Canadian Pro Rata Shares an amount equal to the
Canadian Banks’ maximum potential liability (as determined by the Canadian
Administrative Agent) under then outstanding Canadian Bankers’ Acceptances for
the Canadian Borrower (the “Canadian Escrow Funds”). The Canadian Escrow Funds
shall be held by the Canadian Administrative Agent for set-off against future
amounts owing by the Canadian Borrower in respect to such Canadian Bankers’
Acceptances and pending such application shall bear interest at the rate
declared by the Canadian Administrative Agent from time to time as that payable
by it in respect of deposits for such amount and for such period relative to the
maturity date of the Canadian Bankers’ Acceptances, as applicable. If such Event
of Default is either waived or cured in compliance with the terms of this
Agreement, then the Canadian Escrow Funds, together with any accrued interest to
the date of release, shall be forthwith released to the Canadian Borrower.
     (f) Market Disruption: Notwithstanding anything to the contrary herein
contained, if:
          (i) the Canadian Administrative Agent (acting reasonably), makes a
determination, which determination shall be conclusive and binding upon the
Canadian Borrower, and notifies the Canadian Borrower, that there no longer
exists an active market for bankers’ acceptances accepted by the Canadian Banks
hereunder; or
          (ii) the Canadian Administrative Agent is advised by one or more
Canadian Banks holding at least 25% of the Canadian Total Committed Amount by
written notice (each, a “BA Suspension Notice”) that such Canadian Bank or Banks
(acting reasonably) have

Appendix 1 - 24



--------------------------------------------------------------------------------



 



determined that the Canadian BA Discount Rate will not or does not accurately
reflect the discount rate which would be applicable to a sale of Canadian
Bankers’ Acceptances accepted by such Canadian Banks in the market for the
applicable term;
then the Canadian Administrative Agent shall promptly notify the Canadian
Borrower and the Canadian Banks of the occurrence of the events described in
either clause (i) or (ii) above and that, as a result:
          (A) the right of the Canadian Borrower to request Canadian Bankers’
Acceptances or Canadian BA Equivalent Loans from any Canadian Bank hereunder has
been suspended until the Canadian Administrative Agent (acting reasonably)
determines that the circumstances causing such suspension no longer exist;
          (B) any outstanding Notice of Canadian Borrowing requesting a Canadian
Advance by way of Canadian Bankers’ Acceptances or Canadian BA Equivalent Loans
hereunder has been deemed to be a Notice of Canadian Borrowing requesting a
Canadian Prime Rate Advance in the amount specified in the original Notice of
Canadian Borrowing;
          (C) any outstanding Canadian Notice of Conversion or Notice of
Canadian Borrowing requesting a Conversion of a Canadian Borrowing hereunder
into a Canadian Borrowing by way of Canadian Bankers’ Acceptances or Canadian BA
Equivalent Loans has been deemed to be a Canadian Notice of Conversion
requesting a Conversion of such Canadian Borrowing into a Canadian Prime Rate
Advance; and
          (D) any outstanding Notice of Canadian Borrowing requesting a rollover
of Canadian Bankers’ Acceptances or Canadian BA Equivalent Loans under such
Credit Facility has been deemed to be a Canadian Notice of Conversion requesting
a Conversion of such Canadian Borrowing into a Canadian Prime Rate Advance.
Upon the termination of any suspension described in clause (A) above or if the
circumstances giving rise to such suspension no longer exist, then the Canadian
Administrative Agent shall promptly notify the Canadian Borrower and the
Canadian Banks. A BA Suspension Notice shall be effective upon receipt of the
same by the Canadian Administrative Agent if received prior to 10:00 a.m. on a
Canadian Business Day and, if not, then on the next following Canadian Business
Day, except in connection with a Canadian Notice of Borrowing or Canadian Notice
of Conversion previously received by the Canadian Administrative Agent, in which
case the applicable BA Suspension Notice shall only be effective with respect to
such previously received Canadian Notice of Borrowing or Canadian Notice of
Conversion if received by the Canadian Administrative Agent prior to 10:00 a.m.
two (2) Canadian Business Days prior to the proposed drawdown date or rollover
date or conversion date (as applicable) applicable to such previously received
Canadian Notice of Borrowing or Canadian Notice of Conversion (as applicable).
     Section 2A.12. Currency Fluctuations. Notwithstanding any other provision
of this Agreement, the Canadian Administrative Agent shall have the right to
calculate the Canadian Total Outstanding Amount for all purposes including
making a determination from time to time of the available undrawn portion of the
Canadian Total Committed Amount. If following such calculation, the Canadian
Administrative Agent determines that the Canadian Total Outstanding Amount is
greater than 105% of the Canadian Total Committed Amount at such time, then the
Canadian Administrative Agent shall so advise the Canadian Borrower and the
Canadian Borrower shall following such advice repay, on the later of (a) five
Canadian Business Days after

Appendix 1 - 25



--------------------------------------------------------------------------------



 



such advice and (b) the earlier of (i) the next date on which interest is
payable by the Canadian Borrower pursuant to Section 2A.5(a), and (ii) the next
maturity date of any outstanding Canadian Bankers’ Acceptance, an amount equal
to the amount by which the Canadian Total Outstanding Amount exceeds the
Canadian Total Committed Amount, together with all accrued interest on the
amount so paid.
     Section 2A.13. Currency Conversion and Currency Indemnity. (a) The Canadian
Borrower shall make payment relative to any Canadian Advance or Canadian Letter
of Credit in Canadian Dollars. If any payment is received on account of any
Canadian Advance or Canadian Letter of Credit in any currency (the “Other
Currency”) other than Canadian Dollars (whether voluntarily, pursuant to any
Conversion of a Canadian Borrowing or pursuant to an order or judgment or the
enforcement thereof or the realization of any security or the liquidation of the
Canadian Borrower or otherwise howsoever), such payment shall constitute a
discharge of the liability of the Canadian Borrower hereunder and under the
other Loan Documents in respect thereof only to the extent of the amount of
Canadian Dollars which the Canadian Administrative Agent or relevant Canadian
Banks are able to purchase with the amount of the Other Currency received by it
on the Canadian Business Day next following such receipt in accordance with its
normal procedures and after deducting any premium and costs of exchange.
     (b) If, for the purpose of obtaining or enforcing judgment in any court in
any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in Canadian Dollars, then the
conversion shall be made on the basis of the rate of exchange prevailing on the
next Canadian Business Day following the date such judgment is given and in any
event the Canadian Borrower shall be obligated to pay the Canadian
Administrative Agent or Canadian Banks any deficiency in accordance with
Section 2A.13(c). For the foregoing purposes “rate of exchange” means the rate
at which the Canadian Administrative Agent or relevant Canadian Banks, as
applicable, in accordance with their normal banking procedures are able on the
relevant date to purchase Canadian Dollars with the Judgment Currency after
deducting any premium and costs of exchange.
     (c) If the Canadian Administrative Agent or any Canadian Bank receives any
payment or payments on account of the liability of the Canadian Borrower
hereunder pursuant to any judgment or order in any Other Currency, and the
amount of Canadian Dollars which the Canadian Administrative Agent or relevant
Canadian Bank is able to purchase on the Canadian Business Day next following
such receipt with the proceeds of such payment or payments in accordance with
its normal procedures and after deducting any premiums and costs of exchange is
less than the amount of Canadian Dollars due in respect of such liabilities
immediately prior to such judgment or order, then the Canadian Borrower shall,
within five Canadian Business Days after demand, and the Canadian Borrower
hereby agrees to, indemnify and save the Canadian Administrative Agent or such
Canadian Bank harmless from and against any loss, cost or expense arising out of
or in connection with such deficiency. The agreement of indemnity provided for
in this Section 2A.13(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Administrative Agent, Banks, Canadian Administrative
Agent or Canadian Banks or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

Appendix 1 - 26



--------------------------------------------------------------------------------



 



ARTICLE IIIA
ADDITIONAL CONDITIONS TO CANADIAN ADVANCES
     Section 3A.1. Additional Initial Conditions Precedent. In addition to the
satisfaction of the conditions precedent set forth in Section 3.1 and
Section 3B.1, the obligation of each Canadian Bank to make Canadian Advances and
the obligation of each Canadian L/C Issuer to issue Canadian Letters of Credit
pursuant to the terms and conditions of this Agreement is subject to the
additional condition precedent that the Canadian Administrative Agent shall have
received the following, each dated on or before the date hereof, in form and
substance satisfactory to the Canadian Administrative Agent:
     (a) An executed Joinder to the Agreement and the executed Canadian Notes
payable to the order of the Canadian Banks, respectively.
     (b) The executed Canadian Guaranty.
     (c) Certified copies of the resolutions of the Board of Directors of the
Canadian Borrower approving this Agreement, each Canadian Note and each Notice
of Canadian Borrowing, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to each such Loan
Document and certified copies of the certificate and articles of incorporation
and bylaws of the Canadian Borrower.
     (d) A certificate of the Secretary or an Assistant Secretary of the
Canadian Borrower certifying the names and true signatures of the officers of
the Canadian Borrower authorized to sign each Loan Document to which it is a
party and the other documents to be delivered hereunder.
     (e) A favorable opinion of Bennett Jones LLP, counsel for the Canadian
Borrower, to be delivered to, and for the benefit of, the Canadian Banks and the
Canadian Administrative Agent, at the express instruction of the Borrower,
substantially in the form of Exhibit 1-C and as to such other matters as any
Canadian Bank through the Canadian Administrative Agent may reasonably request.
     (f) To the extent the items delivered on the Closing Date under
Section 3.1(b), (c), (d) and (e) do not address the Canadian Guaranty, the
Borrower shall deliver each of the referenced documents in form and substance
satisfactory to the Canadian Administrative Agent.
     Section 3A.2. Additional Conditions Precedent to Each Canadian Advance and
Canadian L/C Credit Extension. The obligation of each Canadian Bank to make any
Canadian Advance and the obligation of each Canadian L/C Issuer to make any
Canadian L/C Credit Extension shall be subject to the additional conditions
precedent that on the date of such Canadian Advance or Canadian L/C Credit
Extension: (a) each of the statements set forth in Section 3.2(i) and (ii) shall
be true (and each of the giving of the applicable Canadian Notice of Borrowing
or Canadian Letter of Credit Application and the acceptance by the Canadian
Borrower of the proceeds of such Canadian Advance or such Canadian L/C Credit
Extension shall constitute a representation and warranty by the Borrower that on
the date of such Canadian Advance or Canadian L/C Credit Extension such
statements are true) (for purposes of the foregoing, each reference to
“Advance”, “Borrowing” or “L/C Credit Extension”, set forth in such
Section 3.2(i) or (ii) shall be deemed to refer instead to such requested
Canadian Advance, Canadian Borrowing or Canadian L/C Credit Extension,
respectively), and (b) the Canadian Administrative Agent shall have received the
Canadian Notice of Borrowing required by Section 2A.2 or the Canadian Letter of
Credit Application required by Section 2A.7(b)(i) and such other approvals,
opinions or documents as any Canadian Bank through the Canadian Administrative
Agent may reasonably request.

Appendix 1 - 27



--------------------------------------------------------------------------------



 



APPENDIX 2
TERMS OF STERLING BORROWINGS AND STERLING LETTERS OF CREDIT
ARTICLE IB
DEFINITIONS
     Section 1B.1 Certain Defined Terms. As used in this Appendix 2, terms
defined in the Agreement or Appendix 1 and not otherwise defined herein shall
have the same meanings when used in this Appendix, and the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms defined):
     “Sterling” means Great Britain Pounds Sterling and, when used in reference
to any Sterling Advance or Sterling Borrowing, indicates that such Sterling
Advance, or the Sterling Advances comprising such Sterling Borrowing, are
denominated in Great Britain Pounds Sterling.
     “Sterling Advance” means an advance by a UK Bank to the UK Borrower
pursuant to this Appendix 2 (as divided or combined from time to time as
contemplated in the definition herein of “Sterling Borrowing”), which bears
interest as provided in Section 2B.5.
     “Sterling Allocated Commitment” means, as to each Bank, its or its UK
branch or Affiliate’s Sterling Pro Rata Share as set forth opposite such Bank’s
or UK branch’s or Affiliate’s name on Schedule II (including any revision
thereof under Section 2.20(e) and Section 2.20(f)) or in the Assignment and
Assumption pursuant to which such Bank or UK branch’s or Affiliate becomes a
party hereto, as applicable, of the Sterling Allocated Total Commitment.
     “Sterling Allocated Maximum Total Commitment” means the aggregate maximum
Sterling Allocated Commitments of all UK Banks or their respective UK branch or
Affiliate as set forth on Schedule II (including any revision thereof under
Section 2.20(e) and Section 2.20(f)) or in the Assignment and Assumption
pursuant to which such Bank or UK branch or Affiliate becomes a party hereto, as
applicable.
     “Sterling Allocated Total Commitment” means the aggregate amount of the
Commitments allocated by the Borrower from time to time as the Sterling
Allocated Total Commitment pursuant to Section 2B.11, not to exceed the Sterling
Allocated Maximum Total Commitment.
     “Sterling Allocation Period” means any time during which either (a) the
Borrower has allocated any portion of the Commitments as the Sterling Allocated
Total Commitment pursuant to Section 2B.11 or (b) the Sterling Total Outstanding
Amount exceeds zero.
     “Sterling Borrowing” means a borrowing hereunder consisting of Sterling
Advances having the same Sterling Interest Period; provided that subject to the
limitations in Section 2B.2(a) as to the number of permitted Sterling Interest
Periods and subject to the provisions of Sections 2B.6, 2B.7 and 2B.8(c), on the
last day of a Sterling Interest Period for a Sterling Borrowing, such Sterling
Borrowing may be divided ratably to form multiple Sterling Borrowings (with the
result that each UK Bank’s Sterling Advance as a part of each such multiple
Sterling Borrowing is proportionately the same as its Sterling Advance as a part
of such

 



--------------------------------------------------------------------------------



 



divided Sterling Borrowing) or combined with all or a ratable portion of one or
more other Sterling Borrowings, the Sterling Interest Period for which also ends
on such day, to form a new Sterling Borrowing, such division or combination to
be made by notice from the UK Borrower given to the UK Administrative Agent not
later than 11:00 A.M. on the third UK Business Day prior to the proposed
division or combination specifying the date of such division or combination
(which shall be a UK Business Day) and all other relevant information (such as
the Sterling Borrowings to be divided or combined, the respective amounts of the
Sterling Borrowings resulting from any such division, the relevant Sterling
Interest Periods and such other information as the UK Administrative Agent may
request), but in no event shall any Sterling Borrowing resulting from, or
remaining after, any such division or combination be less than £5,000,000, and
in all cases each UK Bank’s Sterling Advance as a part of each such combined,
resultant or remaining Sterling Borrowing shall be proportionately the same as
its Sterling Advances as a part of the relevant Sterling Borrowings prior to
such division or combination and each combined, resultant or remaining Sterling
Borrowing shall be in an integral multiple of £1,000,000.
     “Sterling Cash Collateralize” has the meaning specified in Section 2B.8(g).
     “Sterling Commitment” means, as to each UK Bank, its obligation during a
Sterling Allocation Period to (a) make Sterling Advances to the UK Borrower
pursuant to Section 2B.1, and (b) purchase participations in Sterling L/C
Obligations pursuant to Section 2B.8(c), in an aggregate principal amount at any
one time outstanding not to exceed in such period, the lesser of (i) such UK
Bank’s Sterling Allocated Commitment and (ii) such UK Bank’s Pro Rata Share of
the Sterling Allocated Total Commitment for such period, such Pro Rata Share
being a fraction whose numerator is such UK’s Bank’s Sterling Allocated
Commitment and whose denominator is the Sterling Allocated Maximum Total
Commitment.
     “Sterling Interest Period” means, with respect to each Sterling Advance, in
each case comprising part of the same Sterling Borrowing, the period commencing
on the date of such Sterling Advance (or a division or combination of any
Sterling Borrowing resulting in such a Sterling Advance) and ending on the last
day of the period selected by the UK Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Sterling Interest Period and ending on the last day of the
period selected by the UK Borrower pursuant to the provisions below except that
any Sterling Interest Period for Sterling Advances which commences on any day
for which there is no numerically corresponding day in the appropriate
subsequent calendar month shall end on the last UK Business Day of the
appropriate subsequent calendar month. The duration of each such Sterling
Interest Period shall be one, two, three or six months, in each case as the UK
Borrower may, upon notice received by the UK Administrative Agent not later than
11:00 A.M. on the third UK Business Day prior to the first day of such Sterling
Interest Period, select; provided, however, that:
     (a) Sterling Interest Periods commencing on the same date for Sterling
Advances comprising part of the same Sterling Borrowing shall be of the same
duration;
     (b) whenever the last day of any Sterling Interest Period would otherwise
occur on a day other than a UK Business Day, the last day of such Sterling
Interest Period shall be extended to occur on the next succeeding UK Business
Day, provided, in the case of any Sterling Interest Period for a Sterling
Advance, that if such extension would cause the last day of such Sterling

Appendix 2 - 2



--------------------------------------------------------------------------------



 



Interest Period to occur in the next following calendar month, the last day of
such Sterling Interest Period shall occur on the next preceding UK Business Day;
and
     (c) no Sterling Interest Period may end after the Termination Date.
     “Sterling L/C Advance” means, with respect to each UK Bank, such UK Bank’s
funding of its participation in any Sterling Unreimbursed Amount in accordance
with its Sterling Pro Rata Share.
     “Sterling L/C Credit Extension” means, with respect to any Sterling Letter
of Credit, the issuance thereof or extension of the expiry date thereof, the
renewal or increase of the amount thereof, or the amendment or other
modification thereof.
     “Sterling L/C Issuer” means each of JPMorgan and Bank of America, in its
capacity as issuer of Sterling Letters of Credit hereunder, and any other UK
Bank that may become a Sterling Letter of Credit issuer as mutually agreed to by
the UK Borrower, such UK Bank and the UK Administrative Agent, or any successor
issuer of Sterling Letters of Credit hereunder.
     “Sterling L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Sterling Letters of Credit (without
duplication) plus the aggregate outstanding amount of all Sterling Unreimbursed
Amounts and Sterling L/C Advances.
     “Sterling Letter of Credit” means any letter of credit issued hereunder by
a Sterling L/C Issuer as the same may be amended, extended, renewed or otherwise
modified from time to time. A Sterling Letter of Credit may be a commercial
letter of credit or a standby letter of credit.
     “Sterling Letter of Credit Application” means an application and agreement
for the issuance or amendment of a Sterling Letter of Credit in the form from
time to time in use by a Sterling L/C Issuer, with such amendments thereto as
the UK Borrower may reasonably request and acceptable to a Sterling L/C Issuer
to avoid any conflict between it and the Agreement.
     “Sterling LIBO Rate” means, for any Sterling Interest Period with respect
to any Sterling Advance:
     (a) the rate per annum equal to the rate determined by the UK
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Sterling (for
delivery on the first day of such Sterling Interest Period) with a term
equivalent to such Sterling Interest Period, determined as of approximately
11:00 a.m. (London time) on the first day of such Sterling Interest Period, or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the UK Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Sterling
(for delivery on the first day of such Sterling Interest Period) with a term
equivalent to such Sterling Interest Period, determined as of approximately
11:00 a.m. (London time) on the first day of such Sterling Interest Period, or
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum reasonably determined by the UK Administrative
Agent as the rate of interest at

Appendix 2 - 3



--------------------------------------------------------------------------------



 



which deposits in Sterling for delivery on the first day of such Sterling
Interest Period in same day funds in the approximate amount of the Sterling
Advance being made or continued with a term equivalent to such Sterling Interest
Period would be offered by the UK Administrative Agent’s London Branch to major
banks in the London interbank market at their request at approximately 11:00
a.m. (London time) on the first day of such Sterling Interest Period.
     “Sterling Note” means a promissory note made by the UK Borrower in favor of
a UK Bank evidencing Sterling Borrowings made by such UK Bank, substantially in
the form of Exhibit 2-A.
     “Sterling Notice of Borrowing” has the meaning specified in
Section 2B.2(a).
     “Sterling Pro Rata Share” means:
     (a) at any time the Commitments remain outstanding and not during a
Sterling Allocation Period, with respect to each Bank, the percentage set forth
adjacent to such Bank’s or UK branch’s or Affiliate’s name on Schedule II and
under the caption “Sterling Pro Rata Share” or in the Assignment and Assumption
pursuant to which such Bank or UK branch or Affiliate becomes a party hereto;
     (b) at any time the Commitments remain outstanding and during a Sterling
Allocation Period, with respect to each UK Bank, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Sterling Commitment of such UK Bank at such time and the
denominator of which is the amount of the Sterling Allocated Total Commitment at
such time; and
     (c) upon the termination of the Commitments pursuant to Section 6.1, with
respect to each UK Bank, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is:
     the sum of
     (i) the outstanding Sterling Advances of such UK Bank plus
     (ii) an amount equal to (A) the outstanding Sterling Advances of such UK
Bank divided by (B) the aggregate outstanding Sterling Advances of all UK Banks
times (C) all outstanding Sterling L/C Obligations, and
     the denominator of which is the Sterling Total Outstanding Amount.
     The initial Sterling Pro Rata Share of each Bank or its UK branch or
Affiliate is set forth opposite the name of such Bank on Schedule II or in the
Assignment and Assumption pursuant to which such Bank becomes a party hereto, as
applicable.
     “Sterling Total Committed Amount” means, at any time, the aggregate amount
of the Sterling Commitments at such time.
     “Sterling Total Outstanding Amount” means, at any time, the sum of (a) the
outstanding Sterling Advances at such time plus (b) the outstanding Sterling L/C
Obligations.
     “Sterling Unreimbursed Amount” has the meaning specified in
Section 2B.8(c)(i).

Appendix 2 - 4



--------------------------------------------------------------------------------



 



     “Substitute Basis” has the meaning specified in Section 2B.7(d).
     “UK Administrative Agent” means Bank of America acting through its London
Branch, together with any successor thereto pursuant to Section 7.9.
     “UK Bank” means each Bank or its UK branch or Affiliate with a Sterling
Commitment from time to time hereunder.
     “UK Borrower” means, until the termination of the Borrower’s right to
allocate a portion of the Total Committed Amount as the Sterling Allocated Total
Commitment, EOG Resources United Kingdom Limited.
     “UK Business Day” means any day of the year except Saturday, Sunday and any
day on which banks are required or authorized to close in Houston, Texas and
London, England or such other place in the United Kingdom which the UK
Administrative Agent’s UK Payment Office is located.
     “UK Guaranty” means the Guaranty made by the Borrower in favor of the UK
Administrative Agent on behalf of the UK Banks, substantially in the form of
Exhibit 2-C.
     “UK Lending Office” means, as to any UK Bank, the office or offices of such
UK Bank under its name on Schedule II or in the Assignment and Assumption or
other document pursuant to which it became a party hereto as contemplated by
Section 2.18 or Section 8.6, or such other office of such UK Bank as such UK
Bank may from time to time specify to the UK Borrower and the UK Administrative
Agent.
     “UK Majority Banks” means at any time UK Banks having more than 50% of the
Sterling Allocated Total Commitment, or, if the Commitments have been terminated
pursuant to Section 6.1, UK Banks holding in the aggregate more than 50% of the
Sterling Total Outstanding Amount, with the aggregate amount of each UK Bank’s
risk participation and funded participation in Sterling L/C Obligations being
deemed “held” by such UK Bank for purposes of this definition.
     “UK Payment Office” means Bank of America, 2 King Edward Street, London,
England, EC1A 1HQ, or such other office as the UK Administrative Agent may
designate by written notice to the other parties hereto.
ARTICLE IIB
AMOUNT AND TERMS OF THE STERLING ADVANCES
     Section 2B.1 The Sterling Advances. Each UK Bank severally agrees, on the
terms and conditions hereinafter set forth, to make one or more Sterling
Advances as part of a Sterling Borrowing to the UK Borrower from time to time on
any UK Business Day during the Sterling Allocation Period in an aggregate amount
not to exceed at any time outstanding (i) such UK Bank’s Sterling Commitment
minus (ii) such UK Bank’s Sterling Pro Rata Share of outstanding Sterling L/C
Obligations. Each Sterling Borrowing (other than a Sterling Borrowing or deemed
Sterling Borrowing under Section 2B.8 to reimburse a Sterling L/C Issuer for any
Sterling Unreimbursed Amount) shall be in an aggregate amount not less than
£5,000,000, shall be in an integral multiple of £1,000,000 and shall, when made,
consist of Sterling Advances having the same Sterling Interest Period, made on
the same day by the UK Banks ratably according to their

Appendix 2 - 5



--------------------------------------------------------------------------------



 



respective Sterling Commitments. Within the limits of each UK Bank’s Sterling
Commitment, the UK Borrower may borrow, prepay pursuant to Section 2.9B(a) and
reborrow under this Section 2B.1. Subject to the terms and conditions hereof,
more than one Sterling Borrowing may be made on a UK Business Day (including,
for example, a Sterling Borrowing having one Sterling Interest Period and
another Sterling Borrowing having a different Sterling Interest Period).
     Section 2B.2 Making the Sterling Advances.
     (a) Each Sterling Borrowing shall be made on notice, given not later than
11:00 A.M. at least three UK Business Days prior to the date of the proposed
Borrowing by the UK Borrower to the UK Administrative Agent, which shall give to
each UK Bank prompt notice thereof by telecopy. Each such notice of a Sterling
Borrowing (a “Sterling Notice of Borrowing”) shall be by telecopy, confirmed
immediately in writing, in substantially the form of Exhibit 2-B, duly signed by
a Responsible Officer, specifying therein the requested (A) date of such
Sterling Borrowing, (B) aggregate amount of such Sterling Borrowing, and
(C) initial Sterling Interest Period for each such Sterling Advance, provided
that the UK Borrower may not specify Sterling Advances for any Sterling
Borrowing if, after giving effect to such UK Borrowing, Sterling Advances having
more than four different Sterling Interest Periods shall be outstanding. The UK
Administrative Agent shall promptly notify each UK Bank and the UK Borrower of
the applicable interest rate under Section 2B.5. Each UK Bank shall, before
11:00 A.M. on the date of such Sterling Borrowing, make available for the
account of its Applicable Lending Office to the UK Administrative Agent at its
UK Payment Office, in same day funds, such UK Bank’s ratable portion of such
Sterling Borrowing. After the UK Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article IIIB, the
UK Administrative Agent will make such funds available to the UK Borrower at the
UK Administrative Agent’s aforesaid address.
     (b) Unless the UK Administrative Agent shall have received notice from a UK
Bank prior to the date of any Sterling Borrowing that such UK Bank will not make
available to the UK Administrative Agent such UK Bank’s ratable portion of such
Sterling Borrowing, the UK Administrative Agent may assume that such UK Bank has
made such portion available to the UK Administrative Agent on the date of such
Sterling Borrowing in accordance with subsection (a) of this Section 2B.2 and
the UK Administrative Agent may, in reliance upon such assumption, make
available to the UK Borrower on such date a corresponding amount. If and to the
extent that such UK Bank shall not have so made such ratable portion available
to the UK Administrative Agent, such UK Bank and the UK Borrower severally agree
to repay to the UK Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the UK Borrower until the date such amount is repaid to the UK
Administrative Agent, at (i) in the case of the UK Borrower, the Sterling LIBO
Rate applicable at the time to Sterling Advances comprising such Sterling
Borrowing and (ii) in the case of such UK Bank, the Sterling LIBO Rate. If such
UK Bank shall repay to the UK Administrative Agent such corresponding amount,
such amount so repaid shall constitute such UK Bank’s Sterling Advance as part
of such Sterling Borrowing for purposes of this Agreement.
     (c) The failure of any UK Bank to make the Sterling Advance to be made by
it as part of any Sterling Borrowing shall not relieve any other UK Bank of its
obligation, if any, hereunder to make its Sterling Advance on the date of such
Sterling Borrowing, but no UK Bank

Appendix 2 - 6



--------------------------------------------------------------------------------



 



shall be responsible for the failure of any other UK Bank to make the Sterling
Advance to be made by such other UK Bank on the date of any Sterling Borrowing.
     Section 2B.3 Fees. Sterling Facility Fee. Subject to Section 8.8, the
Borrower agrees to pay to the UK Administrative Agent, for the account of each
UK Bank, a Sterling facility fee on the average daily amount of such UK Bank’s
Sterling Allocated Commitment, whether or not used, during any Sterling
Allocation Period. The Sterling facility fee is due on the last UK Business Day
of each March, June, September and December during any Sterling Allocation
Period and on the last day of each Sterling Allocation Period, and on the date
such UK Bank’s Sterling Allocated Commitment is terminated. The rate per annum
of the Sterling facility fee for each calendar quarter shall be determined as
provided in Schedule I based on the Rating Level in effect on the first day of
such quarter. As provided in Section 2.3, the Borrower may at its option pay
such Sterling facility fee together with any facility fee owing to the Banks
pursuant to Section 2.3 pursuant to a single payment to the Administrative Agent
for the benefit of the UK Banks; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to both the Sterling
facility fee hereunder and such facility fee.
     Section 2B.4 Repayment. The UK Borrower shall repay the unpaid principal
amount of each Sterling Advance owed to each UK Bank on the Termination Date.
     Section 2B.5 Interest.
     (a) Subject to Section 8.8, the UK Borrower shall pay interest on the
unpaid principal amount of each Sterling Advance owed to each UK Bank from the
date of such Sterling Advance until such principal amount shall be paid in full,
at a rate per annum equal at all times during each Sterling Interest Period for
such Sterling Advance to the sum of the Sterling LIBO Rate for such Sterling
Interest Period for such Sterling Advance plus the Applicable Margin per annum
for such Sterling Interest Period, due on the last day of such Sterling Interest
Period and, if such Sterling Interest Period has a duration of more than three
months, on the day which occurs during such Sterling Interest Period three
months from the first day of such Sterling Interest Period (each Sterling
Advance to bear interest from and including the first day of the Sterling
Interest Period for such Sterling Advance to (but not including) the last day of
such Sterling Interest Period); provided that any such Sterling Advance not paid
when due shall bear interest on the principal amount thereof from time to time
outstanding, payable upon demand, until paid in full at a rate per annum equal
at all such times to 2% above the rate per annum required to be paid on such
Sterling Advance immediately prior to the date on which such Sterling Advance
was due.
     (b) If any amount payable by the UK Borrower (other than principal in
respect of any Sterling Advance) under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount from time to time outstanding shall bear
interest on the principal amount thereof from time to time outstanding, payable
upon demand, until paid in full at a rate per annum equal at all such times to
the Sterling LIBO Rate, plus the Applicable Margin, plus 2% per annum.
     (c) All interest under this Appendix 2 shall be computed on the basis of a
year of 365 or 366 days, as applicable, and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

Appendix 2 - 7



--------------------------------------------------------------------------------



 



     Section 2B.6 Additional Interest on Sterling Advances. If any UK Bank is
required under regulations of the Bank of England, the Financial Services
Authority of the United Kingdom, the European Central Bank, the Governing
Council thereof or the European System of Central Banks (or any other
governmental body, agency or official which replaces all or any of their
respective functions), in each case issued or promulgated after the date hereof,
to maintain any special deposit, cash ratio deposit or other reserves or charges
with respect to liabilities or assets consisting of or including “eligible
liabilities”, and if as a result thereof there is an increase in the cost to
such UK Bank of agreeing to make or making, funding or maintaining Sterling
Advances, the UK Borrower shall, subject to Section 2.18 and Section 8.8, from
time to time, within 20 Business Days following its receipt of the certificate
hereinbelow referenced (with a copy of such certificate to the UK Administrative
Agent), pay to the UK Administrative Agent for the account of such UK Bank
additional amounts sufficient to compensate such UK Bank for such increased
cost. For purposes of this Section 2B.6, “eligible liabilities” shall have the
meaning ascribed such term to it by the Bank of England Act 1998 or by the Bank
of England (as may be appropriate) at the time of determination. A certificate
in reasonable detail stating the basis for and the amount of such increased
cost, and certifying that such costs are generally being charged by it to other
similarly situated borrowers under similar credit facilities shall be submitted
to the UK Borrower and the UK Administrative Agent by such UK Bank, shall be
conclusive and binding for all purposes, absent manifest error. No Bank shall be
permitted to recover costs incurred or accrued pursuant to this Section 2B.6
more than 180 days prior to the date it sends the certificate to the UK Borrower
which is referred to in this Section 2B.6.
     Section 2B.7 Interest Rate Determination and Protection.
     (a) If, prior to the commencement of any selected Sterling Interest Periods
in relation to any requested Sterling Advances, the UK Administrative Agent is
unable to obtain timely information for determining the Sterling LIBO Rate for
such period:
     (i) the UK Administrative Agent shall forthwith notify the UK Borrower and
the UK Banks that the Sterling LIBO Rate cannot be determined for such Sterling
Interest Period;
     (ii) the obligation of the UK Banks to make Sterling Advances for such
Sterling Interest Periods shall be suspended until the UK Administrative Agent
shall notify the Borrower and the UK Banks that the circumstances causing such
suspension no longer exist; and
     (iii) if a Substitute Basis can be established under Section 2B.7(b)(v),
all such new Sterling Advances for such Sterling Interest Periods shall bear
interest on such Substituted Basis; otherwise such Sterling Advances shall bear
interest at the Sterling Default Rate.
     (b) If, with respect to any Sterling Advances, the UK Majority Banks notify
the UK Administrative Agent that the applicable interest rate for any requested
Sterling Interest Period for such Sterling Advances will not adequately and
fairly reflect the cost to such UK Majority Banks of making, funding or
maintaining their respective Sterling Advances for such Sterling Interest
Period, the UK Administrative Agent shall forthwith so notify the UK Borrower
and the UK Banks, whereupon:
     (i) the UK Administrative Agent shall promptly give written notice of such
determination or notification to the UK Borrower and each of the UK Banks;

Appendix 2 - 8



--------------------------------------------------------------------------------



 



     (ii) the obligation of the UK Banks to make Sterling Advances for such
Sterling Interest Periods shall be suspended until the UK Administrative Agent
shall notify the UK Borrower and the UK Banks that the circumstances causing
such suspension no longer exist; and
     (iii) if a Substitute Basis can be established under Section 2B.7(b)(v),
all such new Sterling Advances for which such Sterling Interest Period otherwise
would have been selected shall bear interest on such Substituted Basis;
otherwise such Sterling Advances shall be bear interest at the Sterling Default
Rate.
     (c) After the giving of any notice by the UK Administrative Agent pursuant
to Section 2B.7(b), no UK Bank shall be obliged to participate in the Sterling
Advance to which such notification relates unless such Sterling Advance is
already then outstanding. The giving of any notice by the UK Administrative
Agent pursuant to Section 2B.7(b) shall not relieve any UK Bank of any
obligation it may have under this Agreement to make a Sterling Advance
(including any Sterling Advance for which a Notice of Sterling Borrowing was
given prior to such notice by the UK Administrative Agent).
     (d) During the period of 15 days after the giving of any notice by the UK
Administrative Agent pursuant to Section 2B.7(a) or (b), the UK Administrative
Agent (in consultation with the UK Banks) shall negotiate with the Borrower in
good faith with a view to ascertaining whether a substituted basis (a
“Substitute Basis”) may be agreed for the making of further Sterling Advances by
the UK Banks to which such notice by the UK Administrative Agent related for the
Sterling Interest Period(s) applicable to those Sterling Advances. If a
Substitute Basis is agreed by all the UK Banks and the Borrower it shall apply
in accordance with its terms from the commencement of such Sterling Interest
Period. The UK Administrative Agent shall not agree to any Substitute Basis on
behalf of any UK Bank without the prior consent of that UK Bank.
     (e) If a Substitute Basis is not so agreed by the Borrower and all the UK
Banks by the end of such 15 day period, each UK Bank’s Sterling Advance or
Sterling Advances to which the notice by the UK Administrative Agent related
shall bear interest during the Sterling Interest Period(s) relative thereto at
the rate which is the sum of (a) the per annum rate certified by such UK Bank to
be its cost of funds (from such sources as it may reasonably select out of those
sources then available to it) for such Sterling Interest Period in relation to
such Sterling Borrowing multiplied by a fraction, the numerator for which is 1
and the denominator for which is 1 minus the then applicable rate of any special
deposit, cash ratio deposit or other reserves or charges with respect to
liabilities or assets consisting of or including “eligible liabilities” imposed
by any governmental or regulatory authority, plus (b) the Applicable Margin
(such rate the “Sterling Default Rate”).
     (f) So long as any Substitute Basis is in force or Section 2B.7(h) shall
apply in relation to any Sterling Borrowing, the UK Administrative Agent, in
consultation with the Borrower and each UK Bank shall from time to time, but not
less often than monthly, review whether or not the circumstances referred to in
Section 2B.7(a) still prevail with a view to returning to the normal interest
provisions of this Agreement.
     (g) If the UK Borrower shall fail to select the duration of any Sterling
Interest Period for any Sterling Advances in accordance with the provisions
contained in the definition of “Sterling Interest Period” in Section 1B.1, the
UK Administrative Agent will forthwith so notify

Appendix 2 - 9



--------------------------------------------------------------------------------



 



the UK Borrower and the UK Banks and the UK Borrower shall be deemed to have
selected a Sterling Interest Period of one month duration.
     (h) Any UK Bank may, if it so elects, fulfill its Sterling Commitment as to
any Sterling Advance by causing a branch, foreign or otherwise, or Affiliate of
such UK Bank to make such Sterling Advance and may transfer and carry such
Sterling Advance at, to or for the account of any branch office or Affiliate of
such UK Bank; provided that in such event, for the purposes of this Agreement,
such Sterling Advance shall be deemed to have been made by such Bank and the
obligation of the UK Borrower to repay such Sterling Advance shall nevertheless
be to such Bank and shall be deemed to be held by such UK Bank, to the extent of
such Sterling Advance, for the account of such branch or Affiliate; provided
further that for UK tax purposes if such branch or Affiliate is the beneficial
owner of such interest, then the UK Bank, or such branch or Affiliate, shall
advise the UK Borrower that such branch or Affiliate is the beneficial owner of
such interest, and provide to the UK Borrower the forms, documentation or other
information as set forth in Section 2.14(g).
     Section 2B.8 Sterling Letters of Credit.
     (a) The Sterling Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the Sterling
L/C Issuer agrees, in reliance upon the agreements of the other UK Banks set
forth in this Section 2B.8, (1) from time to time on any UK Business Day prior
to the Letter of Credit Expiration Date, to issue Sterling Letters of Credit for
the account of the UK Borrower, and to amend or renew Sterling Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Sterling Letters of Credit; and (B) the UK Banks
severally agree to participate in Sterling Letters of Credit issued for the
account of the UK Borrower; provided that (i) no Sterling L/C Issuer shall be
obligated to make any Sterling L/C Credit Extension with respect to any Sterling
Letter of Credit if the aggregate outstanding amount of Sterling Letters of
Credit, Letters of Credit and Canadian Letters of Credit issued by it hereunder
would exceed one-third (1/3) of the Total Committed Amount, (ii) no Sterling L/C
Issuer shall be obligated to make any Sterling L/C Credit Extension with respect
to any Sterling Letter of Credit if the aggregate outstanding amount of Sterling
Letters of Credit issued by it hereunder would exceed an amount equal to the
product of (x) the Sterling Allocated Maximum Total Commitment times (y) a
fraction, the numerator of which is one (1) and the denominator of which, at
each relevant time of determination, is the then total number of Sterling L/C
Issuers, and (iii) no Sterling L/C Issuer shall be obligated to issue Sterling
Letters of Credit and no UK Bank shall be obligated to participate in any
Sterling Letter of Credit if as of the date of such Sterling L/C Credit
Extension, (x) the Sterling Total Outstanding Amount would exceed the Sterling
Total Committed Amount or (y) the aggregate outstanding Sterling Advances of any
UK Bank, plus such UK Bank’s Sterling Pro Rata Share of the outstanding Sterling
L/C Obligations, would exceed such UK Bank’s Sterling Commitment. Within the
foregoing limits, and subject to the terms and conditions hereof, the UK
Borrower’s ability to obtain Sterling Letters of Credit shall be fully
revolving, and accordingly the UK Borrower may, during the foregoing period,
obtain Sterling Letters of Credit to replace Sterling Letters of Credit that
have expired or that have been drawn upon and reimbursed.
     (ii) No Sterling L/C Issuer shall be under any obligation to issue any
Sterling Letter of Credit if:

Appendix 2 - 10



--------------------------------------------------------------------------------



 



     (A) any order, judgment or decree of any governmental body, agency or
official or arbitrator shall by its terms purport to enjoin or restrain such
Sterling L/C Issuer from issuing such Sterling Letter of Credit, or any law,
rule, regulation or order applicable to such Sterling L/C Issuer or any request
or directive (whether or not having the force of law) from any governmental
body, agency or official with jurisdiction over such Sterling L/C Issuer shall
prohibit, or request that such Sterling L/C Issuer refrain from the issuance of
letters of credit generally or such Sterling Letter of Credit in particular or
shall impose upon such Sterling L/C Issuer with respect to such Sterling Letter
of Credit any restriction, reserve or capital requirement (for which such
Sterling L/C Issuer is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon such Sterling L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the date hereof and which such
Sterling L/C Issuer in good faith deems material to it;
     (B) subject to Section 2B.8(b)(iii), the expiry date of such requested
Sterling Letter of Credit would occur more than twelve months after the date of
issuance or last renewal, unless the UK Majority Banks have approved such expiry
date;
     (C) the expiry date of such requested Sterling Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the UK Banks have
approved such expiry date;
     (D) the issuance of such Sterling Letter of Credit would violate one or
more reasonable and customary commercial banking policies of such Sterling L/C
Issuer generally applicable to the issuance of letters of credit and applied by
such Sterling L/C Issuer to other similarly situated borrowers under similar
credit facilities; or
     (E) such Sterling Letter of Credit is in an initial amount less than
$100,000, in the case of a commercial Sterling Letter of Credit, or $500,000, in
the case of a standby Sterling Letter of Credit, or is to be denominated in a
currency other than Dollars or Sterling.
     (iii) No Sterling L/C Issuer shall be under any obligation to amend,
extend, renew or otherwise modify any Sterling Letter of Credit if (A) such
Sterling L/C Issuer would have no obligation at such time to issue such Sterling
Letter of Credit in its amended, extended, renewed or modified form under the
terms hereof, or (B) the beneficiary of such Sterling Letter of Credit does not
accept the proposed amendment, extension, renewal or other modification to such
Sterling Letter of Credit.
     (b) Procedures for Issuance and Amendment of Sterling Letters of Credit;
Auto-Renewal Sterling Letters of Credit.
     (i) Each Sterling Letter of Credit shall be issued or amended, as the case
may be, upon the request of the UK Borrower delivered to the relevant Sterling
L/C Issuer (with a copy to the Administrative Agent) in the form of a Sterling
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the UK Borrower. Such Sterling Letter of Credit
Application must be received by the relevant Sterling L/C Issuer and the UK
Administrative Agent not later than 11:00 a.m. at least two UK Business Days (or
such later date and time as requested by the UK Borrower and as the relevant
Sterling L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of

Appendix 2 - 11



--------------------------------------------------------------------------------



 



amendment, as the case may be. In the case of a request for an initial issuance
of a Sterling Letter of Credit, such Sterling Letter of Credit Application shall
specify in form and detail satisfactory to the relevant Sterling L/C Issuer:
(A) the proposed issuance date of the requested Sterling Letter of Credit (which
shall be a UK Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the relevant Sterling L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Sterling Letter of Credit, such Sterling Letter of Credit Application shall
specify in form and detail satisfactory to the relevant Sterling L/C Issuer
(1) the Sterling Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a UK Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant Sterling L/C
Issuer may require.
     (ii) Promptly after receipt of any Sterling Letter of Credit Application,
the relevant Sterling L/C Issuer will confirm with the UK Administrative Agent
(by telephone or in writing) that the UK Administrative Agent has received a
copy of such Sterling Letter of Credit Application from the UK Borrower and, if
not, the relevant Sterling L/C Issuer will provide the UK Administrative Agent
with a copy thereof. Upon receipt by the relevant Sterling L/C Issuer of
confirmation from the UK Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the relevant Sterling L/C Issuer shall, on the
requested date, issue a Sterling Letter of Credit for the account of the UK
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the relevant Sterling L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Sterling Letter of
Credit, each UK Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant Sterling L/C Issuer a risk
participation in such Sterling Letter of Credit in an amount equal to the
product of such UK Bank’s Sterling Pro Rata Share times the amount of such
Sterling Letter of Credit.
     (iii) If the UK Borrower so requests in any applicable Sterling Letter of
Credit Application, the relevant Sterling L/C Issuer may, in its sole and
absolute discretion, agree to issue a Sterling Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Sterling Letter of
Credit”); provided that any such Auto-Renewal Sterling Letter of Credit must
permit the relevant Sterling L/C Issuer to prevent any such renewal at least
once in each twelve-month period (commencing with the date of issuance of such
Sterling Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Sterling Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Sterling Letter of Credit
is issued. Unless otherwise directed by the relevant Sterling L/C Issuer, the UK
Borrower shall not be required to make a specific request to the relevant
Sterling L/C Issuer for any such renewal. Once an Auto-Renewal Sterling Letter
of Credit has been issued, the UK Banks shall be deemed to have authorized (but
may not require) the relevant Sterling L/C Issuer to permit the renewal of such
Sterling Letter of Credit at any time prior to an expiry date not later than the
Letter of Credit Expiration Date; provided, however, that the relevant Sterling
L/C Issuer shall not permit any such renewal if (A) the relevant Sterling L/C
Issuer has determined that it would have no obligation at such time to issue
such Sterling Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2B.8(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is two UK Business Days before the Nonrenewal Notice Date (1) from the UK
Administrative Agent that

Appendix 2 - 12



--------------------------------------------------------------------------------



 



the UK Majority Banks have elected not to permit such renewal or (2) from the UK
Administrative Agent, any UK Bank or the UK Borrower that one or more of the
applicable conditions specified in Section 3B.2 is not then satisfied.
     (iv) Promptly after its delivery of any Sterling Letter of Credit or any
amendment to a Sterling Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant Sterling L/C Issuer will
also deliver to the UK Borrower and the UK Administrative Agent a true and
complete copy of such Sterling Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) On the date of any payment by any Sterling L/C Issuer under any
Sterling Letter of Credit (each such date, an “Sterling Honor Date”), the
relevant Sterling L/C Issuer shall notify the UK Borrower and the UK
Administrative Agent of such payment. If the relevant Sterling L/C Issuer shall
give such notice prior to 11:00 a.m. on the Sterling Honor Date, by not later
than 11:00 a.m. on the Sterling Honor Date, the UK Borrower shall reimburse the
relevant Sterling L/C Issuer through the UK Administrative Agent in an amount
equal to the amount of such drawing. If the UK Borrower fails to reimburse the
relevant Sterling L/C Issuer by 11:00 a.m. on the Sterling Honor Date, the UK
Administrative Agent shall promptly notify each UK Bank of the Sterling Honor
Date, the amount of the unreimbursed drawing (the “Sterling Unreimbursed
Amount”), and the amount of such UK Bank’s Sterling Pro Rata Share thereof. In
such event, the UK Borrower shall be deemed to have requested a UK Borrowing of
Sterling Advances with a seven day Sterling Interest Period to be disbursed on
the Sterling Honor Date in an amount equal to the Sterling Unreimbursed Amount,
but subject to compliance with the conditions set forth in Section 3.2B (other
than (i) the delivery of a Sterling Notice of Borrowing and (ii) the absence of
an event that would constitute an Event of Default but for the requirement of
time elapse which is based upon the UK Borrower’s failure to fully and timely
reimburse for such drawing). Any notice given by any Sterling L/C Issuer or the
Administrative Agent pursuant to this Section 2B.8(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each UK Bank (including the UK Bank acting as Sterling L/C Issuer)
shall upon any notice pursuant to Section 2B.8(c)(i) make funds available to the
UK Administrative Agent for the account of the relevant Sterling L/C Issuer at
the UK Administrative Agent’s Office in an amount equal to its Sterling Pro Rata
Share of the Sterling Unreimbursed Amount not later than 1:00 p.m. on the
Sterling Honor Date specified in such notice by the UK Administrative Agent,
whereupon, subject to the provisions of Section 2B.8(c)(iii), each UK Bank that
so makes funds available shall be deemed to have made a Sterling Advance with a
seven day Sterling Interest Period subject to compliance with the conditions set
forth in Section 3.2 (other than (i) the delivery of a Sterling Notice of
Borrowing and (ii) the absence of an event that would constitute an Event of
Default but for the requirement of time elapse which is based upon the UK
Borrower’s failure to fully and timely reimburse for such drawing) to the UK
Borrower in such amount and the corresponding Sterling Unreimbursed Amount shall
be deemed refinanced. The UK Administrative Agent shall remit the funds so
received to the relevant Sterling L/C Issuer.
     (iii) With respect to any Sterling Unreimbursed Amount that is not fully
refinanced by a Sterling Borrowing of Sterling Advances pursuant to a Sterling
Borrowing under Section 2B.1 or a deemed Sterling Borrowing under
Section 2B.8(c)(i) or (ii) because the conditions set forth in Section 3B.2 and
not excused under Section 2B.8(c)(i) or (ii) cannot be satisfied on the Honor

Appendix 2 - 13



--------------------------------------------------------------------------------



 



Date, then (A) the relevant Sterling L/C Issuer will notify the UK Borrower of
such event and the amount of such Sterling Unreimbursed Amount that has not been
refinanced and (B) such Sterling Unreimbursed Amount that is not so refinanced
(1) shall thereafter bear interest on the amount thereof from time to time
outstanding at a rate per annum equal to 2% above the Sterling LIBO Rate with a
seven day Sterling Interest Period in effect from time to time and (2) shall be
due and payable on the 15th day following the UK Borrower’s receipt of such
notice from such Sterling L/C Issuer. In such event, each UK Bank’s payment to
the UK Administrative Agent for the account of the relevant Sterling L/C Issuer
pursuant to Section 2B.8(c)(ii) shall be deemed payment in respect of its
participation in such Sterling Unreimbursed Amount and shall constitute a
Sterling L/C Advance from such UK Bank in satisfaction of its participation
obligation under this Section 2B.8.
     (iv) Until each UK Bank funds its Sterling Advance or Sterling L/C Advance
pursuant to this Section 2B.8(c) to reimburse the relevant Sterling L/C Issuer
for any amount drawn under any Sterling Letter of Credit, interest in respect of
such UK Bank’s Sterling Pro Rata Share of such amount shall be solely for the
account of the relevant Sterling L/C Issuer.
     (v) Each UK Bank’s obligation to reimburse the relevant Sterling L/C Issuer
for amounts drawn under Sterling Letters of Credit, as contemplated by this
Section 2B.8(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such UK Bank may have against the relevant Sterling
L/C Issuer, the UK Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of a reimbursement to a Sterling L/C Issuer shall constitute a Sterling
Borrowing if the UK Borrower is unable to satisfy the conditions set forth in
Section 3.2 (other than (i) delivery by the UK Borrower of a Sterling Notice of
Borrowing and (ii) the absence of an event that would constitute an Event of
Default but for the requirement of time elapse which is based upon the UK
Borrower’s failure to fully and timely reimburse for such drawing) and no such
making of a reimbursement shall relieve or otherwise impair the obligation of
the UK Borrower to reimburse the relevant Sterling L/C Issuer for the amount of
any payment made by the relevant Sterling L/C Issuer under any Sterling Letter
of Credit, together with interest as provided in Section 2B.8(c).
     (vi) If any UK Bank fails to make available to the UK Administrative Agent
for the account of a Sterling L/C Issuer any amount required to be paid by such
UK Bank pursuant to the foregoing provisions of this Section 2B.8(c) by the time
specified in Section 2B.8(c)(ii), the relevant Sterling L/C Issuer shall be
entitled to recover from such UK Bank (acting through the UK Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the relevant Sterling L/C Issuer at a rate per annum equal to the
Sterling LIBO Rate from time to time in effect. A certificate of a Sterling L/C
Issuer submitted to any UK Bank (through the UK Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
     (d) Repayment of Participations.
     (i) At any time after a Sterling L/C Issuer has made a payment under any
Sterling Letter of Credit and has received from any UK Bank such UK Bank’s
Sterling L/C Advance in respect of such payment in accordance with
Section 2B.8(c), if the UK Administrative Agent receives for the account of the
relevant Sterling L/C Issuer any payment in respect of the related

Appendix 2 - 14



--------------------------------------------------------------------------------



 



Sterling Unreimbursed Amount or interest thereon (whether directly from the UK
Borrower or otherwise, including proceeds of Sterling Cash Collateral applied
thereto by the UK Administrative Agent), the UK Administrative Agent will
distribute to such UK Bank its Sterling Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such UK Bank’s Sterling L/C Advance was outstanding) in the same funds as
those received by the UK Administrative Agent.
     (ii) If any payment received by the UK Administrative Agent for the account
of a Sterling L/C Issuer pursuant to Section 2B.8(c)(i) is required to be
returned under any of the circumstances described in Section 8.5(a) (including
pursuant to any settlement entered into by the relevant Sterling L/C Issuer in
its discretion), each UK Bank shall pay to the UK Administrative Agent for the
account of the relevant Sterling L/C Issuer its Sterling Pro Rata Share thereof
on demand of the UK Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such UK Bank, at a rate per
annum equal to the Sterling LIBO Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the UK Borrower to reimburse
the relevant Sterling L/C Issuer for each drawing under each Sterling Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement (and this Appendix 2)
under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Sterling Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the UK Borrower may have at any time against any beneficiary or any
transferee of such Sterling Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Sterling L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Sterling Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Sterling Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Sterling Letter of
Credit;
     (iv) any payment by the relevant Sterling L/C Issuer under such Sterling
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Sterling Letter of Credit; or any payment
made by the relevant Sterling L/C Issuer under such Sterling Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Sterling Letter of Credit, including any arising in connection with any
proceeding under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency or reorganization or relief of debtors; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the UK Borrower.

Appendix 2 - 15



--------------------------------------------------------------------------------



 



     The UK Borrower shall promptly examine a copy of each Sterling Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the UK Borrower’s instructions or other
irregularity, the UK Borrower will immediately notify the relevant Sterling L/C
Issuer. The UK Borrower shall be conclusively deemed to have waived any such
claim against a Sterling L/C Issuer and its correspondents unless such notice is
given as aforesaid.
     (f) Role of Sterling L/C Issuer. Each UK Bank and the UK Borrower agree
that, in paying any drawing under a Sterling Letter of Credit, no Sterling L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Sterling
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of any Sterling L/C Issuer, any Agent-Related Person nor any
of the respective correspondents, participants or assignees of a Sterling L/C
Issuer shall be liable to any UK Bank for (i) any action taken or omitted in
connection herewith at the request or with the approval of the UK Banks or the
UK Majority Banks, as applicable; (ii) any action taken or omitted unless a
court of competent jurisdiction determines by a final, non-appealable judgment
that the taking or omitting of such action constituted gross negligence or
willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Sterling Letter of
Credit or Sterling Letter of Credit Application. The UK Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Sterling Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the UK Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any Sterling L/C Issuer,
any Agent-Related Person, nor any of the respective correspondents, participants
or assignees of a Sterling L/C Issuer, shall be liable or responsible for any of
the matters described in clauses (i) through (v) of Section 2B.8(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the UK
Borrower may have a claim against a Sterling L/C Issuer, and a Sterling L/C
Issuer may be liable to the UK Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
UK Borrower or its Subsidiaries which the UK Borrower proves were caused by
(A) a Sterling L/C Issuer’s willful misconduct or gross negligence or (B) a
Sterling L/C Issuer’s willful failure to pay under any Sterling Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Sterling
Letter of Credit. In furtherance and not in limitation of the foregoing, a
Sterling L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Sterling L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Sterling Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.
     (g) Sterling Cash Collateral. Upon the request of the UK Administrative
Agent, (i) if a Sterling L/C Issuer has honored any full or partial drawing
request under any Sterling Letter of Credit and such drawing has resulted in a
Sterling Unreimbursed Amount, or (ii) if, as of the Letter of Credit Expiration
Date, any Sterling Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, and in each case so long as such Sterling
Unreimbursed Amount or Sterling Letter of Credit remains outstanding, the UK
Borrower shall immediately Sterling Cash Collateralize such then outstanding
Sterling L/C Obligations (in an amount equal to such outstanding Sterling L/C
Obligations determined as of the date of such

Appendix 2 - 16



--------------------------------------------------------------------------------



 



Sterling Unreimbursed Amount or the Letter of Credit Expiration Date, as the
case may be). For purposes hereof, “Sterling Cash Collateralize” means to pledge
and deposit with or deliver to the UK Administrative Agent, for the benefit of
the relevant Sterling L/C Issuer and the UK Banks, as collateral for the
Sterling L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the UK Administrative Agent
and the relevant Sterling L/C Issuer (which documents are hereby consented to by
the UK Banks). Derivatives of such term have corresponding meanings. The UK
Borrower hereby grants to the UK Administrative Agent, for the benefit of any
Sterling L/C Issuer and the UK Banks, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing,
which security interest shall be deemed automatically terminated and such
collateral subject to the UK Borrower’s instruction on return, upon such
Sterling L/C Obligations no longer being outstanding. Cash collateral shall be
maintained in blocked, non-interest bearing deposit accounts at the UK
Administrative Agent.
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a
Sterling L/C Issuer and the UK Borrower, when a Sterling Letter of Credit is
issued (i) the rules of the ISP shall apply to each standby Sterling Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the ICC at the time of issuance
(including, if in effect at each relevant time, the ICC decision published by
the Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Sterling Letter
of Credit.
     (i) Sterling Letter of Credit Fees. The UK Borrower shall pay to the
Administrative Agent for the account of each UK Bank in accordance with its
Sterling Pro Rata Share, a Sterling Letter of Credit fee in Sterling for each
Sterling Letter of Credit equal to the L/C Fee Rate times the daily maximum
amount available to be drawn under such Sterling Letter of Credit, it being
agreed that with respect to any Sterling Letter of Credit that, by its terms or
the terms of the related Sterling Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Sterling
Letter of Credit shall be deemed to be the maximum stated amount of such
Sterling Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on the first UK Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Sterling Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. The L/C Fee Rate for each
calendar quarter shall be determined as provided in Schedule I based on the
Rating Level in effect on each applicable day of such quarter.
     (j) Fronting Fee and Documentary and Processing Charges Payable to Sterling
L/C Issuer. The UK Borrower shall pay directly to the relevant Sterling L/C
Issuer for its own account a fronting fee in Sterling with respect to each
Sterling Letter of Credit equal to 0.20% per annum times the daily maximum
amount available to be drawn under such Sterling Letter of Credit, it being
agreed that with respect to any Sterling Letter of Credit that, by its terms or
the terms of the related Sterling Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Sterling
Letter of Credit shall be deemed to be the maximum stated amount of such
Sterling Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Such fronting fee
shall be computed on a quarterly basis in arrears. Such fronting fee shall be
due and payable on the first UK Business

Appendix 2 - 17



--------------------------------------------------------------------------------



 



Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Sterling Letter of
Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the UK Borrower shall pay directly to the relevant Sterling L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges of the relevant Sterling
L/C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
     (k) Conflict with Sterling Letter of Credit Application. In the event of
any conflict between the terms hereof and the terms of any Sterling Letter of
Credit Application, the terms hereof shall control.
     Section 2B.9 Prepayments.
     (a) The UK Borrower may in respect of Sterling Advances, upon at least
three UK Business Days’ notice to the Administrative Agent (which shall promptly
notify each UK Bank) stating the proposed date and aggregate principal amount of
the prepayment and the Sterling Advances to be prepaid and the specific Sterling
Borrowing or Sterling Borrowings pursuant to which made, and if such notice is
given the UK Borrower shall, prepay the outstanding principal amounts of the
Sterling Advances comprising part of the same Sterling Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid without premium or penalty; provided, however,
that each partial prepayment shall be in an aggregate principal amount not less
than £5,000,000, and provided further, that if the UK Borrower prepays any
Sterling Advance on any day other than the last day of a Sterling Interest
Period therefor, the Sterling Borrower shall compensate the UK Banks pursuant to
Section 8.4(b).
     (b) Subject to Section 2B.12, if for any reason the Sterling Total
Outstanding Amount at any time exceeds the Sterling Allocated Total Commitment
then in effect, the UK Borrower shall immediately prepay Sterling Advances
and/or Sterling Cash Collateralize the Sterling L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the UK Borrower shall not
be required to Sterling Cash Collateralize the Sterling L/C Obligations pursuant
to this Section 2B.9(b) unless after the prepayment in full of the Sterling
Borrowings the Sterling Total Outstanding Amount exceeds the Sterling Allocated
Total Commitment then in effect.
     Section 2B.10 Payments and Computations.
     (a) The UK Borrower shall make each payment under any Loan Document due by
it not later than 11:00 A.M. on the day when due in Sterling to the UK
Administrative Agent at its UK Payment Office in same day funds without setoff,
deduction or counterclaim as may be permitted pursuant to Section 2.14. The UK
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably to the
UK Banks (decreased, as to any Bank, for any taxes withheld in respect of such
Bank as contemplated by Section 2.14(b)) for the account of their respective UK
Lending Offices, and like funds relating to the payment of any other amount
payable to any UK Bank to such UK Bank for the account of its UK Lending Office,
in each case to be applied in accordance with the terms of this Agreement.

Appendix 2 - 18



--------------------------------------------------------------------------------



 



     (b) Whenever any payment hereunder or under the Sterling Notes shall be
stated to be due on a day other than a UK Business Day, such payment shall be
made on the next succeeding UK Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or facility fee,
as the case may be; provided, however, if such extension would cause payment of
interest on or principal of Sterling Advances to be made in the next following
calendar month, such payment shall be made on the next preceding UK Business
Day.
     (c) Unless the UK Administrative Agent shall have received notice from the
UK Borrower prior to the date on which any payment is due to the UK Banks
hereunder that the UK Borrower will not make such payment in full, the UK
Administrative Agent may assume that the UK Borrower has made such payment in
full to the UK Administrative Agent on such date and the UK Administrative Agent
may, in reliance upon such assumption, cause to be distributed to each UK Bank
on such due date an amount equal to the amount then due such UK Bank. If and to
the extent the UK Borrower shall not have so made such payment in full to the UK
Administrative Agent, each UK Bank shall, subject to Section 8.8, repay to the
UK Administrative Agent forthwith on demand such amount distributed to such UK
Bank together with interest thereon, for each day from the date such amount is
distributed to such UK Bank until the earlier of (i) the date such UK Bank
repays such amount to the UK Administrative Agent and (ii) the date two UK
Business Days after the date such amount is so distributed, at the Sterling LIBO
Rate and thereafter until the date such UK Bank repays such amount to the UK
Administrative Agent at the Sterling LIBO Rate plus 2%.
     Section 2B.11 Sterling Allocation and Reallocation of the Commitments.
     Prior to any termination by the Borrower pursuant to Section 2.16 of its
right to allocate a portion of the Total Committed Amount as the Sterling
Allocated Total Commitment, the Borrower may by notice to the Administrative
Agent allocate (or reallocate, if previously allocated) a portion of the
Commitments specified therein as the Sterling Allocated Total Commitment;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five UK Business Days prior to the date such
allocation or reallocation shall become effective, (ii) any such allocation or
reallocation shall be in an aggregate amount of £5,000,000 or any whole multiple
in excess thereof, not to exceed the Sterling Allocated Maximum Total
Commitment, or shall be a reallocation to zero, (iii) the Borrower shall not
allocate or reallocate any portion of the Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder (a) the Total Outstanding
Amount would exceed the Total Committed Amount, (b) the Sterling Total
Outstanding Amount would exceed the Sterling Allocated Total Commitment, (c) the
sum of such Bank’s outstanding Advances plus such Bank’s Pro Rata Share of
outstanding L/C Obligations would exceed such Bank’s Commitment, or (d) the sum
of such UK Bank’s outstanding Sterling Advances plus such UK Bank’s Pro Rata
Share of outstanding Sterling L/C Obligations would exceed such UK Bank’s
Sterling Commitment, and (iv) the Borrower shall make not more than four
allocations or reallocations of the Commitments in any calendar year. The
Administrative Agent will promptly notify the Banks or their UK branches or
Affiliates with Sterling Allocated Commitments of any such notice of allocation
or reallocation of the Commitments and the amount of their respective Sterling
Allocated Commitments, and shall notify all Banks of the Commitments and
Sterling Allocated Total Commitment upon the effectiveness of such allocation or
reallocation
     Section 2B.12 Currency Fluctuations. Notwithstanding any other provision of
this Agreement, the UK Administrative Agent shall have the right to calculate
the Sterling Total Outstanding Amount for all purposes including making a
determination from time to time of the

Appendix 2 - 19



--------------------------------------------------------------------------------



 



available undrawn portion of the Sterling Allocated Total Commitment. If
following such calculation, the UK Administrative Agent determines that the
Sterling Total Outstanding Amount is greater than 105% of the Sterling Allocated
Total Commitment at such time, then the UK Administrative Agent shall so advise
the UK Borrower and the UK Borrower shall following such advice repay, on the
later of (a) five UK Business Days after such advice and the next date on which
interest is payable by the UK Borrower pursuant to Section 2B.5(a), an amount
equal to the amount by which the Sterling Total Outstanding Amount exceeds the
Sterling Allocated Total Commitment, together with all accrued interest on the
amount so paid.
     Section 2B.13. Currency Conversion and Currency Indemnity. (a) The UK
Borrower shall make payment relative to any Sterling Advance or Sterling Letter
of Credit in Sterling. If any payment is received on account of any Sterling
Advance or Sterling Letter of Credit in any currency (the “Other Currency”)
other than Sterling (whether voluntarily or pursuant to an order or judgment or
the enforcement thereof or the realization of any security or the liquidation of
the UK Borrower or otherwise howsoever), such payment shall constitute a
discharge of the liability of the UK Borrower hereunder and under the other Loan
Documents in respect thereof only to the extent of the amount of Sterling which
the UK Administrative Agent or relevant UK Banks are able to purchase with the
amount of the Other Currency received by it on the UK Business Day next
following such receipt in accordance with its normal procedures and after
deducting any premium and costs of exchange.
     (b) If, for the purpose of obtaining or enforcing judgment in any court in
any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due in Sterling, then the conversion shall
be made on the basis of the rate of exchange prevailing on the next UK Business
Day following the date such judgment is given and in any event the UK Borrower
shall be obligated to pay the UK Administrative Agent or UK Banks any deficiency
in accordance with Section 2B.13(c). For the foregoing purposes “rate of
exchange” means the rate at which the UK Administrative Agent or relevant UK
Banks, as applicable, in accordance with their normal banking procedures are
able on the relevant date to purchase Sterling with the Judgment Currency after
deducting any premium and costs of exchange.
     (c) If the UK Administrative Agent or any UK Bank receives any payment or
payments on account of the liability of the UK Borrower hereunder pursuant to
any judgment or order in any Other Currency, and the amount of Sterling which
the UK Administrative Agent or relevant UK Bank is able to purchase on the UK
Business Day next following such receipt with the proceeds of such payment or
payments in accordance with its normal procedures and after deducting any
premiums and costs of exchange is less than the amount of Sterling due in
respect of such liabilities immediately prior to such judgment or order, then
the UK Borrower shall, within five UK Business Days after demand, and the UK
Borrower hereby agrees to, indemnify and save the UK Administrative Agent or
such UK Bank harmless from and against any loss, cost or expense arising out of
or in connection with such deficiency. The agreement of indemnity provided for
in this Section 2B.13(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by any Agent or the UK Banks or any of them from time to
time, and shall continue in full force and effect notwithstanding any judgment
or order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.

Appendix 2 - 20



--------------------------------------------------------------------------------



 



ARTICLE IIIB
ADDITIONAL CONDITIONS PRECEDENT TO STERLING ADVANCES
     Section 3B.1 Additional Initial Conditions Precedent. In addition to the
satisfaction of the conditions precedent set forth in Section 3.1 and 3A.1, the
obligation of each UK Bank to make Sterling Advances and the obligation of each
Sterling L/C Issuer to issue Sterling Letters of Credit pursuant to the terms
and conditions of this Agreement is subject to the additional condition
precedent that the UK Administrative Agent shall have received the following,
each dated on or before the date hereof, in form and substance satisfactory to
the UK Administrative Agent:
     (a) An executed Joinder to the Agreement and the executed Sterling Notes
payable to the order of the UK Banks, respectively.
     (b) The executed UK Guaranty.
     (c) Certified copies of the resolutions of the Board of Directors of the UK
Borrower approving this Agreement, each Sterling Note and each Notice of
Sterling Borrowing, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to each such Loan
Document and certified copies of the restated certificate of incorporation and
bylaws of the UK Borrower.
     (d) A certificate of the Secretary or an Assistant Secretary of the UK
Borrower certifying the names and true signatures of the officers of the UK
Borrower authorized to sign each Loan Document to which it is a party and the
other documents to be delivered hereunder.
     (e) A favorable opinion of Bond Pearce LLP, Solicitors, counsel for the UK
Borrower, to be delivered to, and for the benefit of, the UK Banks and the UK
Administrative Agent, at the express instruction of the Borrower, substantially
in the form of Exhibit 2-D and as to such other matters as any UK Bank through
the UK Administrative Agent may reasonably request.
     (f) To the extent the items delivered on the Closing Date under
Section 3.1(b), (c), (d) and (e) do not address the UK Guaranty, the Borrower
shall deliver each of the referenced documents in form and substance
satisfactory to the UK Administrative Agent.
     Section 3B.2 Additional Conditions Precedent to Each Sterling Advance and
Sterling L/C Credit Extension. The obligation of each UK Bank to make any
Sterling Advance and the obligation of each Sterling L/C Issuer to make any
Sterling L/C Credit Extension shall be subject to the additional conditions
precedent that on the date of such Sterling Advance or Sterling L/C Credit
Extension: (a) each of the statements set forth in Section 3.2(i) and (ii) shall
be true (and each of the giving of the applicable Sterling Notice of Borrowing
or Sterling Letter of Credit Application and the acceptance by the UK Borrower
of the proceeds of such Sterling Advance or such Sterling L/C Credit Extension
shall constitute a representation and warranty by the Borrower that on the date
of such Sterling Advance or Sterling L/C Credit Extension such statements are
true) (for purposes of the foregoing, each reference to “Advance”, “Borrowing”
or “L/C Credit Extension”, set forth in such Section 3.2(i) or (ii) shall be
deemed to refer instead to such requested Sterling Advance, Sterling Borrowing
or Sterling L/C Credit Extension, respectively), and (b) the UK Administrative
Agent shall have received the Sterling Notice of Borrowing required by Section
2B.2 or the Sterling Letter of Credit Application required by Section 2B.8(b)(i)
and such other approvals, opinions or documents as any UK Bank through the UK
Administrative Agent may reasonably request.

Appendix 2 - 21



--------------------------------------------------------------------------------



 



SCHEDULE I
FACILITY FEE AND APPLICABLE MARGIN

                                              Rating Level     Rating Level    
Rating Level     Rating Level     Rating Level   *RATING LEVELS   Level I    
Level II     Level III     Level IV     Level V       If the Borrower’s        
              If the Borrower’s       senior unsecured     If the Borrower’s    
If the Borrower’s     If the Borrower’s     senior unsecured       long-term
debt is     senior unsecured     senior unsecured     senior unsecured    
long-term debt is       rated A+ or higher     long-term debt is     long-term
debt is     long-term debt is     rated BBB or lower       by S&P or A1 or    
rated A by S&P or     rated A- by S&P or     rated BBB+ by S&P     by S&P or
Baa2 or       higher by Moody’s     A2 by Moody’s     A3 by Moody’s.     or Baa1
by Moody’s.     lower by Moody’s.  
**Facility Fees (per annum):
    0.125 %     0.15 %     0.175 %     0.225 %     0.35 %
 
                                       
***Applicable Margin — Base Rate (as used in conjunction with Base Rate Advance)
[Base Rate plus]
    0.125 %     0.35 %     0.575 %     0.775 %     0.90 %
 
                                       
****Applicable Margin — Non-Base Rate (as used in conjunction with: (i) L/C Fee
Rate (US, Sterling and Canadian) and Canadian Stamping Fee Rate (per annum);
(ii) Eurodollar Advance & Sterling Advance; and (iii) Swingline Loan)
[Eurodollar Rate plus]
    1.125 %     1.35 %     1.575 %     1.775 %     1.90 %

 

*   In the case of a single split rating, the relevant Rating Level is
determined by the higher of S&P or Moody’s rating. In the event of a multiple
split rating, the relevant Rating Level shall be one level below the higher
rating.   **   For purposes of determining facility fees, the Rating Level for
each calendar quarter shall be determined as of the first day of such quarter.  
***   For purposes of determining the Applicable Margin for Base Rate Advances,
the Rating Level for each calendar quarter shall be determined as of the first
day of such quarter.   ****   For purposes of determining the Applicable Margin
for Eurodollar Advances and Sterling Advances, the Rating Level will be
determined as of the first day of the Interest Period for such Eurodollar
Advances and as of the first day of the Sterling Interest Period for such
Sterling Advances. For purposes of determining the L/C Fee Rate, the Rating
Level will be the Rating Level in effect on each applicable day of the quarter
or term, as the case may be, with respect to any such Letter of Credit, Canadian
Letter of Credit or Sterling Letter of Credit. For purposes of determining the
Canadian Stamping Fee Rate, the Rating Level will be the Rating Level in effect
on the date on which the corresponding Canadian Bankers’ Acceptances are
accepted by the Canadian Banks or Canadian BA Equivalent Loans are made, as the
case may be.

Schedule I



--------------------------------------------------------------------------------



 



SCHEDULE II
BANKS, COMMITMENTS, PRO RATA SHARES AND ADMINISTRATIVE INFORMATION

                                                                      Canadian
Allocated     Canadian     Sterling Allocated     Sterling Pro Rata   Bank  
Commitment     Pro Rata Share     Commitment     Pro Rata Share     Commitment  
  Share  
Bank of America, N.A.
  $ 85,000,000       8.5 %   $ 14,000,000       18.667 %   $ 18,000,000      
24.000 %
 
                                               
JPMorgan Chase Bank, N.A.
  $ 85,000,000       8.5 %   $ 14,000,000       18.667 %   $ 19,000,000      
25.333 %
 
                                               
Barclays Bank PLC
  $ 85,000,000       8.5 %   $ 14,000,000       18.666 %   $ 18,000,000      
24.000 %
 
                                               
Citibank, N.A.
  $ 85,000,000       8.5 %   $ 12,000,000       16.000 %   $ 10,000,000      
13.333 %
 
                                               
Société Générale
  $ 85,000,000       8.5 %   $ 0       0 %   $ 0       0 %
 
                                               
U.S. Bank National Association
  $ 85,000,000       8.5 %   $ 0       0 %   $ 0       0 %
 
                                               
UBS Loan Finance LLC
  $ 85,000,000       8.5 %   $ 0       0 %   $ 0       0 %
 
                                               
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
  $ 70,000,000       7.0 %   $ 0       0 %   $ 0       0 %
 
                                               
Deutsche Bank AG, New York Branch
  $ 70,000,000       7.0 %   $ 12,000,000       16.000 %   $ 10,000,000      
13.334 %
 
                                               
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 70,000,000       7.0 %   $ 0       0 %   $ 0       0 %
 
                                               
Wells Fargo Bank, N.A.
  $ 70,000,000       7.0 %   $ 0       0 %   $ 0       0 %
 
                                               
Goldman Sachs Bank USA
  $ 50,000,000       5.0 %   $ 0       0 %   $ 0       0 %
 
                                               
The Bank of Nova Scotia
  $ 50,000,000       5.0 %   $ 9,000,000       12.000 %   $ 0       0 %
 
                                               
Credit Suisse, Cayman Islands Branch
  $ 25,000,000       2.5 %   $ 0       0 %   $ 0       0 %  
Total
  $ 1,000,000,000       100 %   $ 75,000,000       100 %   $ 75,000,000      
100 %

[remainder of Schedule II intentionally omitted]

Schedule II



--------------------------------------------------------------------------------



 



SCHEDULE III
OUTSTANDING LETTERS OF CREDIT
     None.

Schedule III



--------------------------------------------------------------------------------



 



SCHEDULE IV
SWINGLINE COMMITMENTS

         
Bank of America, N.A.
  $ 150,000,000  
Total
  $ 150,000,000  

Schedule IV